                                        


Exhibit 10.1
This AMENDMENT NO. 2 DATED May 6, 2019 (“AMENDMENT NO. 2”), by and among
BLUCORA, INC., a Delaware corporation (the “Borrower”), each of the Subsidiary
Guarantors party hereto (the “Subsidiary Guarantors” and, together with the
Borrower, the “Loan Parties”), JPMORGAN CHASE BANK, N.A., as successor
administrative agent (in such capacity, the “New Administrative Agent”) and as
successor collateral agent (in such capacity, the “New Collateral Agent”), the
Former Administrative Agent, the Former Collateral Agent (each as defined
below), JPMORGAN CHASE BANK, N.A., as the Amendment No. 2 Additional Lender (the
“Amendment No. 2 Additional Lender”), and the lenders under the Credit Agreement
(as defined below) signatory hereto, to the Credit Agreement, dated as of May
22, 2017 (as amended by the First Amendment dated November 28, 2017 and as
further amended or supplemented prior to the date hereof, the “Credit
Agreement”), by and among the Borrower, the Subsidiary Guarantors party thereto,
the lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as the
former administrative agent (in such capacity, the “Former Administrative
Agent”) and as the former collateral agent (in such capacity, the “Former
Collateral Agent”), and the other parties thereto.
WHEREAS, the Borrower intends to acquire (the “Acquisition”), directly or
indirectly through one or more of its wholly-owned subsidiaries, 1st Global,
Inc. and 1st Global Insurance Services, Inc. (collectively, the “Target”), from
the equity holders thereof (collectively, the “Sellers”) pursuant to the Stock
Purchase Agreement, dated as of March 18, 2019 (together with all exhibits,
schedules and other disclosure letters thereto, collectively, as amended, the
“Acquisition Agreement”), by and among the Borrower, the Sellers, the Target, 1G
Acquisitions, LLC, a newly formed limited liability company under the laws of
the State of Delaware and a wholly-owned direct or indirect subsidiary of the
Borrower (the “Acquisition Sub”), pursuant to which (i) Acquisition Sub will
purchase all of the capital stock of the Target and (ii) the Sellers will
receive cash (the “Acquisition Consideration”) in exchange for all of the issued
and outstanding equity interests in the Target;
WHEREAS, (i) Section 2.14(a)(i) of the Credit Agreement contemplates that the
Borrower may, from time to time, request one or more new commitments which shall
be in the same Facility as any outstanding Term Loans and (ii) Section
2.14(a)(ii)(A) of the Credit Agreement contemplates that the Borrower may, from
time to time, request one or more increases in the amount of the Revolving
Credit Commitments;
WHEREAS, pursuant to Section 2.14(a) of the Credit Agreement, by written notice
to the Former Administrative Agent, the Borrower has requested (i) a Term Loan
Increase in the aggregate principal amount of $125,000,000 to be provided to
Borrower on the Amendment No. 2 Effective Date (the “Amendment No. 2 Additional
Initial Term Loan”) by the Amendment No. 2 Additional Lender, which upon funding
shall be in the form of a fungible increase to the Initial Term Loans
outstanding under the Credit Agreement immediately prior to the Amendment No. 2
Effective Date (the “Existing Initial Term Loans”) and shall have the same terms
as the Existing Initial Term Loans (except to the extent expressly set forth in
this Amendment No. 2) and (ii) a Revolving Commitment Increase in the aggregate
principal amount of $15,000,000 as an additional Revolving Credit Commitment be
provided to Borrower by the Amendment No. 2 Additional Lender on the Amendment
No. 2 Effective Date (the “Amendment No. 2 Additional Revolving Credit
Commitment”) which shall have the same terms as the Revolving Credit Commitments
outstanding under the Credit Agreement immediately prior to the Amendment No. 2
Effective Date;
WHEREAS, the Amendment No. 2 Additional Lender is willing to make the Amendment
No. 2 Additional Initial Term Loan and to provide the Amendment No. 2 Additional
Revolving Credit


-1-



--------------------------------------------------------------------------------

                                        


Commitment, in each case, on the terms and conditions set forth below and in
accordance with the applicable provisions of the Credit Agreement;
WHEREAS, the proceeds of Amendment No. 2 Additional Initial Term Loan and other
funds available to the Borrower will be applied by the Borrower on the Amendment
No. 2 Effective Date to pay (i) the Acquisition Consideration and (ii) fees and
expenses incurred or payable in connection with this Amendment No. 2 and the
transactions contemplated hereby (collectively, the “Amendment No. 2
Transactions”);


WHEREAS, in connection with the establishment of the Amendment No. 2 Additional
Initial Term Loan and the Amendment No. 2 Additional Revolving Credit Commitment
the parties desire to amend the Credit Agreement to replace the Former
Administrative Agent and the Former Collateral Agent with the New Administrative
Agent and the New Collateral Agent, respectively;


WHEREAS, the Former Administrative Agent, the Former Collateral Agent, the New
Administrative Agent, the New Collateral Agent and each of the Loan Parties have
entered into the Agency Transfer Agreement (as defined below), which shall
become effective concurrently with the effectiveness of this Amendment No. 2;
WHEREAS, Section 10.01 of the Credit Agreement permits the amendments to the
Credit Agreement pursuant to this Amendment No. 2 with the consent of the
parties hereto.
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement (as
defined below), except that the defined terms “Lender” and “Required Lenders”
shall have the meaning given such terms by the Credit Agreement. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment No. 2 becomes
effective, refer to the Credit Agreement, as amended hereby. This Amendment No.
2 is a “Loan Document” and an “Incremental Amendment”, each term as defined
under the Credit Agreement.
SECTION 2.    Amendment of the Credit Agreement. Effective as of the Amendment
No. 2 Effective Date (as defined below),
(a)    the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the “Amended Credit Agreement”);
(b)     Schedule 1.01 to the Credit Agreement is hereby replaced in its entirety
with the Schedule 1.01 attached as Exhibit B hereto; and
(c)    Schedule 10.02 to the Credit Agreement is hereby replaced in its entirety
with the Schedule 10.02 attached as Exhibit C hereto,
SECTION 3.    Resignation and Appointment of Administrative Agent and Collateral
Agent


-2-



--------------------------------------------------------------------------------

                                        


(a)    Pursuant to Section 9.06 of the Credit Agreement, (i) the Required
Lenders and the Borrower hereby accept the resignation of the Former
Administrative Agent as the Administrative Agent under the Loan Documents and
the resignation of the Former Collateral Agent as the Collateral Agent under the
Loan Documents, (ii) the Required Lenders hereby appoint the New Administrative
Agent to act as the successor Administrative Agent under the Loan Documents and
the New Collateral Agent to act as the successor Collateral Agent under the Loan
Documents, (iii) the Borrower hereby consents to and accepts the appointment of
the New Administrative Agent as the successor Administrative Agent under the
Loan Documents and the appointment of the New Collateral Agent as the successor
Collateral Agent under the Loan Documents and (iv) each of the parties hereto
waives any applicable notice requirements under the Loan Documents with respect
to the actions described in the immediately preceding clauses (i), (ii) and
(iii), in each case effective as of the Amendment No. 2 Effective Date.
(b)    In connection with the resignations referred to in Section 3(a), the
parties hereto acknowledge and agree that, subject to the terms set forth in the
Agency Transfer Agreement:
(i)     none of the Borrower, any other Loan Party, the New Administrative
Agent, the New Collateral Agent, any Arranger, any Lender or any Secured Party
shall have any claim or cause of action against the Former Administrative Agent
or the Former Collateral Agent or any of their respective sub-agents or any
Related Party of any of the foregoing arising out of, in any way connected with,
or as a result of, any actions taken or omitted to be taken by any of them while
such Person was acting as Administrative Agent or Collateral Agent under the
Loan Documents prior to giving effect to this Amendment No. 2 (excluding, for
the avoidance of doubt, the obligations of the Former Administrative Agent or
the Former Collateral Agent under the Agency Transfer Agreement) (in the case of
claims or causes of action with respect to the Credit Agreement or the other
Loan Documents, such waiver only applies to claims or causes of actions in
connection with acts or omissions arising after the date of this Amendment No.
2), including the Former Administrative Agent’s resignation as the
Administrative Agent under the Loan Documents and the Former Collateral Agent’s
resignation as the Collateral Agent under the Loan Documents (and each of the
Borrower, the other Loan Parties, the New Administrative Agent, the New
Collateral Agent, each other Arranger, each Lender and each other Secured Party
hereby irrevocably waives any and all such claims and causes of action); and
(ii)     each of the New Administrative Agent, the New Collateral Agent, each
other Arranger, each Lenders and each other Secured Party hereby irrevocably
waives any and all claims and causes of action it might have against the Former
Administrative Agent or the Former Collateral Agent or any of their respective
sub-agents or any Related Party of any of the foregoing (other than any such
claim or cause of action arising from any such Person’s gross negligence,
willful misconduct or bad faith, in each case as determined by a court of
competent jurisdiction in a final and non-appealable decision) arising out of,
in any way connected with, or as a result of, this Amendment No. 2, the Credit
Agreement or any other Loan Document (excluding, for the avoidance of doubt, the
obligations of the Former Administrative Agent or the Former Collateral Agent
under the Agency Transfer Agreement) (in the case of the Credit Agreement or the
other Loan Documents, arising after the date of this Amendment No. 2), including
any such claim or cause of action with respect to the validity, legality,
completeness, sufficiency, collectability or enforceability of any Loan Document
(excluding, for the avoidance of doubt, the Agency Transfer Agreement);
provided that, for the avoidance of doubt, the New Administrative Agent shall
bear no responsibility for actions taken or omitted to be taken by the Former
Administrative Agent while it served as Administrative Agent under the Loan
Documents; provided, further, for the avoidance of


-3-



--------------------------------------------------------------------------------

                                        


doubt, the New Collateral Agent shall bear no responsibility for actions taken
or omitted to be taken by the Former Collateral Agent while it served as
Collateral Agent under the Loan Documents.
(c)    Nothing contained in this Amendment No. 2 shall affect or limit the
provisions of Article IX of the Credit Agreement, including Section 9.06
thereof.
SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment No. 2, the Borrower hereby represents and warrants
to the New Administrative Agent, the Former Administrative Agent and each Lender
that, as of the Amendment No. 2 Effective Date:
(a)    each Loan Party has the requisite organizational power and authority to
execute, deliver and perform its obligations under this Amendment No. 2, the
Amended Credit Agreement and each of the Loan Documents to which it is a party;
(b)    each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of this Amendment No. 2;
(c)    this Amendment No. 2 has been duly executed and delivered on behalf of
each Loan Party and constitutes the legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity, (ii) the need for filings and registrations necessary to
create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in or Indebtedness
owed by Foreign Subsidiaries;
(d)    the execution, delivery and performance by each Loan Party of this
Amendment No. 2 and the other documents executed in connection herewith do not
(i) contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 7.01 of the Credit
Agreement), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment would not reasonably
be expected to have a Material Adverse Effect;
(e)    no Default or Event of Default exists on the Amendment No. 2 Effective
Date or would result from the Amendment No. 2 Additional Initial Term Loans, the
Amendment No. 2 Additional Revolving Credit Commitment or the application of the
proceeds from the Amendment No. 2 Additional Initial Term Loans; and
(f)    the representations and warranties of each Loan Party set forth in
Section 5.01(a), 5.01(b)(ii), 5.02, 5.04, 5.12, 5.16, 5.17 and 5.18 of the
Amended Credit Agreement are true and correct in all material respects on and as
of the Amendment No. 2 Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Amendment No. 2 Effective Date or on such earlier date, as the case may be.


-4-



--------------------------------------------------------------------------------

                                        


SECTION 5.    Effectiveness. This Amendment No. 2 shall become effective on the
first date on which the following conditions precedent are satisfied or waived
(the “Amendment No. 2 Effective Date”):
(a)Consents. The New Administrative Agent (or its counsel) shall have received
counterparts of this Amendment No. 2 that, when taken together, bear the
signatures of (i) each Loan Party, (ii) the New Administrative Agent and the New
Collateral Agent, (iii) the Former Administrative Agent and the Former
Collateral Agent, (iv) the Amendment No. 2 Additional Lender, (v) each L/C
Issuer and (vi) Lenders constituting the Required Lenders.
(b)Fees and Expenses. The Borrower shall have paid (i) to the New Administrative
Agent and the Amendment No. 2 Arrangers (as defined in the Amended Credit
Agreement) in immediately available funds, all fees and expenses owing to the
New Administrative Agent and the Amendment No. 2 Arrangers and due and payable
on the Amendment No. 2 Effective Date as separately agreed by such parties, (ii)
to the extent invoiced prior to the Amendment No. 2 Effective Date, all
reasonable and documented out-of-pocket expenses of Cravath, Swaine and Moore
LLP, counsel to the Former Administrative Agent, and (iii) to the Amendment No.
2 Additional Lender, an upfront fee in respect of its Amendment No. 2 Additional
Initial Term Loan in an amount equal to 0.50% of the principal amount thereof on
the Amendment No. 2 Effective Date (it being understood that such upfront fee
may be netted against the proceeds of the Amendment No. 2 Additional Initial
Term Loans).
(c)Officer’s Certificate. The New Administrative Agent shall have received a
duly executed officer’s certificate of the Borrower (x) confirming satisfaction
of the conditions set forth in clauses (h) and (i) of this Section 5 and (y)
demonstrating compliance with the conditions set forth in Sections 2.14(d)(iii)
and (v) of the Credit Agreement (and setting forth the pro forma calculations of
the Consolidated First Lien Net Leverage Ratio) (it being understood and agreed
that the Borrower has made an LCT Election (as defined in the Credit Agreement)
for the LCT Test Date with respect to the Amendment No. 2 Transactions to be the
date of the Acquisition Agreement).
(d)Good Standing Certificates and Secretary’s Certificate. The New
Administrative Agent shall have received the following:
(i)     a copy of a short form certificate of the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which each Loan Party
is organized, dated reasonably near the Amendment No. 2 Effective Date,
certifying that such Loan Party is duly organized and in good standing or in
full force and effect under the laws of such jurisdiction; and
(ii)     a certificate of the Secretary, Assistant Secretary or other
appropriate Responsible Officer of each Loan Party, dated as of the Amendment
No. 2 Effective Date and certifying (1) that attached thereto is a true and
complete copy of the certificate/articles of incorporation, certificate/articles
of formation or certificate/articles of organization, as applicable, of each
Loan Party as in effect on the Amendment No. 2 Effective Date (including any
amendments thereto), certified (as of a date reasonably near to the Amendment
No. 2 Effective Date), (2) that attached thereto is a true and complete copy of
the by-laws or operating agreement of such Loan Party as in effect on the
Amendment No. 2 Effective Date and at all times since a date prior to the date
of the resolutions described in clause (3) below, (3) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors,
board of managers, members or other governing body, as applicable, of such Loan
Party authorizing the execution, delivery and performance of this Amendment No.
2 and the borrowings hereunder, in the case of the Borrower, and any Loan
Documents to which each such Loan Party is a party, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
and (4) as to the


-5-



--------------------------------------------------------------------------------

                                        


incumbency and specimen signature of each officer executing this Amendment No. 2
or any other Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party.
(e)Solvency Certificate. The New Administrative Agent shall have received a
solvency certificate, in form reasonably satisfactory to the New Administrative
Agent executed by the chief financial officer of the Borrower with respect to
the solvency of the Borrower and its Subsidiaries, on a consolidated basis,
after giving effect to this Amendment No. 2 and the Amendment No. 2
Transactions.
(f)Legal Opinions. The New Administrative Agent shall have received, on behalf
of itself and the Lenders (including the Amendment No. 2 Additional Lender), an
opinion of (i) Haynes Boone LLP, as counsel to the Loan Parties, (ii)
Shuttleworth & Ingersoll, P.L.C. as special Iowa counsel to TaxACT, Inc., (iii)
Locke Lord LLP, as Massachusetts counsel to the Loan Parties and (iv) Karell
Dyre Haney PLLP, as special Montana counsel to H.D. Vest Insurance Agency,
Limited Liability Company, a Montana limited liability company, dated as of the
Amendment No. 2 Effective Date and addressed to the New Administrative Agent and
such Lenders and in form and substance reasonably satisfactory to the New
Administrative Agent.
(g)Committed Loan Notice. The New Administrative Agent shall have received a
Committed Loan Notice with respect to the Amendment No. 2 Additional Initial
Term Loans, executed by a Responsible Officer of the Borrower pursuant to
Section 2.02 of the Credit Agreement.
(h)Acquisition. The Acquisition shall have been consummated or shall be
consummated not later than substantially concurrently with the Amendment No. 2
Effective Date in all material respects in accordance with the terms of the
Acquisition Agreement, but without giving effect to any amendment, modification
or waiver of any term of the Acquisition Agreement or any condition to the
Borrower or the Acquisition Sub’s obligation to consummate the Acquisition
thereunder (other than any such amendment, modification or waiver that is not
materially adverse to any interest of the Lenders) except with the prior written
consent of the Amendment No. 2 Arrangers.
(i)No Default. No Default or Event of Default under Section 8.01(a) or (f) of
the Credit Agreement shall exist on the Amendment No. 2 Effective Date and
immediately after giving effect to this Amendment No. 2 or would result from the
Amendment No. 2 Additional Initial Term Loans, the Amendment No. 2 Additional
Revolving Credit Commitment or the application of the proceeds from the
Amendment No. 2 Additional Initial Term Loans.
(j)Perfection of Personal Property Security Interests and Pledges; Search
Reports. On or prior to the Amendment No. 2 Effective Date, the New Collateral
Agent shall have received:
(i) a completed Perfection Certificate dated the Amendment No. 2 Effective Date
and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby;
(ii) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, Tax and judgment lien searches in such
jurisdictions as the New Administrative Agent shall have reasonably requested;
(iii) UCC-3 financing statements naming the New Collateral Agent as
assignee/secured party, in respect of each UCC-1 financing statement naming the
Former Collateral Agent as secured party filed in connection with the Loan
Documents, in proper form for filing in the applicable jurisdiction;


-6-



--------------------------------------------------------------------------------

                                        


(iv) amendments to each Control Agreement executed in favor of the Former
Collateral Agent, or other evidence reasonably satisfactory to the New
Collateral that the applicable bank or securities intermediary has acknowledged
and agreed that the New Collateral Agent has replaced the Former Collateral
Agent as a party thereto;
(v) insurance certificates and endorsements naming the New Collateral Agent as
additional insured or loss payee, as applicable, in respect of each insurance
policy of the Borrower and its Restricted Subsidiaries (other than business
interruption insurance, director and officer insurance and worker’s compensation
insurance) in form and substance reasonably satisfactory to the New Collateral
Agent;
(vi) certificates, representing the Pledged Equity accompanied by undated stock
or membership interest powers executed in blank, and instruments (including the
Intercompany Note) evidencing the Pledged Debt indorsed in blank, in each case,
in form and substance reasonably satisfactory to the New Collateral Agent; and
(vii) evidence that all other actions necessary or reasonably requested by the
New Collateral Agent to cause the Collateral and Guarantee Requirement to be
satisfied have been taken.
(k)Patriot Act. The New Administrative Agent shall have received, at least three
(3) Business Days prior to the Amendment No. 2 Effective Date, all documentation
and other information about the Borrower and the Guarantors as required under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act and the requirements of 31 C.F.R. §
1010.230, to the extent requested by any Lender to the New Administrative Agent
in writing at least ten (10) Business Days prior to the Amendment No. 2
Effective Date.
(l)Agency Transfer Agreement. The New Administrative Agent shall have received a
copy of the Successor Agent Agreement, executed by the Former Administrative
Agent, the Former Collateral Agent, the New Administrative Agent, the New
Collateral Agent and the Loan Parties (the “Agency Transfer Agreement”).
(m)Payment of Accrued Interest and Fees. The Borrower shall have paid to the
Former Administrative Agent for distribution to the applicable Lenders, all
accrued and unpaid interest under the Credit Agreement and all accrued and
unpaid fees pursuant to Section 2.03(h) and Section 2.09(a), in each case, to
but excluding the Amendment No. 2 Effective Date.
Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 5, each Lender that has signed this Amendment No. 2 shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the New Administrative Agent
shall have received notice from such Lender prior to the proposed Amendment No.
2 Effective Date specifying its objection thereto.
SECTION 6.    Effect of this Amendment No. 2. This Amendment No. 2 shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Agents under, the Credit
Agreement or any other Loan Document, and shall not, except as expressly set
forth herein, alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit


-7-



--------------------------------------------------------------------------------

                                        


Agreement or any other Loan Document in similar or different circumstances.
Nothing herein can or may be construed as a novation of the Credit Agreement or
any other Loan Document. This Amendment No. 2 shall apply and be effective only
with respect to the provisions of the Credit Agreement specifically referred to
herein. After the Amendment No. 2 Effective Date, the term “this Agreement” in
the Credit Agreement or any reference to the Credit Agreement shall mean the
Amended Credit Agreement.
SECTION 7.    Reaffirmation. Each of the Borrower and each Guarantor identified
on the signature pages hereto (collectively, the Borrower and such Guarantors,
the “Reaffirming Loan Parties”) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Amendment No. 2 and
the transactions contemplated hereby. Each Reaffirming Loan Party hereby
consents to this Amendment No. 2 and the transactions contemplated hereby, and
hereby confirms its respective guarantees (including in respect of the Amendment
No. 2 Additional Initial Term Loan and the Amendment No. 2 Additional Revolving
Credit Commitment), prior pledges and prior grants of security interests, as
applicable, under each of the Loan Documents to which it is party, and agrees
that, after giving effect to this Amendment No. 2 and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
and all Liens in the Collateral granted under the Loan Documents shall continue
to be in full force and effect and shall accrue to the benefit of the New
Collateral Agent for the benefit of the Secured Parties (including any holder of
the Amendment No. 2 Additional Initial Term Loan and the Amendment No. 2
Additional Revolving Credit Commitment). Each of the Reaffirming Loan Parties
hereby reaffirms its obligations under each provision of each Loan Document to
which it is party.
SECTION 8.    Liens Unimpaired. After giving effect to this Amendment No. 2,
neither the modification of the Credit Agreement effected pursuant to this
Amendment No. 2 nor the execution, delivery, performance or effectiveness of
this Amendment No. 2 impairs the validity, effectiveness or priority of the
Liens granted pursuant to any Loan Document, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred.
SECTION 9.    Counterparts; Amendments. This Amendment No. 2 may neither be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the parties hereto. This Amendment No. 2 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier (or other electronic transmission) of an executed counterpart of a
signature page to this Amendment No. 2 shall be effective as delivery of an
original executed counterpart of this Amendment No. 2.


-8-



--------------------------------------------------------------------------------

                                        


SECTION 10.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment No. 2 and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment No. 2.
SECTION 11.    Governing Law; Jurisdiction, etc. This Amendment No. 2 shall be
construed in accordance with and governed by the laws of the State of New York.
The provisions of Sections 10.15 and 10.16 of the Credit Agreement shall apply
to this Amendment No. 2, mutatis mutandis.
SECTION 12.    Notices. All notices, requests and other communications provided
for herein and under the Collateral Documents (including, without limitation,
any modifications of, or waivers, requests or consents under this Amendment No.
2) shall be given or made in writing (including, without limitation, by
telecopy) delivered to the intended recipient in accordance with Section 10.02
of the Amended Credit Agreement.
SECTION 13.    Tax Matters. The parties shall treat all of the Amendment No. 2
Additional Initial Term Loans and the Initial Term Loans as one fungible tranche
for U.S. federal income tax purposes.
[Signature Pages Follow]
    




-9-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the day and year
first written above.
BLUCORA, INC., as Borrower
By: /s/ John S. Clendening               
Name: John S. Clendening    
Title: President and Chief Executive Officer






GUARANTORS
TAXACT HOLDINGS, INC.


By:    /s/ John S. Clendening    
Name:    John S. Clendening    
Title:    Chief Executive Officer
TAXACT, INC.


By:    /s/ John S. Clendening    
Name:    John S. Clendening
Title:    Chief Executive Officer
PROJECT BASEBALL SUB, INC.


By:    /s/ John S. Clendening    
Name:    John S. Clendening
Title:    Chief Executive Officer
HDV HOLDINGS, INC.


By:     /s/ John S. Clendening    
Name:    John S. Clendening
Title:    Chief Executive Officer






[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------







H. D. VEST, INC.


By:    /s/ Richard S. Rawlins    
Name:    Richard Scott Rawlins
Title:    President


H. D. VEST ADVISORY SERVICES, INC.


By:    /s/ Richard S. Rawlins    
Name:    Richard Scott Rawlins
Title:    President
H. D. VEST INSURANCE AGENCY, L.L.C.
By:    /s/ Richard S. Rawlins    
Name:    Richard Scott Rawlins
Title:    President
H. D. VEST INSURANCE AGENCY, LIMITED LIABILITY COMPANY


By:    /s/ Richard S. Rawlins    
Name:    Richard Scott Rawlins
Title:    President
H. D. VEST INSURANCE AGENCY, LLC


By:    /s/ Richard S. Rawlins    
Name:    Richard Scott Rawlins
Title:    President






[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as New Administrative Agent and New Collateral Agent
By: /s/ Christine Lathrop                       
    Name: Christine Lathrop    
    Title: Vice President




[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as the Amendment No. 2 Additional Lender
By: /s/ Christine Lathrop                        
    Name:     Christine Lathrop
    Title: Authorized Signatory






[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an L/C Issuer and as
Former Administrative Agent and Former Collateral Agent
By: /s/ Doreen Barr                              
    Name: Doreen Barr
    Title: Authorized Signatory


By: /s/ Christopher Zybrick                              
    Name: Christopher Zybrick
    Title: Authorized Signatory






[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------





KEYBANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer
By: /s/ Jeff Kalinowski                      
    Name: Jeff Kalinowski    
    Title:Senior Vice President




[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------



SUNTRUST BANK, as a Lender
By: /s/ Andrew Johnson                     
    Name: Andrew Johnson    
    Title: Managing Director






[Blucora – Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




Exhibit A to Amendment No. 2
EXECUTION VERSION



--------------------------------------------------------------------------------



$425,000,000

CREDIT AGREEMENT
Dated as of May 22, 2017


as amended by the First Amendment dated November 29, 2017


and


as further amended by Amendment No. 2 dated May 6, 2019

among

BLUCORA, INC.,
as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCHJPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

and

THE LENDERS PARTY HERETO FROM TIME TO TIME
___________________________

CREDIT SUISSE SECURITIES (USA) LLC,

KEYBANK NATIONAL ASSOCIATION
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners



JPMORGAN CHASE BANK, N.A.,
CREDIT SUISSE LOAN FUNDING LLC,
KEYBANK NATIONAL ASSOCIATION
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Amendment No. 2 Arrangers









--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01.
Defined Terms    1

Section 1.02.
Other Interpretive Provisions    4445

Section 1.03.
Accounting Terms    4446

Section 1.04.
Rounding    4546

Section 1.05.
References to Agreements, Laws, Etc    4547

Section 1.06.
Times of Day    4547

Section 1.07.
Timing of Payment or Performance    4547

Section 1.08.
Limited Condition Transactions    4547

Section 1.09.
Pro Forma Calculations.    46 48

Section 1.10.
Letters of Credit    4749

Section 1.11.
Certifications    4749

Section 1.12.
Interest Rates; LIBOR Notification    49

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS    47
Section 2.01.
The Loans.    47 49

Section 2.02.
Borrowings, Conversions and Continuations of Loans.    47 50



-i-





--------------------------------------------------------------------------------

Page


Section 2.03.
Letters of Credit.    49 51

Section 2.04.
[Reserved].    56 58

Section 2.05.
Prepayments.    56 58

Section 2.06.
Termination or Reduction of Commitments.    59 61

Section 2.07.
Repayment of Loans.    60 62

Section 2.08.
Interest.    60 62

Section 2.09.
Fees    6063

Section 2.10.
Computation of Interest and Fees    6163

Section 2.11.
Evidence of Indebtedness.    61 63

Section 2.12.
Payments Generally.    62 64

Section 2.13.
Sharing of Payments    6365

Section 2.14.
Incremental Credit Extensions.    64 66

Section 2.15.
Refinancing Amendments.    68 70

Section 2.16.
Extension of Term Loans; Extension of Revolving Credit Loans.    69 71

Section 2.17.
Defaulting Lenders.    71 74

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    73
Section 3.01.
Taxes.    73 75

Section 3.02.
Illegality    7678



-ii-





--------------------------------------------------------------------------------

Page


Section 3.03.
Inability to Determine Rates    7678

Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Eurodollar Rate Loan
Reserves.    76 79

Section 3.05.
Funding Losses    7780

Section 3.06.
Matters Applicable to All Requests for Compensation.    78 80

Section 3.07.
Replacement of Lenders under Certain Circumstances.    79 81

Section 3.08.
Survival    8082

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    80
Section 4.01.
Conditions to Initial Credit Extension    8082

Section 4.02.
Conditions to All Credit Extensions after the Closing Date    8284

ARTICLE V

REPRESENTATIONS AND WARRANTIES    82
Section 5.01.
Existence, Qualification and Power; Compliance with Laws    8285

Section 5.02.
Authorization; No Contravention    8385

Section 5.03.
Governmental Authorization    8385

Section 5.04.
Binding Effect    8385

Section 5.05.
Financial Statements; No Material Adverse Effect; No Default.    83 86

Section 5.06.
Litigation    8486

Section 5.07.
Ownership of Property; Liens    8486



-iii-





--------------------------------------------------------------------------------

Page


Section 5.08.
Environmental Matters    8486

Section 5.09.
Taxes    8587

Section 5.10.
ERISA Compliance.    85 87

Section 5.11.
Use of Proceeds.    85 88

Section 5.12.
Margin Regulations; Investment Company Act.    86 89

Section 5.13.
Disclosure    8689

Section 5.14.
Labor Matters    8689

Section 5.15.
Intellectual Property; Licenses, Etc    8789

Section 5.16.
Solvency    8789

Section 5.17.
USA Patriot Act; OFAC; FCPA.    87 90

Section 5.18.
Security Documents    8790

Section 5.19.
Senior Indebtedness    8890

Section 5.20.
Regulated Entities.    88 90

Section 5.21.
Subsidiaries; Equity Interests    8891

ARTICLE VI

AFFIRMATIVE COVENANTS    88
Section 6.01.
Financial Statements.    89 91

Section 6.02.
Certificates; Other Information    9092

Section 6.03.
Notices    9193



-iv-





--------------------------------------------------------------------------------

Page


Section 6.04.
Payment of Taxes    9194

Section 6.05.
Preservation of Existence, Etc.    91 94

Section 6.06.
Maintenance of Properties; Intellectual Property    9294

Section 6.07.
Maintenance of Insurance    9294

Section 6.08.
Compliance with Laws    9295

Section 6.09.
Books and Records    9295

Section 6.10.
Inspection Rights    9295

Section 6.11.
Additional Collateral; Additional Guarantors    9395

Section 6.12.
Compliance with Environmental Laws    9497

Section 6.13.
Further Assurances; Post-Closing Obligations.    94 97

Section 6.14.
Designation of Subsidiaries    9597

Section 6.15.
Maintenance of Ratings    9598

Section 6.16.
Use of Proceeds.    95 98

Section 6.17.
Lender Calls    9699

Section 6.18.
Employee Benefits    9699

ARTICLE VII

NEGATIVE COVENANTS    96
Section 7.01.
Liens    9699

Section 7.02.
Investments    99102



-v-





--------------------------------------------------------------------------------

Page


Section 7.03.
Indebtedness    101104

Section 7.04.
Fundamental Changes    104107

Section 7.05.
Dispositions    105108

Section 7.06.
Restricted Payments    107110

Section 7.07.
Change in Nature of Business    108111

Section 7.08.
Transactions with Affiliates    108111

Section 7.09.
Burdensome Agreements    108111

Section 7.10.
[Reserved].    109 112

Section 7.11.
Consolidated Total Net Leverage Ratio    109113

Section 7.12.
Fiscal Year    110113

Section 7.13.
Prepayments, Etc. of Subordinated Indebtedness.    110 113

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES    110
Section 8.01.
Events of Default    110114

Section 8.02.
Remedies Upon Event of Default    112116

Section 8.03.
Application of Funds    113116

Section 8.04.
Borrower’s Right to Cure    114117

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS    115
Section 9.01.
Appointment and Authority.    115 118



-vi-





--------------------------------------------------------------------------------

Page


Section 9.02.
Rights as a Lender    115119

Section 9.03.
Exculpatory Provisions    115119

Section 9.04.
Reliance by Administrative Agent    116120

Section 9.05.
Delegation of Duties    117120

Section 9.06.
Resignation of Administrative Agent    117120

Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders    117121

Section 9.08.
No Other Duties, Etc    118121

Section 9.09.
Administrative Agent May File Proofs of Claim    118121

Section 9.10.
Collateral and Guaranty Matters    118121

Section 9.11.
Secured Treasury Services Agreements and Secured Hedge Agreements    119123

Section 9.12.
Certain ERISA Matters    123

ARTICLE X

MISCELLANEOUS    120
Section 10.01.
Amendments, Etc    120124

Section 10.02.
Notices and Other Communications.    123 127

Section 10.03.
No Waiver; Cumulative Remedies    124129

Section 10.04.
Attorney Costs and Expenses    125129

Section 10.05.
Indemnification by the Borrower    125129

Section 10.06.
Payments Set Aside    126131



-vii-





--------------------------------------------------------------------------------

Page


Section 10.07.
Successors and Assigns.    127 131

Section 10.08.
Confidentiality    131135

Section 10.09.
Setoff    132136

Section 10.10.
Interest Rate Limitation    132136

Section 10.11.
Counterparts    132137

Section 10.12.
Integration    132137

Section 10.13.
Survival of Representations and Warranties    133137

Section 10.14.
Severability    133137

Section 10.15.
GOVERNING LAW.    133 137

Section 10.16.
WAIVER OF RIGHT TO TRIAL BY JURY    133138

Section 10.17.
Binding Effect    134138

Section 10.18.
USA Patriot Act    134138

Section 10.19.
No Advisory or Fiduciary Responsibility    134138

Section 10.20.
Intercreditor Agreements    134139

Section 10.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    134139

Section 10.22.
OID Legend    135

ARTICLE XI

GUARANTEE    135
Section 11.01.
The Guarantee    135139



-viii-





--------------------------------------------------------------------------------

Page


Section 11.02.
Obligations Unconditional    135140

Section 11.03.
Reinstatement    136141

Section 11.04.
Subrogation; Subordination    136141

Section 11.05.
Remedies    137141

Section 11.06.
[Reserved].    137 141

Section 11.07.
Continuing Guarantee    137141

Section 11.08.
General Limitation on Guarantee Obligations    137141

Section 11.09.
Release of Guarantors and Collateral    137141

Section 11.10.
Right of Contribution    138142

Section 11.11.
Keepwell    138142






SCHEDULES1 
I    Guarantors
1.01    Commitments
4.01(a)    Closing Date Documents
5.06    Litigation
5.07    Real Property
5.10    Plans
5.21    Subsidiaries; Equity Interests
6.13(b)    Post-Closing Matters
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness
7.08    Affiliate Transactions
7.09    Burdensome Agreements
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A        Committed Loan Notice


-ix-





--------------------------------------------------------------------------------





B        Compliance Certificate
C-1        Term Note
C-2        Revolving Credit Note
D        Solvency Certificate
E        Security Agreement
F        Intercompany Note
G-1 to G-4    Tax Certificates
H        Assignment and Assumption
I        Perfection Certificate




-x-





--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of May 22, 2017, as amended by the
First Amendment dated November 28, 2017,2017 and as further amended by Amendment
No. 2, dated May 6, 2019, among BLUCORA, INC., a Delaware corporation (the
“Borrower”), the other Guarantors party hereto from time to time, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCHJPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, and each lender from time to time party hereto (collectively,
the “Lenders” and, individually, a “Lender”).
PRELIMINARY STATEMENTS
The Borrower has requested that the Lenders extend certain credit facilities in
an aggregate principal amount not to exceed $425,000,000, consisting of (i) Term
Loans to be made available to the Borrower on the Closing Date in an aggregate
principal amount of $375,000,000 and (ii) Revolving Credit Commitments (which
Revolving Credit Commitments shall include a sub-facility as set forth herein
with respect to Letters of Credit) to be made available to the Borrower in an
aggregate principal amount of $50,000,000.


The Lenders have indicated their willingness to lend and each L/C Issuer (as
defined below) has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement (including in the
preamble and preliminary statements hereto), the following terms shall have the
meanings set forth below:
“2019 Notes” means the Borrower’s 4.25% Convertible Senior Notes due 2019,
issued by the Borrower on March 15, 2013.
“ABR” means the highest of (a) the rate of interest determined by the Agent as
its prime rate in effect at its principal office in New York City (the “Prime
Rate”) and notified to the Borrower, (b) the Federal Funds Effective Rate from
time to time plus 0.50% per annum and (c) the 1-month Eurodollar Rate (as
defined below, and taking into account the floor) plus 1.00% per annum.
“ABR Loan” means a Loan that bears interest based on the ABR.
“Additional Lender” has the meaning set forth in Section 2.14(c).
“Additional Refinancing Lender” means, at any time, any Person that is not (w) a
Disqualified Lender, (x) a Defaulting Lender, (y) a natural Person or (z) the
Borrower or any of its Subsidiaries, in each case, that agrees to provide any
portion of Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.15; provided that each Additional
Refinancing Lender shall be subject to the approval of (i) the Administrative
Agent, such approval not to be unreasonably withheld, conditioned or delayed, to
the extent that each such Additional Refinancing Lender is not an Affiliate of a
then-existing Lender or an Approved Fund, (ii)







--------------------------------------------------------------------------------





the Borrower and (iii) in the case of a Refinancing Amendment in respect of the
Revolving Credit Loans, each L/C Issuer.
“Administrative Agent” means (i) if the context requires or otherwise suggests a
reference to a Person acting as Administrative Agent prior to the Amendment No.
2 Effective Date, Credit Suisse AG, Cayman Islands Branch, in its capacity as
administrative agent under any of the Loan Documents (the “Former Administrative
Agent”) and (ii) if otherwise, on and after the Amendment No. 2 Effective Date,
JPMorgan Chase Bank, N.A., in its capacity as administrative agent under any of
the Loan Documents (as successor to the Former Administrative Agent), or any
successor administrative agent. Unless the context otherwise requires, the term
“Administrative Agent” as used herein and in the other Loan Documents shall
include the Collateral Agent.
“Administrative Agent Fee LetterLetters” means the Original Administrative Agent
Fee Letter, dated April 3, 2017, among Credit Suisse Securities (USA) LLC and
the Borrower and the Amendment No. 2 Administrative Agent Fee Letter.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02,Exhibit C to Amendment No. 2, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent with respect to any Lender.
“Advisory Contract” shall mean any existing investment advisory, sub-advisory,
investment management, trust or similar agreement between HDV Holdings or any of
its Subsidiaries and any Person where HDV Holdings or such Subsidiary acts as
investment adviser, manager, sub-advisor, sub-manager, or in another similar
capacity to such Person.
“Advisory Services Subsidiary” means H.D. Vest Advisory Services, Inc.
“Affected Class” has the meaning set forth in Section 3.07(a).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt none
of the Arrangers, the Agents or their respective lending Affiliates shall be
deemed to be an Affiliate of the Borrower or any of its Subsidiaries.
“Agency Transfer Agreement” means the Successor Agent Agreement, dated as of the
Amendment No. 2 Effective Date, by and among JPMorgan Chase Bank, N.A., in its
capacity as successor administrative agent and successor collateral agent,
Credit Suisse AG, Cayman Islands Branch, in its capacity as the former
administrative agent and former collateral agent, and the Loan Parties party
thereto.
“Agent-Related Persons” means the Agents and their respective Affiliates and the
respective officers, directors, employees, partners, trustees, agents, advisors,
attorneys-in-fact and other representatives of each of the foregoing.
“Agents” means, collectively, theany Administrative Agent, theany Collateral
Agent and the Arrangers.
“Aggregate Commitments” means the Commitments of all the Lenders.


-2





--------------------------------------------------------------------------------





“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, OID, upfront fees, an ABR floor greater than
2.00% or a Eurodollar Rate floor greater than 1.00% (with such increased amount
being equated to interest margins for purposes of determining any increase to
the Applicable Margin) or otherwise, in each case incurred or payable by the
Borrower generally to the Lenders; provided that (i) OID and upfront fees shall
be equated to an interest rate assuming a four-year life to maturity (or, if
less, the stated life to maturity at the time of its incurrence of the
applicable Indebtedness), (ii) “All-In Yield” shall not include arrangement
fees, structuring fees, commitment fees and underwriting fees or other similar
fees not paid generally to all Lenders of such Indebtedness, (iii) if and to the
extent such Indebtedness was originally issued with OID or upfront fees and was
subsequently repriced through an amendment in connection with which no
additional OID or upfront fees were incurred, the OID or upfront fees with
respect to the original issuance of such Indebtedness will be taken into account
and (iv) if any such Indebtedness constitutes fixed-rate Indebtedness, the fixed
rate coupon of such Indebtedness shall be swapped to a floating rate on a
customary matched-maturity basis, and the All-In Yield of such fixed-rate
Indebtedness on a floating rate basis shall be reasonably determined in a
customary manner by the Administrative Agent based on customary financial
methodology in consultation with the Borrower (or, if the Administrative Agent
declines (or is unable) to determine such All-In Yield or the appropriate
floating rate swap on a matched-maturity basis, as reasonably determined in a
customary manner based on customary financial methodology by a financial
institution reasonably acceptable to the Administrative Agent and the Borrower.
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of the
Amendment No. 2 Effective Date, by and among the Loan Parties, the L/C Issuers,
the Former Administrative Agent, the Former Collateral Agent, the New
Administrative Agent, the New Collateral Agent, the Amendment No. 2 Additional
Lender and the other Lenders party thereto.
“Amendment No. 2 Additional Initial Term Commitment” means the commitment of the
Amendment No. 2 Additional Lender to fund the Amendment No. 2 Additional Initial
Term Loan on the Amendment No. 2 Effective Date. The aggregate amount of
Amendment No. 2 Additional Initial Term Commitments on the Amendment No. 2
Effective Date is $125,000,000.
“Amendment No. 2 Additional Initial Term Loans” has the meaning assigned to such
term in Amendment No. 2.
“Amendment No. 2 Additional Lender” has the meaning assigned to such term in
Amendment No. 2.
“Amendment No. 2 Additional Revolving Credit Commitment” means the Revolving
Credit Commitment provided by the Amendment No. 2 Lender on the Amendment No. 2
Effective Date pursuant to Amendment No. 2 in the principal amount of
$15,000,000.
“Amendment No. 2 Administrative Agency Fee Letter” means the Administrative
Agency Fee Letter, dated March 21, 2019 (as amended, restated, modified or
otherwise supplemented form time to time), by and among the Borrower and
JPMorgan Chase Bank, N.A.
“Amendment No. 2 Arrangers” means JPMorgan Chase Bank, N.A., Credit Suisse Loan
Funding LLC, KeyBank National Association and SunTrust Robinson Humphrey, Inc.,
in their capacity as joint lead arrangers and joint bookrunners for Amendment
No. 2.
“Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.


-3





--------------------------------------------------------------------------------





“Amendment No. 2 Transactions” has the meaning assigned to such term in
Amendment No. 2.
“Annual Financial Statements” means the audited consolidated balance sheets and
related statements of income and cash flows of the Borrower for the fiscal years
ended December 31, 2014, December 31, 2015, and December 31, 2016.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 (Pub. L. No. 95 213, §§ 101-104), as amended, the UK Bribery Act of 2010
and any similar laws, rules or regulations issued, administered or enforced by
any Governmental Authority having jurisdiction over the Borrower or any
Consolidated Party.
“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
Governmental Authority having jurisdiction over the Borrower or any Consolidated
Party, or to which the Borrower or any Consolidated Party is subject.
“Applicable ECF Percentage” means, for any fiscal year, commencing with the
fiscal year ending December 31, 2018, (a) 50%, if the Consolidated First Lien
Net Leverage Ratio (determined on a Pro Forma Basis in accordance with Section
1.09) as of the last day of such fiscal year is greater than 3.00 to 1.00, (b)
25%, if the Consolidated First Lien Net Leverage Ratio (determined on a Pro
Forma Basis in accordance with Section 1.09) as of the last day of such fiscal
year is less than or equal to 3.00 to 1.00 and greater than 2.50 to 1.00 and (c)
0%, if the Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09) as of the last day of such fiscal year is
less than or equal to 2.50 to 1.00.
“Applicable Margin” means a percentage per annum equal to:
(a)    with respect to Initial Term Loans, (i) for Eurodollar Rate Loans, 3.00%
and (B) for ABR Loans, 2.00% and
(b)    with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees, (i) until delivery of financial
statements for the first full fiscal quarter ending after the Closing Date
pursuant to Section 6.01, (A) for Eurodollar Rate Loans and Letter of Credit
fees, 3.25%, (B) for ABR Loans, 2.25%, and (C) in the case of the undrawn
commitment fees for the Revolving Credit Commitments, 0.50%, and (ii)
thereafter, the following percentages per annum, based upon the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Margin
Pricing Level
Consolidated First Lien Net
Leverage Ratio
Eurodollar Rate Loans and
Letter of Credit Fees
ABR Loans
1
> 3.00:1.00
3.25%
2.25%
2
< 3.00:1:00 and > 2.25:1.00
3.00%
2.00%
3
< 2.25:1.00
2.75%
1.75%



Applicable Margin


-4





--------------------------------------------------------------------------------





Pricing Level
Consolidated First Lien Net Leverage Ratio
Commitment Fee
1
> 2.25:1.00
0.50%
2
< 2.25:1.00
0.375%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that, at the option of the
Administrative Agent (at the direction of the Required Lenders) or the Required
Lenders (following written notice to the Borrower), the highest pricing level
shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) or
8.01(f) shall have occurred and be continuing, and shall continue to so apply to
but excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).
Notwithstanding the foregoing, (v) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (w) the Applicable Margin in respect of any Revolving Commitment
Increase, any Class of Incremental Term Loans or any Class of Incremental
Revolving Loans shall be the applicable percentages per annum set forth in the
relevant Incremental Amendment, (x) the Applicable Margin in respect of any
Class of Replacement Term Loans shall be the applicable percentages per annum
set forth in the relevant agreement, (y) the Applicable Margin in respect of any
Class of Refinancing Revolving Credit Commitments, any Class of Refinancing
Revolving Credit Loans or any Class of Refinancing Term Loans shall be the
applicable percentages per annum set forth in the applicable Refinancing
Amendment and (z) in the case of the Initial Term Loans, the Applicable Margin
shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.14, Section 7.03(g) or Section 7.03(r)(i).
In the event that any financial statement or certificate delivered pursuant to
Section 6.01 or 6.02(a) is shown to be inaccurate (at a time when this Agreement
is in effect and unpaid Obligations under this Agreement are outstanding (other
than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Administrative Agent a correct Compliance Certificate
required by Section 6.02(a) for such Applicable Period and (y) the Borrower
shall immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period. Nothing in this paragraph shall limit the rights of the
Administrative Agent or any Lender under Section 2.08(b) or Article VIII.
“Applicable Requirements” shall mean, in respect of any Indebtedness, that such
Indebtedness satisfies the following requirements:
(a)    (i) if such Indebtedness is secured on a pari passu basis by the
Collateral, such Indebtedness shall not mature earlier than the Latest Maturity
Date of the Term Loans outstanding at the time of incurrence of such
Indebtedness, and (ii) in the case of any other Indebtedness, such Indebtedness
shall not mature earlier than the date that is 91 days after the Latest Maturity
Date of the Term Loans outstanding at the time of incurrence of such
Indebtedness;


-5





--------------------------------------------------------------------------------





(b)    (i) in respect of any Indebtedness that is not revolving in nature, such
Indebtedness does not have greater amortization or mandatory prepayments than
the Initial Term Loans and (ii) in respect of any Indebtedness that is revolving
in nature, such Indebtedness shall not mature earlier than the Maturity Date of
the Revolving Credit Facility or have amortization or scheduled mandatory
commitment reductions (other than at maturity);
(c)    such Indebtedness shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
outstanding at the time of incurrence of such Indebtedness;
(d)    if such Indebtedness is secured by the Collateral, a Senior
Representative acting on behalf of the holders of such Indebtedness has become
party to a Customary Intercreditor Agreement (or any Customary Intercreditor
Agreement has been amended or replaced in a manner reasonably acceptable to the
Borrower and the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral on a pari passu basis or
a junior lien basis, as applicable);
(e)    if such Indebtedness is subordinated in right of payment to the
Obligations, then such Indebtedness shall be subordinated on terms reasonably
satisfactory to the Administrative Agent;
(f)    if such Indebtedness is secured on a pari passu basis by the Collateral,
if the All-In Yield in respect of such Indebtedness exceeds the All-In Yield in
respect of any then-existing Initial Term Loans by more than 0.50%, the
Applicable Margin of such then existing Initial Term Loans shall be adjusted
such that the All-In Yield of such then existing Initial Term Loans equals the
All-In Yield of such Indebtedness minus 0.50%; provided that if such
Indebtedness includes a Eurodollar Rate floor greater than 1.00% per annum or an
ABR floor greater than 2.00% per annum, such differential between the Eurodollar
Rate floor or the ABR floor, as the case may be, shall be equated to the All-In
Yield for purposes of determining whether an increase to the interest rate
margin under the Initial Term Loans shall be required, but only to the extent an
increase in the Eurodollar Rate floor or ABR floor in the Initial Term Loans, as
the case may be, would cause an increase in the interest rate then in effect
thereunder, and in such case, the Eurodollar Rate floor or ABR floor (but not
the interest rate margin), applicable to the Initial Term Loans shall be
increased to the extent of such differential between the Eurodollar Rate floors
or ABR floors, as the case may be;
(g)    to the extent such Indebtedness is secured, it is not secured by any
property or assets of any Consolidated Party other than the Collateral (it being
agreed that such Indebtedness shall not be required to be secured by all of the
Collateral); provided that Indebtedness that may be incurred by Restricted
Subsidiaries that are not Guarantors pursuant to Section 7.03(r) may be secured
by assets of such Restricted Subsidiaries;
(h)    such Indebtedness shall not be guaranteed by any Person other than any
Loan Party and shall not have any obligors other than any Loan Party, other than
to the extent such Indebtedness may be incurred by a Person other than a Loan
Party pursuant to Section 7.03(r);
(i)    the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) are (i) not materially less favorable (when taken as a whole) to the
Consolidated Parties than those set forth in the Loan Documents (when taken as a
whole) or (ii) on customary terms for “high yield” notes of the type being
incurred at the time of incurrence (it being agreed that such Indebtedness may
be in the form of notes or a credit agreement), except in each case for
covenants or other provisions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date; and


-6





--------------------------------------------------------------------------------





(j)    the holders of such Indebtedness may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments of Term Loans then outstanding;
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements of this
definition, shall be conclusive evidence that such terms and conditions satisfy
the requirements of this definition unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders.
“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Arrangers” means Credit Suisse Securities (USA) LLC, KeyBank National
Association and SunTrust Robinson Humphrey, Inc. and the Amendment No. 2
Arrangers, in their capacity as joint lead arrangers and joint bookrunners under
this Agreement.
“Assignee” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit H hereto or any other form (including electronic records
generated by the use of an electronic platform) approved by the Administrative
Agent.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“AUM” shall mean assets of any Person (whether held on the BD Subsidiary’s
brokerage platform or held by a mutual fund, insurance company or other Person
or otherwise under management pursuant to an Advisory Contract) for which HDV
Holdings or one of its Subsidiaries is the investment adviser, broker-dealer or
agent of record.
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).
“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    100% of the aggregate cumulative amount, not less than zero, of Retained
Excess Cash Flow for all Excess Cash Flow Periods completed after the Closing
Date and prior to the date of determination, plus


-7





--------------------------------------------------------------------------------





(b)    100% of the aggregate amount of contributions to the common capital of
the Borrower (other than from any of its Restricted Subsidiaries) or the net
proceeds of the issuance of Qualified Equity Interests of the Borrower (other
than to any of its Restricted Subsidiaries), in each case received in cash and
Cash Equivalents after the Closing Date (other than, in each case, any amount
designated as a Cure Amount), minus
(c)    any amount of the Available Amount used to make Investments pursuant to
Section 7.02(t) after the Closing Date and prior to such time, minus
(d)    any amount of dividends, distributions or other Restricted Payments
pursuant to Section 7.06(g) after the Closing Date and prior to such time, minus
(e)    any amount of the Available Amount used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a) after the Closing
Date and prior to such time.
“Availability Period” means, with respect to the Revolving Credit Commitments,
the period from and including the Closing Date to the earliest of (a) the
Maturity Date of the Revolving Credit Facility, (b) the date of termination of
the aggregate Revolving Credit Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
8.02.
“Bail-in Action” means the application of any write-down or conversion powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.
“Bank” means any Person that is a Lender, Agent or an Arranger, or an Affiliate
of any of the foregoing, at the time it enters into a Secured Hedge Agreement or
a Treasury Services Agreement (notwithstanding that such Bank may cease to be a
Lender, an Agent, an Arranger or an Affiliate of any of the foregoing after
entering into a Secured Hedge Agreement or a Treasury Services Agreement), as
applicable, in its capacity as a party thereto and that (other than in the case
of an Agent, Arranger or Affiliate of the foregoing) has been specifically
designated a “Bank” with respect to such Secured Hedge Agreement or Treasury
Services Agreement, as applicable, in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender,
Agent or Arranger) that delivers to the Administrative Agent a letter agreement
reasonably satisfactory to it (i) appointing the Administrative Agent as its
agent under the applicable Loan Documents and (ii) agreeing to be bound by
Sections 10.05, 10.15, 10.16 and 10.20 and Article IX as if it were a Lender.
“BD Subsidiary” shall mean H.D. Vest Investment Securities, Inc.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day.


-8





--------------------------------------------------------------------------------





“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Administrative Agent and under
the sole dominion and “control” (within the meaning of the UCC) of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Consolidated Party:
(a)    Dollars;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii)(A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $500,000,000 or $250,000,000 in the
case of any non-U.S. bank (any such bank in the foregoing clause (i) or (ii)
being an “Approved Bank”), in each case with maturities not exceeding 12 months
from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
and rated A-1 (or the equivalent thereof) or better by S&P or Prime-1 (or the
equivalent thereof) or better by Moody’s, in each case with maturities of not
more than 12 months from the date of acquisition thereof;
(e)    marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected


-9





--------------------------------------------------------------------------------





by the Borrower) and, in each case, maturing within 12 months after the date of
creation or acquisition thereof;
(f)    repurchase obligations for underlying securities of the types described
in clause (b), (c) or (e) above entered into with any Approved Bank;
(g)    readily marketable direct obligations with average maturities of 12
months or less from the date of acquisition issued by any state, commonwealth or
territory of the United States, or any political subdivision or taxing authority
thereof, in each case having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);
(h)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;
(j)    in the case of any Foreign Subsidiary, such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business;
(k)    Investments, classified in accordance with GAAP as Current Assets of any
Consolidated Party, in money market investment programs which are registered
under the Investment Company Act of 1940 or which are administered by financial
institutions having capital of at least $500,000,000, and, in either case, the
portfolios of which are limited such that substantially all of such Investments
are of the character, quality and maturity described in clauses (a) through (i)
above; and
(l)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (a) through (k) above.
“Cash Management Obligations” means obligations owed by any Consolidated Party
to any Bank in respect of any overdraft and related liabilities arising from
treasury, depository, credit card, debit card and cash management services or
any automated clearing house transfers of funds, in each case, pursuant to a
Treasury Services Agreement, in each case, to the extent designated by the
Borrower and such Bank as “Cash Management Obligations” in writing to the
Administrative Agent. The designation of any Cash Management Obligations shall
not create in favor of such Bank any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the Loan
Documents.
“Casualty Event” means any event that gives rise to the receipt by any
Consolidated Party of any insurance proceeds or condemnation awards in respect
of any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.
“Change of Control” shall be deemed to occur if:
(a)    any “person” or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall have, directly or indirectly, acquired
beneficial ownership of Equity


-10





--------------------------------------------------------------------------------





Interests representing 35% or more of the aggregate voting power represented by
the issued and outstanding Equity Interests of the Borrower;
(b)    a majority of the Board of Directors of the Borrower is replaced over a
two-year period from the directors who constituted such Board of Directors at
the beginning of such period, and such replacement shall not have been approved
by a vote of at least a majority of the Board of Directors of the Borrower then
still in office who either were members of such Board of Directors at the
beginning of such period or whose election as a member of such Board of
Directors was previously so approved; or
(c)    a “change of control” (or similar event) shall occur in any document
pertaining to any Indebtedness of any Consolidated Party with an aggregate
outstanding principal amount in excess of the Threshold Amount.
“Class,” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Refinancing Revolving Credit
Commitments of a given Refinancing Series, Initial Term Commitments, Incremental
Term Commitments, Refinancing Term Commitments of a given Refinancing Series or
Commitments in respect of Replacement Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Extension Series, Incremental
Revolving Loans, Revolving Credit Loans under Refinancing Revolving Credit
Commitments of a given Refinancing Series, Initial Term Loans (including
Amendment No. 2 Additional Initial Term Loans), Extended Term Loans of a given
Extension Series, Incremental Term Loans, Refinancing Term Loans of a given
Refinancing Series or Replacement Term Loans. Commitments (and in each case, the
Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class.
“Closing Date” means May 22, 2017.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document (but in any
event excluding the Excluded Assets).
“Collateral Agent” means (i) if the context requires or otherwise suggests a
reference to a Person acting as Collateral Agent prior to the Amendment No. 2
Effective Date, Credit Suisse AG, Cayman Islands Branch, in its capacity as
collateral agent under any of the Collateral Documents (the “Former Collateral
Agent”) and (ii) if otherwise, on and after the Amendment No. 2 Effective Date,
JPMorgan Chase Bank, N.A., in its capacity as collateral agent under any of the
Collateral Documents (as successor to the Former Collateral Agent), or any
successor collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date, pursuant to Section
4.01(a)(iv), and (ii) at such time as may be designated therein, pursuant to the
Collateral Documents or Section 6.11 or 6.13, subject, in each case, to the
limitations and exceptions set forth in this Agreement, duly executed by each
Loan Party thereto;


-11





--------------------------------------------------------------------------------





(b)    all Obligations shall have been unconditionally guaranteed by the
Borrower and (i) each domestic Restricted Subsidiary of the Borrower existing on
the Closing Date, except the BD Subsidiary, including those that are listed on
Schedule I hereto, and (ii) each subsequently acquired (including, without
limitation, as a result of a Division) or organized Restricted Subsidiary of the
Borrower that is a direct or indirect Material Domestic Subsidiary (other than
any Excluded Subsidiary) (each, a “Required Guarantor”).
(c)    the Secured Obligations shall have been secured by a first-priority
security interest (subject to Liens permitted by Section 7.01) in (i) all of the
Equity Interests owned by the Borrower or any Subsidiary Guarantor of each
Restricted Subsidiary that is a Material Domestic Subsidiary, and (ii) 65% of
the voting stock and 100% of the non-voting stock of each first-tier CFC or CFC
Holding Company (other than, in each case of foregoing clauses (i) and (ii), to
the extent constituting an Excluded Asset);
(d)    except to the extent otherwise provided hereunder and subject to Liens
permitted by Section 7.01, the Secured Obligations shall have been secured by a
perfected first-priority security interest (to the extent such security interest
may be perfected by delivering certificated securities, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office or to the extent required in the Security Agreement) in the Collateral of
the Borrower and each Subsidiary Guarantor (including accounts, inventory,
equipment, investment property, contract rights, applications and registrations
of intellectual property filed in the United States, other general intangibles,
Material Real Property, intercompany notes, cash, deposit accounts, securities
accounts and proceeds of the foregoing), in each case, (i) with the priority
required by the Collateral Documents and (ii) subject to exceptions and
limitations otherwise set forth in this Agreement (for the avoidance of doubt,
including the limitations and exceptions set forth in Section 4.01) and the
Collateral Documents; and
(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property (other than Excluded
Assets) owned by the Borrower or a Subsidiary Guarantor and required to be
delivered pursuant to Sections 6.11 and 6.13 (the “Mortgaged Properties”) duly
executed and delivered by the applicable Loan Party, (ii) a title insurance
policy for such property available in each applicable jurisdiction (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid
first-priority Lien on the property described therein, free of any other Liens
except as permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance and in such amounts as the Administrative Agent may
reasonably request, (iii) a completed Life-of-Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each other Loan
Party relating thereto) and, if any improvements on any Mortgaged Property are
located within an area designated a “flood hazard area,” evidence of such flood
insurance as may be required under Section 6.07, (iv) ALTA surveys in form and
substance reasonably acceptable to the Administrative Agent or such existing
surveys together with no-change affidavits sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in clause (ii) above and (v) such legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgaged Property;
provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets, (B) the perfection of pledges of or
security interests in motor vehicles and other assets subject to certificates of
title to the extent a Lien thereon cannot be perfected by the filing of a
Uniform Commercial Code financing statement (or the equivalent) or (C) the
obtaining of any landlord waivers, estoppels or collateral access letters, and
(ii) the Liens


-12





--------------------------------------------------------------------------------





required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in this Agreement and the Collateral Documents.
The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that perfection or compliance
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement, the Collateral Documents
or any other Loan Documents.
No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).
“Collateral Documents” means, collectively, the Security Agreement, each
Customary Intercreditor Agreement, the Intellectual Property Security
Agreements, the Mortgages, collateral assignments, Security Agreement
Supplements, the Control Agreements, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(iv), 6.11 or 6.13 and each of the other agreements, instruments
or documents that creates or purports to create a Lien or Guarantee in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.
“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A hereto.
“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Revolving Commitment Increase (including
the Amendment No. 2 Additional Revolving Credit Commitment), Refinancing
Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Amendment No. 2 Additional Initial Term Loan Commitment, Incremental
Term Commitment, Refinancing Term Commitment of a given Refinancing Series or a
Commitment in respect of Replacement Term Loans, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and, to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period with respect to the Consolidated Parties:
(i)    Consolidated Interest Expense for such period;


-13





--------------------------------------------------------------------------------





(ii)    without duplication, income and franchise Tax expense during such
period;
(iii)    amortization (including, without limitation, amortization of OID (for
avoidance of doubt, including any Transaction Expenses attributable to OID)),
depreciation and other non-cash charges for such period (except to the extent
that such non-cash charges represent an accrual or reserve for potential cash
charges to be taken in the future);
(iv)    (A) extraordinary charges, expenses or losses (including legal expenses
in connection therewith) and (B) unusual or non-recurring charges, expenses or
losses (including legal expenses in connection therewith) in an aggregate amount
for all cash items added pursuant to this subclause (B) and clause (vi) not to
exceed (1) 10.0% of Consolidated EBITDA for such Test Period and (2) when
aggregated with the aggregate amount for all cash items added pursuant to any
pro forma adjustments during such period pursuant to Section 1.09 and clauses
(a)(vi), (a)(vii) and (a)(ix) of this definition of “Consolidated EBITDA,” 15.0%
of Consolidated EBITDA for such Test Period (giving pro forma effect to the
relevant Specified Transaction (but not to any cost savings or synergies));
(v)    non-cash charges, expenses or losses (except to the extent that such
non-cash charges represent an accrual or reserve for potential cash charges to
be taken in the future);
(vi)    integration costs, transition costs, consolidation and restructuring
costs, costs incurred during such period in connection with any non-recurring
strategic initiatives, acquisitions and non-recurring intellectual property
development after the Closing Date, other non-recurring business optimization
expenses or consulting programs (including non-recurring costs and expenses
relating to business optimization programs, new systems design, technology
upgrades and implementation costs), and other restructuring charges, accruals or
reserves (including restructuring costs related to acquisitions after the
Closing Date and “growth projects”), in each case determined on a consolidated
basis in accordance with GAAP and to the extent deducted in computing
Consolidated Net Income for such period, in an aggregate amount for all cash
items added pursuant to this clause (vi) and subclause (B) of clause (iv) not to
exceed (1) 10.0% of Consolidated EBITDA for such Test Period and (2) when
aggregated with the aggregate amount for all cash items added pursuant to any
pro forma adjustments during such period pursuant to Section 1.09 and clauses
(a)(iv)(B), (a)(vii) and (a)(ix) of this definition of “Consolidated EBITDA,”
15.0% of Consolidated EBITDA for such Test Period (giving pro forma effect to
the relevant Specified Transaction (but not to any cost savings or synergies));
(vii)    other customary transaction costs, fees and expenses, or any
amortization thereof, related to the Transactions (including Transaction
Expenses) and, to the extent permitted under the Loan Documents, any Permitted
Acquisitions, Investments pursuant to Section 7.02(o), Section 7.02(s) or
Section 7.02(t), Dispositions, issuances of Equity Interests and issuances,
amendments, modifications, refinancings or repayments of Indebtedness (in each
case, including any such transaction consummated on the Closing Date and any
such transaction undertaken but not completed), in each case to the extent
deducted in computing Consolidated Net Income for such period and when
aggregated with the aggregate amount for all cash items added pursuant to any
pro forma adjustments during such period pursuant to Section 1.09 and clauses
(a)(iv)(B), (a)(vi) and (a)(ix) of this definition of “Consolidated EBITDA,” not
to exceed 15.0% of Consolidated EBITDA for such Test Period (giving pro forma
effect to the relevant Specified Transaction (but not to any cost savings or
synergies));


-14





--------------------------------------------------------------------------------





(viii)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in Project
Baseball Sub, Inc. (not in excess of 5.0% of the issued and outstanding Equity
Interests thereof) deducted in calculating Consolidated Net Income (and not
added back in such period to Consolidated Net Income); and
(ix)     legal expenses and fines related to regulatory proceedings related to
the business of the BD Subsidiary and the Advisory Services Subsidiary in a
cumulative aggregate amount not to exceed $10,000,000, and when aggregated with
the aggregate amount for all cash items added pursuant to any pro forma
adjustments during such period pursuant to Section 1.09 and clauses (a)(iv)(B),
(a)(vi) and (a)(vii) of the definition of “Consolidated EBITDA,” not to exceed
15% of Consolidated EBITDA for such Test Period (giving pro forma effect to the
relevant Specified Transaction (but not to any cost savings or synergies));
minus
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) including non-cash
gains as a result of last-in first-out and/or first-in first-out methods of
accounting, (ii) any net gain from disposed, abandoned or discontinued
operations or product lines, (iii) any extraordinary, unusual or non-recurring
net gains and (iv) the amount of any minority interest income attributable to
minority interests or non-controlling interests of third parties in any
non-wholly-owned Restricted Subsidiary.
For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.09.
“Consolidated First Lien Net Debt” means, as of any date of determination, (a)
the aggregate principal amount of any Indebtedness described in clause (a) of
the definition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien, on a first lien or pari passu basis with the Facilities
(including Indebtedness incurred pursuant to Section 7.03(e)), on any asset or
property of any Consolidated Party minus (b) Unrestricted cash and Cash
Equivalents (x) that are or should, in accordance with GAAP, be included on the
consolidated balance sheet of the Borrower with respect to the Consolidated
Parties as of such date, and (y) in an aggregate amount not to exceed
$75,000,000; provided that Consolidated First Lien Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder. For the avoidance of doubt, it is understood
that obligations (i) under Swap Contracts and Treasury Services Agreements or
(ii) owed by Unrestricted Subsidiaries do not constitute Consolidated First Lien
Net Debt.
“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Interest Expense” means, for any period, interest expense
(including, without limitation, interest expense attributable to Capital Leases
and all net payment obligations pursuant to Hedge Agreements), determined on a
consolidated basis, without duplication, for the Consolidated Parties in
accordance with GAAP for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Parties for such period, determined on a consolidated basis,
without duplication, in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Consolidated Parties for any period, there shall
be excluded the net income (or loss) of any Person (other than a Subsidiary), in
which any Consolidated Party has a joint interest with a


-15





--------------------------------------------------------------------------------





third party, except to the extent such net income is actually paid in cash to
any Consolidated Party by dividend or other distribution during such period.
For the avoidance of doubt (other than for purposes of calculating Excess Cash
Flow), Consolidated Net Income shall be calculated, including pro forma
adjustments, in accordance with Section 1.09.
“Consolidated Parties” means the Borrower and its Restricted Subsidiaries.
“Consolidated Secured Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of any Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien on any asset or property of any Consolidated Party minus (b)
Unrestricted cash and Cash Equivalents (x) that are or should, in accordance
with GAAP, be included on the consolidated balance sheet of the Borrower with
respect to the Consolidated Parties as of such date and (y) in an aggregate
amount not to exceed $75,000,000; provided that Consolidated Secured Net Debt
shall not include Indebtedness in respect of letters of credit, except to the
extent of unreimbursed amounts thereunder. For the avoidance of doubt, it is
understood that obligations (i) under Swap Contracts and Treasury Services
Agreements or (ii) owed by Unrestricted Subsidiaries, do not constitute
Consolidated Secured Net Debt.
“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Consolidated Parties
outstanding on such date, in an amount that would be reflected on the
consolidated balance sheet of the Borrower with respect to the Consolidated
Parties as of such date in accordance with GAAP (but excluding the effects of
any discounting of Indebtedness under GAAP) consisting of Indebtedness for
borrowed money and all obligations of the Consolidated Parties evidenced by
bonds, debentures, notes, loan agreements or other similar instruments and
Attributable Indebtedness; provided that Consolidated Total Net Debt shall not
include Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder, minus (b) Unrestricted cash and Cash
Equivalents (x) that are or should, in accordance with GAAP, be included on the
consolidated balance sheet of the Borrower with respect to the Consolidated
Parties as of such date and (y) in an aggregate amount not to exceed
$75,000,000, plus, until the Redemption, the Redemption Proceeds. For the
avoidance of doubt, it is understood that obligations (i) under Swap Contracts
and Treasury Services Agreements or (ii) owed by Unrestricted Subsidiaries, do
not constitute Consolidated Total Net Debt.
“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Working Capital” means, with respect to the Consolidated Parties
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning set forth in the definition of “Affiliate.”


-16





--------------------------------------------------------------------------------





“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, executed and delivered by a Consolidated
Party, the Collateral Agent and the applicable securities intermediary (with
respect to a securities account) or bank (with respect to a deposit account).
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans (or, if applicable, unused Revolving Credit
Commitments), or any then-existing Credit Agreement Refinancing Indebtedness
(the “Refinanced Debt”); provided that (i) such Credit Agreement Refinancing
Indebtedness shall have a maturity date that is no earlier than the Latest
Maturity Date (or (A) in the case of Permitted Junior Priority Refinancing Debt
or Permitted Unsecured Refinancing Debt, the date that is 91 days after the
Latest Maturity Date and (B) in the case of any Revolving Credit Facility, the
latest maturity date of any then-existing Revolving Credit Facility) at the time
of incurrence and, in the case of Credit Agreement Refinancing Indebtedness
consisting of loans that are not revolving Indebtedness, a Weighted Average Life
to Maturity equal to or greater than that of the Refinanced Debt (after giving
effect to any amortization thereof, but not any prepayments thereof, prior to
the time of such Refinancing) as of the date of determination, (ii) the
covenants, events of default and guarantees of any such Indebtedness (excluding,
for the avoidance of doubt, interest rates (including through fixed interest
rates), interest margins, rate floors, fees, funding discounts, original issue
discount and optional prepayment or redemption premiums and terms) shall be
identical to, or less favorable to the lenders thereunder than, those applicable
to the Refinanced Debt (other than covenants or other provisions applicable only
to periods after the Latest Maturity Date (or, in the case of Permitted Junior
Priority Refinancing Debt or Permitted Unsecured Refinancing Debt, the date that
is 91 days after the Latest Maturity Date) at the time of incurrence), (iii)
such Indebtedness shall not have a greater principal amount than the principal
amount of the Refinanced Debt plus accrued interest, fees and premiums
(including any tender premium and prepayment premiums) and penalties (if any)
thereon and fees, expenses, original issue discount and upfront fees incurred in
connection with such Refinancing, (iv) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, substantially
concurrently with the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained with the Net Cash Proceeds received from the
incurrence or issuance of such Indebtedness and any corresponding commitments
shall immediately terminate, (v) such Credit Agreement Refinancing Indebtedness
shall not require any mandatory repayment, redemption, repurchase or defeasance
(other than (x) in the case of notes or debentures, customary change of control,
asset sale event or casualty or condemnation event offers and customary
acceleration any time after an event of default and (y) in the case of any
Permitted Equal Priority Refinancing Debt, mandatory prepayments (including
redemptions or repurchases or offers to prepay, redeem or repurchase based on
excess cash flow) that are on terms not more favorable to the lenders or holders
providing such Indebtedness than those applicable to the Refinanced Debt and
that share such payments ratably (but not greater than ratably) in any
equivalent mandatory prepayments of the Term Facility unless the Borrower and
the lenders or investors in respect of such Permitted Equal Priority Refinancing
Debt elect lesser payments) prior to the Latest Maturity Date (or, in the case
of Permitted Junior Priority Refinancing Debt or Permitted Unsecured Refinancing
Debt, the date that is 91 days after the Latest Maturity Date) at the time of
such incurrence, (vi) if the Refinanced Debt is subordinated in right of payment
to, or to the Liens securing, the Obligations, then any Credit Agreement
Refinancing Indebtedness shall be subordinated in right of payment to, or to the
Liens securing, the Obligations, as applicable, pursuant to a Customary
Intercreditor Agreement and, if subordinated in right of payment, on terms
reasonably satisfactory to the Administrative Agent, and (vii) with respect to
Credit Agreement Refinancing Indebtedness consisting of a revolving facility,
(A) such Credit Agreement Refinancing Indebtedness shall have no mandatory
scheduled commitment reductions prior to the maturity date of any existing
Revolving Credit Facility (or, if at such time no Revolving Credit Facility
exists, the Latest Maturity Date at the time of incurrence), (B) any borrowings,
repayments, prepayments and commitment reductions thereunder shall be ratable
among such facility, any Revolving Credit Facility and any other such revolving
facility and (C) there shall not be more than two revolving


-17





--------------------------------------------------------------------------------





credit facilities among the revolving facilities constituting Credit Agreement
Refinancing Indebtedness and any Revolving Credit Facility.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Amount” has the meaning set forth in Section 8.04(a).
“Cure Expiration Date” has the meaning set forth in Section 8.04(a).
“Current Assets” means, with respect to the Consolidated Parties on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Consolidated Parties as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).
“Current Liabilities” means, with respect to the Consolidated Parties on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Consolidated Parties as current liabilities at such date of determination, other
than (a) the current portion of any Indebtedness, (b) accruals for Capital
Expenditures, (c) accruals for current or deferred Taxes based on income or
profits, (d) accruals of any costs or expenses related to restructuring
reserves, (e) any Revolving Credit Exposure or Revolving Credit Loans and (g)
the current portion of pension liabilities.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral intended to rank equal in priority with the Liens on the Collateral
securing the Obligations, a customary intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority with the Liens on the Collateral
securing the Obligations and (b) to the extent executed in connection with the
incurrence of Indebtedness secured by Liens on the Collateral intended to rank
junior to the Liens on the Collateral securing the Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the Lien
on the Collateral securing the Obligations.
“Debtor Relief Laws” means the U.S. Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.
“Default Rate” means an interest rate equal to (a) the ABR plus (b) the
Applicable Margin, if any, applicable to Term Loans that are ABR Loans plus (c)
2.00% per annum; provided that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2.00% per annum, in
each case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of L/C Obligations,


-18





--------------------------------------------------------------------------------





within one Business Day of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations,
(d) has failed, within two Business Days after request by the Administrative
Agent, to pay any amounts owing to the Administrative Agent or the other
Lenders, or (e) has, or has a direct or indirect parent company that has, after
the Closing Date, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) become the
subject of a Bail-in Action or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of (x) the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority or
(y) in the case of a solvent Person, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the Law of the country where such Person is subject
to home jurisdiction supervision if any applicable Law requires that such
appointment not be publicly disclosed, in any such case, where such action does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer and each Lender.
“Designated Person” means a person or entity:
(a)    listed in the annex to, or otherwise subject to the provisions of, the
Executive Order;
(b)    named as a “Specially Designated National and Blocked Person” (“SDN”) on
the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list (the
“SDN List”); or
(c)    in which an entity on the SDN List has 50% or greater ownership interest
or that is otherwise controlled by an SDN; or
(d)    located, organized or resident in a country, territory or region that is,
or whose government is, the subject of comprehensive Sanctions Laws and
Regulations.
“Disposition” or “Dispose” means the sale, transfer, license tantamount to a
sale, lease or other disposition (including any sale-leaseback transaction, any
disposition effected pursuant to a Division or otherwise and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.


-19





--------------------------------------------------------------------------------





“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than (i) solely for Qualified Equity Interests and cash in lieu of
fractional shares or (ii) as a result of a change of control, asset sale or
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control, asset sale or similar event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date at the time of issuance of such Equity Interests; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of any Consolidated Party, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or any of its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Disqualified Lenders” shall mean the Persons identified in writing to the
Administrative Agent prior to the Closing Date. A list of the Disqualified
Lenders will be posted by the Administrative Agent on the Platform and available
for inspection by all Lenders.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.


“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


-20





--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).
“Enforcement Qualifications” has the meaning set forth in Section 5.04.
“Engagement Letter” means the Engagement Letter, dated April 3, 2017, among the
Borrower and the Arrangers.
“Environment” means the indoor and outdoor environment, including indoor air,
ambient air, surface water, groundwater, land surface, subsurface strata or
sediment, and natural resources, such as wetlands, flora and fauna, and any
other environmental media.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of health and safety as it relates to exposure to Hazardous
Materials, including any applicable provisions of the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local statutes, and the regulations promulgated pursuant thereto.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), directly or indirectly resulting from or based
upon (a) noncompliance with any Environmental Law including any failure to
obtain, maintain or comply with any Environmental Permit, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement to the extent
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).


-21





--------------------------------------------------------------------------------





“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that would reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA,
whether or not waived, or the filing, pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for the waiver of the minimum funding
standard with respect to any Pension Plan; (h) a failure by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate to make a required contribution to
a Multiemployer Plan; (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
would result in liability to a Loan Party or any Restricted Subsidiary; (j) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate; (k) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to ERISA with respect to any Pension
Plan; or (l) any condition that constitutes grounds for the revocation by the
IRS of the qualified or Tax-exempt status of any Plan or any trust thereunder
that is intended to qualify for Tax-exempt status under Section 401 or 501 of
the Code.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the commencement of
such Interest Period by reference to the interest settlement rates for deposits
in Dollars appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) (the “Published LIBOR Rate”) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “Eurodollar Rate” shall be
the Interpolated Rate;
(b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on such date by reference to the Published LIBOR Rate for
deposits in Dollars with a term of one month; provided that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the “Eurodollar Rate” shall be the Interpolated Rate;
in the case of each of clause (a) and (b) above, multiplied by Statutory
Reserves; provided that, if the Eurodollar Rate shall be less than 0%, such rate
shall be deemed to be 0% for purposes of this Agreement; provided, further, that
notwithstanding the foregoing, the Eurodollar Rate (before giving effect to any
adjustment for Statutory Reserves) shall, in respect of Initial Term Loans only,
be deemed not to be less than 1.00% per annum at any time.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.” Eurodollar Rate Loans shall
be denominated in Dollars.
“Event of Default” has the meaning set forth in Section 8.01.


-22





--------------------------------------------------------------------------------





“Excess Cash Flow” means, for any period, an amount equal to:
(a)     the sum, without duplication, of:
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income (except to the extent that such non-cash charges
represent an accrual or reserve for potential cash charges to be taken in any
future period and not included in Consolidated Working Capital),
(iii)    decreases in Consolidated Working Capital for such period,
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Consolidated Parties during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income,
(v)    expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi) below,
(vi)    cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, and
(vii)    the amount of Tax expense deducted from Consolidated Net Income in such
period (including penalties and interest or Tax reserves) paid for such period,
minus
(b)    the sum (in each case, to the extent not deducted in calculating
Consolidated Net Income), without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income,
(ii)    the amount of Capital Expenditures or acquisitions of intellectual
property permitted hereunder to the extent (A) not expensed or accrued during
such period and (B) such Capital Expenditures or acquisitions were financed with
Internally Generated Cash,
(iii)    to the extent financed with Internally Generated Cash, the aggregate
amount of all principal payments of Indebtedness of the Consolidated Parties
(including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any scheduled repayment of Initial Term Loans
pursuant to Section 2.07, Extended Term Loans, Refinancing Term Loans,
Incremental Term Loans or Replacement Term Loans and any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the lesser of (1) the amount of such increase and (2) the Net Proceeds
of such Disposition, but in each case excluding (X) all other voluntary
prepayments of Term Loans and (Y) all prepayments or repayments in respect of
any revolving credit facility, unless accompanied by a permanent reduction of
the related commitments),


-23





--------------------------------------------------------------------------------





(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Consolidated Parties during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period,
(vi)    the amount of Permitted Acquisitions made during such period pursuant to
Section 7.02(i) and other Investments made during such period pursuant to
Section 7.02(s) or Section 7.02(t), in each case to the extent financed with
Internally Generated Cash,
(vii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f), Section 7.06(g) or Section 7.06(h), in each case to the extent
financed with Internally Generated Cash,
(viii)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Consolidated Parties during such period that are
required to be made in connection with any prepayment of Indebtedness to the
extent that such payments are not expensed during such period or any previous
period, in each case to the extent financed with Internally Generated Cash,
(ix)    the amount of cash Taxes (including penalties and interest or Tax
reserves) actually paid or currently payable by the Borrower with respect to
such period and attributable to the Consolidated Net Income of the Consolidated
Parties,
(x)    cash expenditures in respect of Swap Contracts during such period to the
extent not deducted in arriving at such Consolidated Net Income,
(xi)    reimbursable or insured expenses incurred during such fiscal year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income (in which case the
respective reimbursement shall increase Excess Cash Flow in the period in which
it is received), and
(xii)    the aggregate consideration to be paid, during the 12-month period
immediately succeeding such period, by the Borrower or any of its Restricted
Subsidiaries pursuant to binding contractual commitments, letters of intent or
purchase orders (“Contract Consideration”), in each case, entered into during
such period, relating to Permitted Acquisitions, other Investments (other than
investments in Cash Equivalents) or Capital Expenditures; provided that, to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such Permitted Acquisitions, Investments or Capital Expenditures during
such succeeding 12-month period is less than the Contract Consideration deducted
pursuant to this clause (xii), the amount of such shortfall shall be added to
the calculation of Excess Cash Flow with respect to such 12-month period.
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Consolidated Parties on a consolidated basis.
“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
and including the fiscal year ending December 31, 2018.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


-24





--------------------------------------------------------------------------------





“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles, airplanes and other assets subject to certificates of title to
the extent perfection of the security interest in such assets cannot be
accomplished by the filing of a UCC financing statement (or equivalent), (iii)
any lease, license or other agreement or any property subject to a purchase
money security interest, capital lease obligation or similar arrangement, in
each case to the extent permitted under the Loan Documents, to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement, purchase money, capital lease or a similar arrangement or
create a right of termination in favor of any other party thereto (other than
the Borrower or any of its Affiliates), in each case, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable Law and any
consents that have otherwise been obtained, but excluding the proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
applicable Law notwithstanding such prohibition, provided that the limitation on
pledges and security interests in this clause (iii) shall (a) not apply to the
extent any such limitation is contained in any agreement that relates to Credit
Agreement Refinancing Indebtedness and (b) only apply to the extent that such
limitation is otherwise permitted under Section 7.09, (iv) any lease, license,
permit, property or agreement to the extent that a grant of a security interest
therein is prohibited by applicable Law (including restrictions in respect of
margin stock and financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations), or any governmental
licenses or state or local franchises, charters and authorizations (other than
to the extent such prohibition is rendered ineffective under the UCC or other
applicable Law notwithstanding such prohibition), or requires governmental or
third party consents required pursuant to applicable Law that have not been
obtained, (v) to the extent not permitted (after the Borrower’s use of
commercially reasonable efforts to provide such Collateral) by the terms of such
Person’s organizational or joint venture documents (except to the extent such
prohibition is rendered ineffective after giving effect to applicable
anti-assignment provisions of the UCC, other than the proceeds and receivables
thereof the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition or restriction), Equity Interests and Margin
Stock in any Person other than wholly-owned Restricted Subsidiaries of the
Borrower, (vi) any property or assets to the extent that the creation or
perfection of pledges of, or security interests in, such property or assets
results in material adverse Tax consequences to the Borrower, as reasonably
determined by the Borrower and the Administrative Agent, (vii) any property
subject to a Lien permitted by Section 7.01(u), (w) or (aa) (to the extent
relating to a Lien originally permitted pursuant to Section 7.01(u) or (w)) to
the extent that the granting of a security interest in such property would be
prohibited under the terms of the Indebtedness secured thereby after giving
effect to the applicable anti-assignment provisions of the UCC, other than the
proceeds and receivables thereof the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition or restriction, (viii)
any intent-to-use trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (ix)
particular assets if and for so long as the Administrative Agent reasonably
determines in consultation with the Borrower that the costs of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets required
by the Administrative Agent are excessive in relation to the benefits to be
obtained by the Lenders therefrom, (x) assets owned by Excluded Subsidiaries,
(xi) 35% of the voting stock of any first-tier wholly-owned CFC or CFC Holding
Company, (xii) Equity Interests of Excluded Pledged Subsidiaries, (xiii) any
asset or right under any contract, in each case to the extent that the
Collateral Agent may not validly possess a security interest therein under
applicable Law or the creation of a security interest in such property would
require consent, approval, license or authority from a Person other than the
Borrower or any of its Subsidiaries or Affiliates, including any Governmental
Authority but excluding any other Person if such consent requirement is not
permitted under Section 7.09, that has not otherwise been obtained, except, in
each case, to the extent such requirement is rendered inapplicable under the UCC
or other Law, including, to the extent applicable, any contract rights of any
Restricted Subsidiary of the Borrower acquired or created after the Closing Date
that is (i) an “investment adviser,” within the meaning of the Investment
Advisers Act that is registered or required to be registered thereunder; and/or
(ii) a “broker” or “dealer” within the meaning of the Exchange Act that is
registered or required to be registered under the Exchange Act and


-25





--------------------------------------------------------------------------------





(xiv) to the extent used exclusively to hold funds in trust for the benefit of
third parties, (A) payroll, healthcare and other employee wage and benefit
accounts, (B) Tax accounts, including, without limitation, sales Tax accounts,
(C) escrow, defeasance and redemption accounts and (D) fiduciary or trust
accounts and, in the case of clauses (A) through (D), the funds or other
property held in or maintained in any such account; provided, however, that
Excluded Assets shall not include any Proceeds, substitutions or replacements of
any Excluded Assets referred to in clauses (i) through (xiv) (unless such
Proceeds, substitutions or replacements would independently constitute Excluded
Assets referred to in clauses (i) through (xiv)). For avoidance of doubt, any
asset or right under any contract, in each case to the extent that the
Collateral Agent may not validly possess a security interest therein under
applicable Law or the creation of a security interest in such property would
require consent, approval, license or authority from a Person other than the
Borrower or any of its Subsidiaries or Affiliates, including any Governmental
Authority, except, in each case, to the extent such requirement is rendered
inapplicable under the UCC or other Laws, including, for the avoidance of doubt,
any contract rights of the BD Subsidiary and any other Subsidiary of the
Borrower that is registered as a broker-dealer under the Exchange Act. For the
avoidance of doubt, neither the Redemption Account nor any Equity Interests of
the BD Subsidiary or the Advisory Services Company shall constitute Excluded
Assets.
“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or for which governmental
(including regulatory) consent, approval, license or authorization would be
required unless such consent, approval, license or authorization has been
received and (b) any Unrestricted Subsidiary.
“Excluded Subsidiary” means (a) any Subsidiary of the Borrower that is not a
Domestic Subsidiary, (b) any Subsidiary that is prohibited by applicable Law
(including financial assistance, fraudulent conveyance, preference,
capitalization or other similar laws and regulations) or contractual obligation
existing at the time of acquisition thereof after the Closing Date (but only if
the contractual prohibition is not created in contemplation of the Closing Date
or such acquisition and, in any event, only for so long as such prohibition
continues to exist), in each case, from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization that has not otherwise been
obtained, (c) any Unrestricted Subsidiaries, (d) any Foreign Subsidiary that is
a CFC, (e) any direct or indirect Subsidiary substantially all the assets of
which consist of the Equity Interests of one or more Foreign Subsidiaries that
are CFCs (“CFC Holding Company”), (f) any Domestic Subsidiary of a Foreign
Subsidiary that is a CFC, (g) the BD Subsidiary and any other Subsidiary of the
Borrower that is registered as a broker-dealer under the Exchange Act and (h)
any other Restricted Subsidiary to the extent that the burden or cost of
obtaining a guarantee of the Obligations is excessive in comparison to the
benefit to the Lenders afforded thereby, as reasonably determined by the
Administrative Agent in consultation with the Borrower. For the avoidance of
doubt, the Advisory Services Subsidiary shall not be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (a
“Swap Obligation”), if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or


-26





--------------------------------------------------------------------------------





unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Executive Order” means Executive Order 13224 signed on September 23, 2001.
“Existing Credit Facility” means the Credit Agreement, dated as of December 31,
2015, among TaxACT Holdings, Inc., TaxACT, Inc., H.D. Vest, Inc., the guarantors
party thereto, the lenders party thereto and Bank of Montreal, as Administrative
Agent.
“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).
“Existing Term Loans” has the meaning specified in the First Amendment.


“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).
“Extended Revolving Credit Commitments” has the meaning set forth in Section
2.16(b).
“Extending Revolving Credit Lender” has the meaning set forth in Section
2.16(c).
“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.
“Extended Term Loans” has the meaning set forth in Section 2.16(a).
“Extending Term Lender” has the meaning set forth in Section 2.16(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.
“Extension Amendment” has the meaning set forth in Section 2.16(d).
“Extension Election” has the meaning set forth in Section 2.16(c).
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
“Facility” means the Revolving Credit Facility, a given Extension Series of
Extended Revolving Credit Commitments, a given Refinancing Series of Refinancing
Revolving Credit Loans, the Term Facility, a given Extension Series of Extended
Term Loans, a given Class of Incremental Term Loans or a given Refinancing
Series of Refinancing Term Loans, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code. and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code..


-27





--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
“FINRA” shall mean the Financial Industry Regulatory Authority, including any
successor agency thereto.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Amendment” means the First Amendment, dated as of November 28, 2017,
among the Borrower, the Guarantors party thereto, the Administrative Agent and
the Lender party thereto.


“First Amendment Closing Date” means November 28, 2017.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statue thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto and any and all official rulings and
interpretation thereunder or thereof.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Loan Party
or Restricted Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions.
“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement (as amended, waived, supplemented, renewed or otherwise modified
from time to time) whether oral or written, funded or unfunded, sponsored,
established, maintained or contributed to, or required to be contributed to, or
with respect to which any liability is borne, outside the United States of
America, by any Loan Party or Restricted Subsidiary, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
“Former Administrative Agent” has the meaning set forth in the definition of
“Administrative Agent”.
“Former Collateral Agent” has the meaning set forth in the definition of
“Collateral Agent”.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.


-28





--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if the Borrower notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” means each Required Guarantor, as defined in the definition of
“Collateral and Guarantee Requirement”, and each other Restricted Subsidiary
that shall have become a Guarantor after the Closing Date pursuant to Section
6.11. For the avoidance of doubt, the Borrower in its sole discretion may cause
any Immaterial Subsidiary that is a Domestic Subsidiary and a Restricted
Subsidiary to Guarantee the Obligations by causing such Restricted Subsidiary to
execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor and Loan Party hereunder for all purposes.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“hazardous Materials” means all pollutants or contaminants, in any form,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas and toxic mold, and all
materials, substances and wastes that otherwise are regulated pursuant to, or
which could give rise to liability under, applicable Environmental Law.


-29





--------------------------------------------------------------------------------





“HDV holdings” means HDV Holdings, Inc., a Delaware corporation.
“honor Date” has the meaning set forth in Section 2.03(c)(i).
“IBA” has the meaning assigned to such term in Section 1.12.
“Immaterial Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Material Domestic Subsidiary or Material Foreign Subsidiary.
“Incremental Amendment” has the meaning set forth in Section 2.14(f).
“Incremental Commitments” has the meaning set forth in Section 2.14(a).
“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).
“Incremental Lenders” has the meaning set forth in Section 2.14(c).
“Incremental Loan” has the meaning set forth in Section 2.14(b).
“Incremental Request” has the meaning set forth in Section 2.14(a).
“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).
“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).
“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).
“Incremental Term Lender” has the meaning set forth in Section 2.14(c).
“Incremental Term Loan” has the meaning set forth in Section 2.14(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under all Swap Contracts to the extent
required to be reflected on a balance sheet of such Person;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;


-30





--------------------------------------------------------------------------------





(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of Indebtedness described in clauses (a) through (g) in respect of
any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited, (B) in the case of the Consolidated Parties,
exclude all intercompany Indebtedness payable on demand or having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business (other than, with respect to Indebtedness of
Consolidated Parties, intercompany Indebtedness owing by any Consolidated Party
to any Unrestricted Subsidiary) and (C) exclude (i) trade accounts and accrued
expenses payable in the ordinary course of business, (ii) any earn-out
obligation, contingent post-closing purchase price adjustments or
indemnification payments in connection with any Permitted Acquisition or
permitted Investment, any acquisition consummated prior to the Closing Date or
any permitted Disposition, unless such obligation is not paid after becoming due
and payable, (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business and (iv) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be equal to the lesser of (x) the
aggregate unpaid amount thereof and (y) the fair market value of any assets of
such Person securing such Indebtedness or to which such Indebtedness otherwise
has recourse.
“Indemnified Taxes” means, with respect to any Agent or any Lender, (A) all
Taxes imposed on or with respect to payments made by or on account of any
obligation of any Loan Party under any Loan Document other than (i) any Taxes
imposed on or measured by net income (however denominated), franchise (and
similar) Taxes, and branch profits (or similar) Taxes, in each case (a) imposed
by a jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in such jurisdiction, or (b) that
are Other Connection Taxes, (ii) any Taxes attributable to the failure of such
Agent or Lender to deliver the documentation required to be delivered pursuant
to Section 3.01(d), (iii) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.07(a)), any U.S.
withholding Tax imposed on amounts payable to or for the account of such Lender
hereunder pursuant to a Law in effect on the date on which the Lender becomes a
party to this Agreement or acquires an applicable interest in the Loan, or
designates a new Lending Office, except to the extent such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from the
Borrower or any Subsidiary Guarantor pursuant to Section 3.01, and (iv) any U.S.
federal withholding Taxes imposed under FATCA, and (B) to the extent not
otherwise described in clause (A), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.
“Information” has the meaning set forth in Section 10.08.


-31





--------------------------------------------------------------------------------





“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01 under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The aggregate amount of the Initial
Term Commitments on the First Amendment Closing Date is $350,000,000.
“Initial Term Loans” means (i) prior to the First Amendment Closing Date, the
term loans made by the Term Lenders to the Borrower pursuant to Section 2.01(a)
on the Closing Date and, (ii) on and after the First Amendment Closing Date
until immediately prior to the Amendment No. 2 Effective Date, the November 2017
Refinancing Term Loans made on the First Amendment Closing Date and (iii) on and
after the Amendment No. 2 Effective Date, the Amendment No. 2 Additional Initial
Term Loans together with the Initial Term Loans outstanding immediately prior to
the Amendment No. 2 Effective Date. .
“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
F.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any ABR Loan, the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.; provided that the Amendment No. 2 Effective Date
shall constitute an Interest Payment Date with respect to accrued and unpaid
interest up to but excluding the Amendment No. 2 Effective Date for the Initial
Term Loans.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is one, two, three or six
months thereafter or, to the extent agreed in writing by each Lender of such
Eurodollar Rate Loan, 12 months, as selected by the Borrower in its Committed
Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    the initial Interest Period following the Closing Date shall be for one
month; and
(d)    no Interest Period shall extend beyond the applicable Maturity Date.
“InternallyGeneratedInternally Generated Cash” means, with respect to any
Person, funds of such Person and its Subsidiaries to the extent not (i)
constituting (x) proceeds of the issuance of (or contributions in respect of)
Equity Interests of such Person, (y) proceeds of the incurrence of Indebtedness
by such Person or any of its Subsidiaries (other than under any revolving credit
facility or line of credit) or (z) proceeds of Dispositions or Casualty Events
or (ii) used for any purpose that would require the utilization of the Available
Amount.


-32





--------------------------------------------------------------------------------





“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Interest Period, in each case, as of approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including pursuant to a Division) of Equity Interests or debt or
other securities of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment.
“Investment Adviser” means Persons who are engaged by HD Vest, Inc. or its
Subsidiaries and who are: (a) investment advisers registered under the
Investment Advisers Act or are supervised persons of, or persons associated
with, an investment adviser (in each case as defined in the Investment Advisers
Act); and/or (b) broker-dealers registered under the Exchange Act (or associated
persons thereof, as defined in the Exchange Act).
“Investment Advisers Act” means the United States Investment Advisers Act of
1940, as amended, and the rules and regulations promulgated thereunder.
“IP Rights” has the meaning set forth in Section 5.15.
“IRS” means the U.S. Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer, the Borrower (or any Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.
“Junior Financing” has the meaning set forth in Section 7.13(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitments, Refinancing
Revolving Credit Commitments, Extended Term Loans, Incremental Term Loans,


-33





--------------------------------------------------------------------------------





Refinancing Term Loans, Replacement Term Loans and Refinancing Term Commitments,
in each case as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, legally binding guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
legally binding interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, legally
binding requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Fronting Fee” has the meaning set forth in Section 2.03(i).
“L/C Issuer” means Credit Suisse AG, Cayman Islands Branch and KeyBank National
Association (directly or through their respective Affiliates) and any other
Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. If there is
more than one L/C Issuer at any given time, the term L/C Issuer shall refer to
the relevant L/C Issuer(s).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“LCT Election” has the meaning set forth in Section 1.08.
“LCT Test Date” has the meaning set forth in Section 1.08.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and each
Additional Lender and Additional Refinancing Lender that becomes a Lender in
accordance with the terms hereof, and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”
“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.


-34





--------------------------------------------------------------------------------





“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$7,500,000 and (b) the aggregate amount of the Revolving Credit Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” has the meaning set forth in Section 2.14(d)(i).
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan or a Revolving Credit Loan (including any Initial
Term Loans (including any Amendment No. 2 Additional Initial Term Loans), any
Incremental Term Loans and any extensions of credit under any Revolving
Commitment Increase (including under the Amendment No. 2 Additional Revolving
Credit Commitment), any Extended Term Loans and any extensions of credit under
any Extended Revolving Credit Commitment, any Refinancing Term Loans and any
extensions of credit under any Refinancing Revolving Credit Commitment and any
Replacement Term Loans).
“Loan Documents” means, collectively, (i) this Agreement (including the
schedules hereto), (ii) the Notes, (iii) the Collateral Documents, (iv) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (v) each
Letter of Credit Application and, (vi) any amendment or joinder to this
Agreement (including, for the avoidance of doubt, the First Amendment) and
Amendment No. 2) and (vii) the Agency Transfer Agreement.
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“LTM EBITDA” means, as of any date of determination, Consolidated EBITDA
calculated on a Pro Forma Basis on a trailing twelvemonth basis as of the last
day of the most recent Test Period.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.
“Master Agreement” shall have the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects, in each case, of the Consolidated Parties, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Administrative Agent hereunder or
under the other Loan Documents or (iii) the ability of the Borrower or any
Subsidiary Guarantor to perform its payment obligations hereunder or under the
other Loan Documents.


-35





--------------------------------------------------------------------------------





“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (i) whose total
assets as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
6.01(a) or (b) comprised in the aggregate more than 5.0% of Total Assets as of
such date or (ii) whose gross revenues for such fiscal quarter comprised more
than 5.0% of the consolidated gross revenues of the Consolidated Parties for
such fiscal quarter.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries that is a Restricted Subsidiary (a) whose total
assets as of the last day of the most recently ended fiscal year of the Borrower
for which financial statements have been delivered pursuant to Section 6.01(a)
comprised in the aggregate more than 5.0% of Total Assets as of such date or (b)
whose gross revenues for such fiscal year comprised more than 5.0% of the
consolidated gross revenues of the Consolidated Parties for such fiscal year. As
of the Closing Date, the Borrower does not own, directly or indirectly, any
Foreign Subsidiaries other than Simple Tax Software, Inc.
“Material Non-Public Information” means information that is (a) not publicly
available, (b) material with respect to the Consolidated Parties or their
respective securities for purposes of United States federal and state securities
laws and (c) of a type that would not be publicly disclosed in connection with
any issuance by any Consolidated Party of debt or equity securities issued
pursuant to a public offering, a Rule 144A offering or other private placement
where assisted by a placement agent.
“Material Real Property” means any fee-owned real property located in the United
States that is acquired by any Loan Party after the Closing Date and that has a
fair market value in excess of $2,500,000 at the time of acquisition, as
reasonably estimated by the Borrower in good faith; provided that the value of
all such fee-owned real property which is not Material Real Property shall not
exceed $5,000,000 in the aggregate.
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means (i) with respect to the Initial Term Loans, May 22, 2024;
(ii) with respect to the Revolving Credit Facility, May 22, 2022; (iii) with
respect to any tranche of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date as specified in the applicable Extension
Amendment, (iv) with respect to any Incremental Term Loans, the final maturity
date as specified in the applicable Incremental Amendment, (v) with respect to
any Refinancing Term Loans or Refinancing Revolving Credit Commitments, the
final maturity date as specified in the applicable Refinancing Amendment, and
(vi) with respect to any Replacement Term Loans, the final maturity date as
specified in the applicable agreement; provided that, in each case, if such day
is not a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day.
“Maximum Rate” has the meaning set forth in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”
“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”
“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties creating and evidencing a Lien on a
Mortgaged Property in form and substance reasonably satisfactory to the
Administrative


-36





--------------------------------------------------------------------------------





Agent, and any other mortgages executed and delivered pursuant to Sections 6.11
and 6.13, in each case, as the same may from time to time be amended, restated,
supplemented or otherwise modified.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by any Consolidated Party
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but in each case only as and when received) from any
Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) the principal amount of
any Indebtedness that is secured by a Lien (other than a Lien subordinated to
the Liens securing the Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net Proceeds
thereof (calculated without regard to this clause (iii)) attributable to
minority interests and not available for distribution to or for the account of
any wholly-owned Consolidated Party as a result thereof, (iv) Taxes actually
paid or payable as a result thereof, (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by any Consolidated
Party including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction) and (vi) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that to the extent that
any amounts are released from such escrow to a Consolidated Party, such amounts
net of any related expenses shall constitute Net Proceeds); provided that,
subject to the restrictions set forth in Section 7.05(i), if any Consolidated
Party uses any portion of such proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Consolidated Parties (other than ordinary course current assets) or to make one
or more Permitted Acquisitions (or any subsequent investment made in a Person,
division or line of business previously acquired), in each case within 12 months
of such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 12-month period but within such
12-month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within the
later of such 12-month period and 180 days from the entry into such contractual
commitment, such remaining portion shall constitute Net Proceeds as of the date
of such termination or expiry without giving effect to this proviso); provided,
further, that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless the aggregate amount of such
net proceeds shall exceed $10,000,000 in any fiscal year (and thereafter only
net cash proceeds in excess of such amount shall constitute Net Proceeds under
this clause (a)), and


-37





--------------------------------------------------------------------------------





(b)    100% of the cash proceeds from the incurrence, issuance or sale by any
Consolidated Party of any Indebtedness or equity, as applicable, net of all
Taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any Consolidated Party shall be disregarded.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Non-Guarantor Cap” means the greater of $10,000,000 and 10.0% of LTM EBITDA on
the date such Investment is made, reduced by Investments made in reliance
thereon under Section 7.02(c)(iii) and, without duplication, Indebtedness
incurred in reliance thereon under Section 7.03(d).
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Notice of Intent to Cure” has the meaning set forth in Section 8.04.
“November 2017 Refinancing Term Loans” means the “Refinancing Term Loans”
specified in the First Amendment.


“Obligations” means (x) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and expenses that accrue after the commencement by
or against any Loan Party or Restricted Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and expenses are allowed claims in
such proceeding and (y) for purposes of the definition of “Collateral and
Guarantee Requirement,” the Collateral Documents, the Guaranty and Section 8.03
only, obligations of any Loan Party arising under any Secured Hedge Agreement or
any Treasury Services Agreement. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender may
elect to pay or advance on behalf of such Loan Party in accordance with the
terms of the Loan Documents. Notwithstanding the foregoing, the obligations of
the Borrower or any Restricted Subsidiary under any Secured Hedge Agreement or
any Treasury Services Agreement shall be secured and guaranteed pursuant to the
Collateral Documents and the Guaranty only to the extent that, and for so long
as, the other Obligations are so secured and guaranteed. Notwithstanding the
foregoing, Obligations of any Guarantor shall in no event include any Excluded
Swap Obligations of such Guarantor.
“OFAC” has the meaning set forth in Section 5.17(b).
“OID” means original issue discount.


-38





--------------------------------------------------------------------------------





“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Original Administrative Agent Fee Letter” means the Administrative Agent Fee
Letter, dated April 3, 2017, among Credit Suisse Securities (USA) LLC and the
Borrower.
“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).
“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes that
are imposed as a result of any present or former connection between such Lender
or Agent and the jurisdiction imposing such Tax (other than any connections
arising solely from executing, delivering, being a party to, performing its
obligations under, receiving payments under, receiving or perfecting a security
interest under, engaging in any other transaction pursuant to, or enforcing, any
Loan Document, or selling or assigning an interest in a Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, property, excise, mortgage, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, recording,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment that is requested or required in writing by
the Borrower).
“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the outstanding amount thereof on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
“Participant” has the meaning set forth in Section 10.07(e).
“Participant Register” has the meaning set forth in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an


-39





--------------------------------------------------------------------------------





obligation to contribute, or in the case of a plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit I hereto or any other form reasonably approved by the Administrative
Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes, bonds or debentures (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness is secured by
Liens on all or a portion of the Collateral on a basis that is equal in priority
with the Liens on the Collateral securing the Obligations (but without regard to
the control of remedies), is not secured by any property or assets of the
Borrower or any of its Subsidiaries other than the Collateral, (ii) such
Indebtedness satisfies the applicable requirements set forth in the provisos to
the definition of “Credit Agreement Refinancing Indebtedness,” (iii) such
Indebtedness is not at any time guaranteed by any of the Borrower’s Subsidiaries
other than the Loan Parties and (iv) the Borrower, the holders of such
Indebtedness (or any trustee, agent or similar representative on their behalf)
and the Administrative Agent and/or Collateral Agent shall be party to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority with the Liens on the
Collateral securing the Obligations.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness is secured by a Lien on all or a portion of the Collateral on a
junior priority basis to the Liens on Collateral securing the Obligations, is
not secured by any property or assets of the Borrower or any of its Subsidiaries
other than the Collateral and is secured pursuant to documentation no more
favorable to the secured parties thereunder than the terms of the Collateral
Documents, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) the holders of such Indebtedness (or any trustee, agent or
similar representative on their behalf) and the Administrative Agent and/or the
Collateral Agent shall be party to a Customary Intercreditor Agreement providing
that the Liens on Collateral securing such obligations shall rank junior to the
Liens on Collateral securing the Obligations, and (iv) such Indebtedness is not
at any time guaranteed by any of the Borrower’s Subsidiaries other than the Loan
Parties.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), at the time
thereof, no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is


-40





--------------------------------------------------------------------------------





subordinated in right of payment to the Obligations on terms at least as
favorable (taken as a whole) to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, and such modification, refinancing, refunding,
renewal, replacement or extension is incurred by one or more Persons who is an
obligor of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended as reasonably determined by the Administrative Agent, (e)
such Indebtedness shall be repaid, repurchased, retired, defeased or satisfied
and discharged, and all accrued interest, fees, premiums (if any) and penalties
in connection therewith shall be paid, on the date such modification,
refinancing, refunding, renewal, restructuring, replacement or extension is
issued, incurred or obtained, (f) such modification, refinancing, refunding,
renewal, restructuring, replacement or extension of Indebtedness is not at any
time guaranteed by any Person other than the guarantors of such Indebtedness and
(g) any such modification, refinancing, refunding, renewal, restructuring,
replacement or extension of Indebtedness shall be pari passu or junior in right
of payment and, if secured, secured on no more senior a basis than such
Indebtedness being refinanced.
“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes, bonds
or debentures or loans (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (ii) such Indebtedness is not at any
time guaranteed by any of the Borrower’s Subsidiaries other than the Loan
Parties.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by any Loan Party or any Restricted
Subsidiary or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.01(c).
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pledged Debt” has the meaning set forth in the Security Agreement.
“Pledged Equity” has the meaning set forth in the Security Agreement.
“Proceeding” has the meaning set forth in Section 10.05.
“Proceeds” has the meaning set forth in the Security Agreement.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.
“Pro Rata Share” means, with respect to each Lender, at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided


-41





--------------------------------------------------------------------------------





that, in the case of the Revolving Credit Facility, if such Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 6.01(c).
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of the Borrower for the fiscal
quarter ended March 31, 2017.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Redemption” means the redemption by the Borrower of the 2019 Notes.
“Redemption Account” has the meaning set forth in Section 5.11(a).
“Redemption Date” has the meaning set forth in Section 5.11(a).
“Redemption Notice” has the meaning set forth in Section 4.01(d).
“Redemption Proceeds” has the meaning set forth in Section 5.11(a).
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Refinancing” means the prepayment in full of all amounts borrowed under the
Existing Credit Facility, the termination of all commitments thereunder and the
release of all security interests and guarantees in connection therewith.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of the Refinancing
Term Loans, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans incurred pursuant thereto, in accordance with Section 2.15.


-42





--------------------------------------------------------------------------------





“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.
“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments, Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into, or
migration through, the Environment or any facility or property.
“Remaining Term Loan Proceeds” has the meaning set forth in Section 5.11(a).
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.
“Repricing Event” shall mean (i)(x) any substantially concurrent prepayment or
repayment of Initial Term Loans in whole or in part with the proceeds of, or any
conversion of any Initial Term Loans into, any new or replacement tranche of
indebtedness incurred bearing interest at an All-In Yield less than the All-In
Yield applicable to the Initial Term Loans, in either case in a transaction with
the purpose of reducing the All-In Yield, or (y) any amendment to this Agreement
that, directly or indirectly, reduces the “effective” interest rate applicable
to the Initial Term Loans or (ii) any assignment permitted under Section 3.07 of
all or any portion of the Initial Term Loans of any Lender in connection with
any amendment under clause (i) of this definition.


-43





--------------------------------------------------------------------------------





“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments and unused Refinancing Revolving Credit Commitments; provided that
the unused Term Commitments, Revolving Credit Commitment and Refinancing
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of (a) the Outstanding Amount of
all Revolving Credit Loans and L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition) and (b)
aggregate unused Revolving Credit Commitments and unused Refinancing Revolving
Credit Commitments; provided that the Revolving Credit Commitment and
Refinancing Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party, and with respect to Committed Loan Notices, any
designee thereof and directors of treasury services. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted” means, when referring to cash or Cash Equivalents of the
Consolidated Parties, means that such cash or Cash Equivalents appear (or would
be required to appear) as “restricted” on the consolidated balance sheet of the
Borrower (unless such appearance is related to Liens for the benefit of the
Secured Parties or Liens permitted under Section 7.01 which are not perfected
under the UCC or do not benefit from a control agreement or other steps to
perfect the Lien on such cash or Cash Equivalents). For the avoidance of doubt,
the Redemption Proceeds shall not be considered to be Restricted.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Consolidated Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to such Consolidated Party’s equity holders, partners or members (or the
equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Excess Cash Flow” means, for any Excess Cash Flow Period, an amount
equal to Excess Cash Flow for such Excess Cash Flow Period minus the amount
required to be prepaid (or offered to be prepaid) pursuant to Section 2.05(b)(i)
prior to giving effect to any deductions made pursuant to clause (B) of such
subsection.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.


-44





--------------------------------------------------------------------------------





“Revolver Extension Request” has the meaning set forth in Section 2.16(b).
“Revolver Extension Series” has the meaning set forth in Section 2.16(b).
“Revolver Usage” has the meaning set forth in Section 7.11.
“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower and (b) purchase
participations in L/C Obligations in respect of Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Sections
2.14 and 10.07(b)). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $50,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement. The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders on the
Amendment No. 2 Effective Date are $65,000,000, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the amount of the L/C Obligations at such time.
“Revolving Credit Facility” means the Revolving Credit Commitments, including
any Revolving Commitment Increase, each Extension Series of Extended Revolving
Credit Commitments, each Refinancing Series of Refinancing Revolving Credit
Commitments and the Credit Extensions made thereunder.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.
“Rollover Equity” means Equity Interests issued by Project Baseball Sub, Inc. to
certain existing management shareholders of HDV Holdings.
“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC, a subsidiary of McGraw Hill Financial, Inc., and any
successor to its credit ratings business.
“Same Day Funds” means disbursements and payments in immediately available
funds.
“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Executive
Order, the USA PATRIOT Act of 2001 (the “Patriot Act”),


-45





--------------------------------------------------------------------------------





the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et
seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010, the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, or the Iran
Threat Reduction and Syria Human Rights Act of 2012, all as amended, or any of
the foreign assets control regulations (including but not limited to 31 C.F.R.,
Subtitle B, Chapter V, as amended) or any other law or executive order relating
thereto administered by the U.S. Department of the Treasury Office of Foreign
Assets Control (“OFAC”), and any similar law, regulation, or Executive Order
enacted in the United States after the date of this Agreement, (ii) any
sanctions or requirements imposed under similar laws or regulations enacted by
the United Nations Security Council, the European Union, the United Kingdom or
Australia and (iii) any similar Law of any jurisdiction other than the United
States, in each case, applicable to the Borrower or any Consolidated Party.
“Screen Rate” has the meaning set forth in the definition of “Interpolated
Rate.”
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Bank, to the extent designated by the Borrower and such Bank as a
“Secured Hedge Agreement” in writing to the Administrative Agent. The
designation of any Secured Hedge Agreement shall not create in favor of such
Bank any rights in connection with the management or release of Collateral or of
the obligations of any Guarantor under the Loan Documents.
“Secured Obligations” means, collectively, the Obligations, the Guaranteed
Obligations, the Cash Management Obligations and all obligations owing to the
Secured Parties by any Consolidated Party under any Secured Hedge Agreement (but
excluding in any event Excluded Swap Obligations).
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each other Agent, each L/C Issuer, each other Lender, each Bank and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means a security agreement, dated as of the Closing Date,
substantially in the form of Exhibit E.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Senior Representative” means, with respect to any series of Permitted Equal
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Solvent” means that (i) the sum of the debt (including contingent liabilities)
of the Borrower and its Restricted Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of the Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the
capital of the Borrower and its Restricted Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of each the Borrower or its
Restricted Subsidiaries, taken as a whole, contemplated as of the date hereof;
and (iii) the Borrower and its Restricted Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary


-46





--------------------------------------------------------------------------------





course of business. For the purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, Revolving Commitment Increase, Incremental
Revolving Loan or Incremental Term Loan that by the terms of this Agreement
requires such test to be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect.”
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States and any
other banking authority, domestic or foreign, to which the Administrative Agent
or any Lender (including any branch, Affiliate or other fronting office making
or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurodollar Rate Loans shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsequent Transaction” has the meaning set forth in Section 1.08.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency
that has not yet happened) are at the time beneficially owned, (ii) more than
half of the issued share capital is at the time beneficially owned or (iii) the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means any Guarantor that is not the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to


-47





--------------------------------------------------------------------------------





the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation.”
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Target Person” has the meaning set forth in Section 7.02.
“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees or withholdings (including backup withholding), or other
charges imposed by any Governmental Authority including interest, penalties and
additions to tax applicable thereto.
“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Term Lenders pursuant to Section 2.01(a), or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment, (iv) an Extension
Amendment or (v) the incurrence of Replacement Term Loans. The initial amount of
each Term Lender’s Commitment is set forth on Schedule 1.01 under the caption
“Initial Term Commitment” or, otherwise, in the Assignment and Assumption,
Incremental Amendment, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Commitment, as the case may be. The
amount of each Amendment No. 2 Additional Initial Term Lender’s Amendment No. 2
Additional Initial Term Loan is set forth on Exhibit B to Amendment No. 2 under
the caption “Amendment No. 2 Additional Initial Term Loans.”
“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.
“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.
“Term Loan” means any Initial Term Loan (including the Amendment No. 2
Additional Initial Term Loans), Extended Term Loan, Incremental Term Loan,
Refinancing Term Loan or Replacement Term Loan, as the context may require.
“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).
“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).


-48





--------------------------------------------------------------------------------





“Term Loan Increase” has the meaning set forth in Section 2.14(a).
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination for which financial statements have been delivered (or are
required to be delivered) pursuant to Section 6.01(a) or (b), as applicable; it
being understood and agreed that, prior to the first delivery (or required
delivery) of financial statements pursuant to Section 6.01(a) or (b), “Test
Period” means the period of four consecutive fiscal quarters ending on December
31, 2016.
“Threshold Amount” means $25,000,000.
“Total Assets” means the total assets of the Consolidated Parties on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Borrower delivered pursuant to Section 6.01(a) or (b), or, prior to
the first delivery (or required delivery) of financial statements under Section
6.01(a) or (b), on the balance sheet of the Borrower as of March 31, 2016.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower (excluding at all times Taxes) or any Consolidated Party in connection
with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Transactions” means (a) the execution and delivery of the Loan Documents to be
entered into on the Closing Date and the funding of the Loans on the Closing
Date, (b) the consummation of the Refinancing, (c) the consummation of the
Redemption and (d) the payment of fees and expenses incurred in connection
therewith.
“Treasury Services Agreement” means any agreement between any Consolidated Party
and any Bank relating to treasury, depository, credit card, debit card and cash
management services or automated clearinghouse transfer of funds or any similar
services.
“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Rate Loan.
“Unfunded Participations” shall mean, with respect to an L/C Issuer, the
aggregate amount, if any, of participations in respect of any outstanding L/C
Disbursement that shall not have been funded by the Revolving Credit Lenders in
accordance with Section 2.03(c).
“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral. References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the date hereof. In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such section reference shall be deemed to be references to the
comparable section in such amended or other Uniform Commercial Code.
“United States” and “U.S.” mean the United States of America.


-49





--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(d)(ii)(C).
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted” means, when referring to cash or Cash Equivalents, that such cash
or Cash Equivalents are not Restricted.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower (other than the
BD Subsidiary or the Advisory Services Subsidiary) designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the Closing
Date.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as amended, reauthorized or otherwise modified from time to
time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The terms “include,” “includes” and “including” are by way of example and
not limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


-50





--------------------------------------------------------------------------------





(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(h)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(i)    For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.
(j)    All references to “knowledge” of any Loan Party or a Restricted
Subsidiary means the actual knowledge of a Responsible Officer.
(k)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(l)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
Section 1.03.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect) or (ii) any election under Financial Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of any Consolidated Party at “fair value” as defined therein.
Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).
Section 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, refinancings, restatements, renewals,


-51





--------------------------------------------------------------------------------





restructurings, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, refinancings, restatements, renewals,
restructurings, extensions, supplements and other modifications are not
prohibited by the Loan Documents; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07.    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.
Section 1.08.    Limited Condition Transactions. Notwithstanding anything to the
contrary herein, in connection with any action being taken solely in connection
with a Limited Condition Transaction, for purposes of:
(a)    determining compliance with any provision of this Agreement (other than
the covenant in Section 7.11, the definition of “Applicable Margin” and the
definition of “Applicable ECF Percentage”) which requires the calculation of any
financial ratio or test, including the Consolidated First Lien Net Leverage
Ratio, Consolidated Secured Net Leverage Ratio and Consolidated Total Net
Leverage Ratio (and, for the avoidance of doubt, the financial ratios set forth
in Sections 2.14(d) and 7.03(r)); or
(b)    testing availability under baskets set forth in this Agreement;
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) on a Pro Forma Basis
as if they had occurred at the beginning of the most recent Test Period ending
prior to the LCT Test Date (for income statement purposes) or at the end of such
most recent Test Period (for balance sheet purposes), the Borrower would have
been permitted to take such action on the relevant LCT Test Date in compliance
with such ratio, test or basket, such ratio, test or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the Borrower has made an
LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Consolidated Parties or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets, tests or ratios will not be
deemed to have been exceeded as a result of such fluctuations. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Restricted
Payments, the making of any Investment, the prepayment, redemption, purchase,
defeasance or other satisfaction of Indebtedness, or the designation of an
Unrestricted Subsidiary (a “Subsequent Transaction”) following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement or
irrevocable notice for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
Pro Forma Basis (i) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated.


-52





--------------------------------------------------------------------------------





Section 1.09.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Consolidated Total Net Leverage Ratio, the Consolidated
First Lien Net Leverage Ratio and the Consolidated Secured Net Leverage Ratio
shall be calculated in the manner prescribed by this Section 1.09. Whenever a
financial ratio or test is to be calculated on a pro forma basis, the reference
to the “Test Period” for purposes of calculating such financial ratio or test
shall be deemed to be a reference to, and shall be based on, the most recently
ended Test Period.
(b)    For purposes of calculating any financial ratio or test, Specified
Transactions that have been made (i) during the applicable Test Period and (ii)
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of the determination of Total
Assets, the last day). If since the beginning of any applicable Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test (or the calculation of Total
Assets) shall be calculated to give pro forma effect thereto in accordance with
this Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings and synergies projected by the Borrower in
good faith to be realized as a result of specified actions taken, committed to
be taken or expected to be taken (calculated on a pro forma basis as though such
cost savings and synergies had been realized on the first day of such period and
as if such cost savings and synergies were realized during the entirety of such
period) and “run-rate” means the full recurring benefit for a period that is
associated with any action taken, committed to be taken or expected to be taken
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios or tests and during any subsequent Test Period in which the
effects thereof are expected to be realized relating to such Specified
Transaction; provided that (A) such amounts are factually supportable,
reasonably identifiable, quantifiable, attributable to the transaction and based
on assumptions believed by the Borrower in good faith to be reasonable at the
time made and supported by an officer’s certificate delivered to the
Administrative Agent, and calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period as if
such cost savings and synergies were realized during the entirety of such period
relating to such specified transaction, net of the amount of actual benefits
realized during such period from such actions, (B) such actions are taken,
committed to be taken or expected to be taken no later than 12 months after the
date of such Specified Transaction, (C) no amounts shall be added pursuant to
this Section 1.09(c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period and (D) the aggregate
amount of cost savings and synergies added pursuant to this clause (c) shall not
exceed (i) 10.0% of Consolidated EBITDA for such Test Period (giving pro forma
effect to the relevant Specified Transaction (but not to any cost savings or
synergies)) and (ii) when aggregated with the aggregate amount for all cash
items added pursuant to clause (a)(iv)(B), (a)(vi), (a)(vii) or (a)(ix) of the
definition of “Consolidated EBITDA,” 15.0% of Consolidated EBITDA for such Test
Period (giving pro forma effect to the relevant Specified Transaction (but not
to any cost savings or synergies)).
(d)    Notwithstanding anything to the contrary herein, when calculating the
Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
Leverage Ratio or the Consolidated Total Net Leverage Ratio, as


-53





--------------------------------------------------------------------------------





applicable, on a Pro Forma Basis for purposes of Section 2.14(d)(iii)(B),
7.03(r)(i)(B) or 7.03(r)(ii)(B), any Indebtedness that is incurred substantially
contemporaneously therewith under any other provision of Section 2.14 or Section
7.03 shall be disregarded.
Section 1.10.    Letters of Credit. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount
available to be drawn under such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
Section 1.11.    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.
Section 1.01.    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Rate Loans is determined by reference to the Eurodollar Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Rate Loans. The Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Eurodollar
Rate”.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans.
(a)    Term Borrowings. Subject to the terms and conditions expressly set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date (or, (i) in the case of the November 2017 Refinancing Term Loans, on the
First Amendment Closing Date or (ii) in the case of the Amendment No. 2
Additional Initial Term Loans, on the Amendment No. 2 Effective Date) one or
more Term Borrowings denominated in Dollars in an aggregate amount not to exceed
at any time outstanding the amount of such Term Lender’s Term Commitment at such
time. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be re-borrowed. Term Loans may be ABR Loans or Eurodollar Rate Loans, as further
provided herein.
(b)    Revolving Credit Borrowings. Subject to the terms and conditions
expressly set forth herein, after the Closing Date each Revolving Credit Lender
severally agrees to make Revolving Credit Loans, denominated in Dollars, to the
Borrower pursuant to Section 2.02 (each such loan, together with any loans made
pursuant to an Extended Revolving Credit Commitment, Incremental Revolving Loans
and Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period from the Business Day immediately
following the Closing Date until the Maturity Date with respect to such
Revolving Credit Lender’s applicable Revolving Credit Commitment, in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment at such time; provided that after
giving effect to any


-54





--------------------------------------------------------------------------------





Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and re-borrow under this Section
2.01(b) in each case without premium or penalty (subject to Section 3.05).
Revolving Credit Loans may be ABR Loans or Eurodollar Rate Loans, as further
provided herein. On the Amendment No. 2 Effective Date, the Amendment No. 2
Additional Lender shall purchase from each other Revolving Credit Lender a
portion of each Borrowing of Revolving Credit Loans at par as shall be necessary
to result in each Borrowing of Revolving Credit Loans being held by the
Revolving Credit Lenders in accordance with their respective Pro Rata Shares of
the Revolving Credit Commitments after giving effect to the effectiveness of the
Amendment No. 2 Additional Revolving Credit Commitment.
Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent (1) not later than 1:00 p.m., three
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of ABR Loans to Eurodollar Rate Loans,
and (2) not later than 1:00 p.m. on the requested date of any Borrowing of ABR
Loans; provided that the notice referred to in clause (1) above may be delivered
no later than one Business Day prior to the Closing Date in the case of the
initial Credit Extensions to be made on the Closing Date. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery (including via email) to the Administrative Agent of a written
irrevocable Committed Loan Notice (and will not be effective until so
confirmed), appropriately completed and signed by a Responsible Officer of the
Borrower. Except as otherwise provided in Section 2.14, each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $2,000,000, or a whole multiple of $1,000,000, in excess
thereof. Except as provided herein, each Borrowing of or conversion to ABR Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted;
provided that all Amendment No. 2 Additional Initial Term Loans shall initially
take the form of a pro rata increase in each outstanding Borrowing of Initial
Term Loans on the Amendment No. 2 Effective Date, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) wire instructions
of the account(s) to which funds are to be disbursed (it being understood, for
the avoidance of doubt, that the amount to be disbursed to any particular
account may be less than the minimum or multiple limitations set forth above so
long as the aggregate amount to be disbursed to all such accounts pursuant to
such Borrowing meets such minimums and multiples). Notwithstanding anything
herein to the contrary, until the Administrative Agent shall have notified the
Borrower that the primary syndication of the Initial Term Loans has been
completed, the Borrower shall not be permitted to request a Term Borrowing of
Eurodollar Rate Loans with an Interest Period in excess of one month. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fail to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, ABR Loans. Any such automatic conversion to ABR Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


-55





--------------------------------------------------------------------------------





(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to ABR Loans or continuation described in Section
2.02(a). In the case of each Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 3:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. The Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of the Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowing and second,
to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than eight Interest Periods in effect
(or such greater amount as may be agreed by the Administrative Agent in its sole
discretion).
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agree to repay to the Administrative Agent
promptly after written demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at (i)
in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.02(g) shall be conclusive in the absence
of manifest error. If the Borrower


-56





--------------------------------------------------------------------------------





and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by such the Borrower for such period.
If such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
Section 2.03.    Letters of Credit.
(a)    The Letter of Credit Commitment. (%4) Subject to the terms and conditions
expressly set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit at
sight denominated in Dollars for the account of the Borrower or any Restricted
Subsidiary of the Borrower and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drafts under
the Letters of Credit and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed such
Lender’s Revolving Credit Commitment or (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the ability of the
Borrower and the Restricted Subsidiaries to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower and the Restricted Subsidiaries
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired, terminated or that have been drawn upon and
reimbursed.
(i)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than 12 months after the date of issuance or last
renewal unless (1) each Appropriate Lender and the L/C Issuer has approved of
such expiration date or (2) the L/C Issuer thereof has approved of such
expiration date and the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or backstopped in a
manner reasonably satisfactory to such L/C Issuer;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit has been Cash
Collateralized or backstopped in a manner reasonably satisfactory to such L/C
Issuer;
(D)    the issuance of such Letter of Credit would violate any policies of such
L/C Issuer applicable to letters of credit generally; it being understand and
agreed that neither Credit Suisse AG, Cayman Islands Branch, nor any of its
affiliates shall be required to issue documentary or “trade” Letters of Credit
(as opposed to “standby” Letters of Credit); and


-57





--------------------------------------------------------------------------------





(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure as it may elect in its
sole discretion.
(ii)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iii)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (%4) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 1:00 p.m., at
least three Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request.
(i)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be. Immediately upon the issuance of each Letter of Credit, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the relevant L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement times the
stated amount of such Letter of Credit.


-58





--------------------------------------------------------------------------------





(ii)    If the Borrower so requests in any applicable Letter of Credit
Application with respect to any standby Letter of Credit, the relevant L/C
Issuer shall agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each 12-month period (commencing with the
date of issuance of such Letter of Credit and in no event extending beyond the
Letter of Credit Expiration Date unless the L/C Issuer thereof has approved of
such expiration date and such Letter of Credit has been Cash Collateralized or
backstopped in a manner reasonably acceptable to the Administrative Agent and
the applicable L/C Issuer) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be mutually agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided that the relevant
L/C Issuer shall not permit any such extension if (A) the relevant L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its extended form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied or waived.
(iii)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (%4) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 1:00 p.m., on the
first Business Day immediately following any payment by an L/C Issuer under a
Letter of Credit, with written notice to the Borrower (each such date, an “Honor
Date”), the Borrower shall be liable to reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in
Dollars; provided that if such reimbursement is not made on the date of drawing,
the Borrower shall pay interest to the relevant L/C Issuer on such amount at the
rate applicable to ABR Loans (without duplication of interest payable on L/C
Borrowings). The applicable L/C Issuer shall notify the Borrower in writing of
the amount of the drawing promptly following the determination thereof. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of
such Appropriate Lender’s Pro Rata Share or other applicable share provided for
under this Agreement thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of ABR Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of ABR
Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(i)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section


-59





--------------------------------------------------------------------------------





2.03(c)(iii), each Appropriate Lender that so makes funds available shall be
deemed to have made an ABR Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(ii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of ABR Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on written demand (together with interest) and shall
bear interest at the Default Rate for Revolving Credit Loans (which begins to
accrue upon funding by the applicable L/C Issuer). In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iii)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any reasonable administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations. (%4) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the amount received by the
Administrative Agent.
(i)    If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to


-60





--------------------------------------------------------------------------------





the Administrative Agent for the account of such L/C Issuer its Pro Rata Share
or other applicable share provided for under this Agreement thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party (other than
payment in cash or performance in full);
provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential or exemplary damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s (or its Related Parties’)
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.


-61





--------------------------------------------------------------------------------





None of the L/C Issuers, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Lenders holding a majority of
the Revolving Credit Commitments, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
in a final and non-appealable judgment by a court of competent jurisdiction; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to either of their use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s (or its Related Parties’)
willful misconduct or gross negligence or such L/C Issuer’s (or its Related
Parties’) willful misconduct or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) if an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize all L/C Obligations in an amount equal to 103% of the Outstanding
Amount of such L/C Obligations determined as of such date, and shall do so not
later than 2:00 p.m. on (x) in the case of the immediately preceding clauses (i)
and (ii), the next Business Day following the Business Day that the Borrower
receives written notice thereof, and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, promptly upon the written request of the Administrative Agent
or the applicable L/C Issuer, the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(solely after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Appropriate Lenders, as collateral
for the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders of the
applicable Facility, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents (for the benefit of the Borrower). If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or nonconsensual
liens permitted under Section 7.01 or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C


-62





--------------------------------------------------------------------------------





Obligations, the Borrower will, promptly following written demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be promptly refunded to the applicable. If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided or Liens described above, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
following written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Margin times
the daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that (x) if any portion of a Defaulting
Lender’s Pro Rata Share of any Letter of Credit is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders pursuant to
Section 2.17(a)(iv), then the Borrower shall not be required to pay a Letter of
Credit fee to such Defaulting Lender with respect to such portion of such
Defaulting Lender’s Pro Rata Share so long as it is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders, but such Letter
of Credit fee shall instead be payable to such other Revolving Credit Lenders in
accordance with their Pro Rata Share of such reallocated amount, and (y) if any
portion of a Defaulting Lender’s Pro Rata Share is not Cash Collateralized or
reallocated pursuant to Section 2.17(a)(iv), then the Letter of Credit fee with
respect to such Defaulting Lender’s Pro Rata Share shall be payable to the
applicable L/C Issuer until such Pro Rata Share is Cash Collateralized or
reallocated or such Lender ceases to be a Defaulting Lender. Such Letter of
Credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable in Dollars on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the earlier to occur of
the Letter of Credit Expiration Date and the Maturity Date then in effect for
the applicable Revolving Credit Facility or the date on which the Revolving
Credit Commitment of all Lenders shall be terminated as provided herein. If
there is any change in the Applicable Margin during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it to any
Consolidated Party equal to 0.125% per annum of the maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit) or such lesser fee
as may be agreed with such L/C Issuer (the “L/C Fronting Fee”). Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit,


-63





--------------------------------------------------------------------------------





on the earlier to occur of the Letter of Credit Expiration Date and the date on
which the Revolving Credit Commitment of all Lenders shall be terminated as
provided herein. In addition, the Borrower shall pay directly to each L/C Issuer
for its own account with respect to each Letter of Credit issued to the Loan
Parties the customary and reasonable issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within 10 Business Days
of demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition of an L/C Issuer. A Revolving Credit Lender reasonably
acceptable to the Borrower may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.
(l)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other tranches, automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating tranches up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed solely with each
L/C Issuer.
(n)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries
(whether or not a direct or indirect Subsidiary of the Borrower) inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.


-64





--------------------------------------------------------------------------------





Section 2.04.    [Reserved].
Section 2.05.    Prepayments.
(a)    Optional. (%4) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty
(except as expressly set forth in this Section 2.05); provided that (1) such
notice must be received by the Administrative Agent not later than 1:00 p.m. (A)
three Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the Business Day prior to any prepayment of ABR Loans; (2) any prepayment
of Eurodollar Rate Loans shall be in a minimum principal amount of $2,000,000,
or a whole multiple of $1,000,000 in excess thereof; and (3) any prepayment of
ABR Loans shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of such
prepayment. If such notice is given by the Borrower, unless rescinded pursuant
to clause (iii) below, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Loan (other than prepayments of ABR Revolving
Credit Loans that are not made in connection with the termination or permanent
reduction of the Revolving Credit Commitments) shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to clause (ii) below and Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings to be repaid, and such payment shall be paid
to the Appropriate Lenders in accordance with their respective Pro Rata Shares
or other applicable share provided for under this Agreement.
(i)    Notwithstanding anything to the contrary contained in this Agreement, in
the event that, on or prior to the date that is six months after the First
Amendment Closing Date, any Loan Party (x) prepays, refinances, substitutes or
replaces any Initial Term Loans in connection with a Repricing Event or (y)
effects any amendment of this Agreement resulting in a Repricing Event, the
Borrower shall pay to the Administrative Agent (A) in the case of clause (x),
for the ratable account of each of the applicable Lenders a prepayment premium
of 1.00% of the aggregate principal amount of the Initial Term Loans so prepaid,
refinanced, substituted or replaced and (B) in the case of clause (y), for the
ratable account of each of the Lenders (including any Lender that withholds its
consent to such amendment and that is required to assign its Initial Term Loan
pursuant to Section 3.07), a fee equal to 1.00% of the aggregate principal
amount of the applicable Initial Term Loans of such Lender outstanding
immediately prior to such amendment. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Event or amendment and shall be a
condition precedent to the effectiveness of any such amendment.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) by
notice to the Administrative Agent on the date of prepayment if such prepayment
would have resulted from a refinancing of all or any portion of the applicable
Class or occurrence of another event, which refinancing or event shall not be
consummated or shall otherwise be delayed (subject to payment of amounts due
under Section 3.05).
(iii)    Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied first to ABR Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 3.05.
(iv)    Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.07(a) in a manner determined at the discretion of the
Borrower and specified in the notice of prepayment (and absent such direction,
in direct order of maturity).


-65





--------------------------------------------------------------------------------





(b)    Mandatory. (%4) Within five Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing in respect of the fiscal
year ending December 31, 2018) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements minus, (B) at the option of the Borrower
(without duplication of any amount deducted from Consolidated Net Income in
calculating Excess Cash Flow for such period) (x) the sum of (1) all voluntary
prepayments of Term Loans during such fiscal year or after year-end and prior to
the date such Excess Cash Flow prepayment is due, and (2) all voluntary
prepayments of Revolving Credit Loans, Extended Revolving Credit Loans,
Refinancing Revolving Credit Loans and Incremental Revolving Loans during such
fiscal year or after year-end and prior to the date such Excess Cash Flow
prepayment is due, to the extent the Revolving Credit Commitments, Extended
Revolving Credit Commitments, Refinancing Revolving Credit Commitments and/or
Revolving Commitment Increase, as the case may be, are permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (1) and (2), to the extent such prepayments are funded with Internally
Generated Cash; provided that, to the extent any deduction is made pursuant to
the foregoing clauses (1) and (2) after year-end and prior to the date such
Excess Cash Flow prepayment is due, such prepayment shall not be deducted with
respect to the Excess Cash Flow prepayment for the succeeding fiscal year, and
(y) incremental reserves of the BD Subsidiary in an aggregate amount for any
Excess Cash Flow Period equal to the lesser of (1) the amount that is necessary
to meet the capital reserve requirements of the BD Subsidiary for such period
and (2) $5,000,000.
(i)    If (1) any Consolidated Party Disposes of any property or assets pursuant
to Section 7.05(i), (l) or (m), or (2) any Casualty Event occurs, in either case
that results in the realization or receipt by a Consolidated Party of Net
Proceeds, the Borrower shall cause to be prepaid on or prior to the date that is
five Business Days after the date of the realization or receipt by the Borrower
or any Restricted Subsidiary of such Net Proceeds (or such later time that the
Borrower is entitled to reinvest Net Proceeds as provided in the definition of
“Net Proceeds”), an aggregate principal amount of Term Loans in an amount equal
to 100% of all such Net Proceeds; provided that if at the time that any such
prepayment would be required, the Borrower is required to offer to repurchase or
prepay Permitted Equal Priority Refinancing Debt or any Permitted Refinancing of
any such Indebtedness (to the extent secured by Liens on the Collateral on a
pari passu basis with the Obligations), in each case pursuant to the terms of
the documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Permitted Equal Priority Refinancing Debt
(or the Permitted Refinancing of any such Indebtedness) required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrower may
apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such indebtedness repurchased
or prepaid, the declined amount shall promptly (and in any event within five
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.
(ii)    If any Consolidated Party incurs or issues any Indebtedness after the
Closing Date (A) not permitted to be incurred or issued pursuant to Section 7.03
or (B) that is intended to constitute Credit Agreement Refinancing Indebtedness
in respect of any Class of Term Loans, the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans (or, in the case of Indebtedness
constituting Credit Agreement Refinancing Indebtedness, the applicable Class of
Term Loans) in an amount equal to 100% of all Net Proceeds received therefrom on
or prior to the date that is three Business Days after the receipt by such
Consolidated Party of such Net Proceeds. For the avoidance of doubt, in
connection with any prepayment under Section 2.05(b)(iii)(B)


-66





--------------------------------------------------------------------------------





that constitutes a Repricing Event that is consummated in respect of all or any
portion of the Initial Term Loans prior to the date that is six months after the
First Amendment Closing Date, the Borrower shall pay to the Term Lenders the
fees specified in Section 2.05(a)(ii).
(iii)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans and L/C Obligations at any time exceeds the aggregate Revolving Credit
Commitments then in effect, the Borrower shall promptly prepay Revolving Credit
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless,
after the prepayment in full of the Revolving Credit Loans, such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.
(iv)    Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt), (B) with respect to each Class of Term Loans, each prepayment pursuant to
clause (ii) or (iii) of this Section 2.05(b) shall be applied to the scheduled
installments of principal thereof following the date of such prepayment in
direct order of maturity and (C) each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares of such prepayment.
For the avoidance of doubt, the Amendment No. 2 Additional Initial Term Loans
will share ratably in all mandatory prepayments with the Initial Term Loans
outstanding immediately prior to the Amendment No. 2 Effective Date.
(v)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clause (i), (ii), or (iii) of this Section 2.05(b) not later than 1:00 p.m.
at least three Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made by
the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender may
reject all of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clause (i), (ii), or (iii)(A) of this Section 2.05(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent no later than
5:00 p.m. one Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment; provided, however, in
no event may the proceeds of any Credit Agreement Refinancing Indebtedness be
rejected. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Any Declined Proceeds shall be retained by the Borrower.
(vi)    In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurodollar Rate Loans;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.05(b)(vi), then, with respect
to such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.
(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon (other than prepayments of
ABR Revolving Credit Loans that are not made in connection with the termination
or permanent reduction of the Revolving Credit Commitments), together with, in
the case of any such prepayment of a Eurodollar Rate Loan on a date prior to the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05.


-67





--------------------------------------------------------------------------------





Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05. Such deposit shall be deemed to be
a prepayment of such Loans by the Borrower for all purposes under this
Agreement.
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000, or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof and (iii) if, after giving effect to any reduction of
the Revolving Credit Commitments, the Letter of Credit Sublimit exceeds the
amount of the Revolving Credit Commitments, such sublimit shall be automatically
reduced by the amount of such excess. Except as provided above, the amount of
any such Commitment reduction shall not be applied to the Letter of Credit
Sublimit unless otherwise specified by the Borrower. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of any
Commitments if such termination would have resulted from a refinancing of all or
any portion of the applicable Class or occurrence of other event, which
refinancing or other event shall not be consummated or otherwise shall be
delayed.
(b)    Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date (or, in the case of the
November 2017 Refinancing Term Loans, on the First Amendment Closing Date). The
Amendment No. 2 Additional Initial Term Commitment of the Amendment No. 2
Additional Lender shall be automatically and permanently reduced to $0 upon the
funding of the Amendment No. 2 Additional Initial Term Loan to be made by the
Amendment No. 2 Additional Lender on the Amendment No. 2 Effective Date. The
Revolving Credit Commitments of each Revolving Credit Lender shall automatically
and permanently terminate on the Maturity Date.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portion of the Letter of Credit Sublimit or the unused
Commitments of any Class under this Section 2.06. The amount of any such
reduction of the Revolving Credit Commitments shall not be applied to the Letter
of Credit Sublimit unless otherwise specified by the Borrower. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced. All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments of any Class
shall be paid to the Appropriate Lenders on the effective date of such
termination.


-68





--------------------------------------------------------------------------------





Section 2.07.    Repayment of Loans.
(a)    Term Loans. Commencing with the first full quarter ending after the First
Amendment Closing Date,December 31st, 2019, the Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders, on the
last Business Day of each March, June, September and December, an amount equal
to 0.25% of the aggregate principal amount of the November 2017 Refinancing Term
Loans outstanding on the First Amendment Closing Date$312,500 (which payments
shall be reduced as a result of the application of prepayments made in
accordance with the order of priority set forth in Section 2.05), with the
remaining principal amount of the November 2017 RefinancingInitial Term Loans
then outstanding due and payable in full on the Maturity Date.




(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the applicable Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans under such Facility outstanding on such date.
Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and (ii) each ABR Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the ABR plus the Applicable Margin.
(b)    After the occurrence and during the continuance of an Event of Default
under Section 8.01(a) or 8.01(f) (or, with respect to the existence of any other
Event of Default, at the election of the Required Lenders), the Borrower shall
pay interest on past due amounts owing by it hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws; provided that no interest at the Default Rate
shall accrue or be payable to a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Accrued and unpaid interest on such amounts (including
interest on past due interest) shall be due and payable upon written demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Revolving Credit
Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a commitment fee equal to the Applicable
Margin with respect to commitment fees for such Facility times the actual daily
amount by which the aggregate Revolving Credit Commitments for such Facility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility plus (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further, that no commitment fee shall accrue on
any


-69





--------------------------------------------------------------------------------





of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for such
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur during the first full fiscal
quarter after the Closing Date, and on the Maturity Date for such Revolving
Credit Facility. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.
(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing (including pursuant to the Engagement
LetterLetters and the Administrative Agent Fee LetterLetters) in the amounts and
at the times so specified. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever (except as expressly agreed between
the Borrower and the applicable Agent).
Section 2.10.    Computation of Interest and Fees. All computations of interest
for ABR Loans (including ABR Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 days, or 366 days, as
applicable, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


-70





--------------------------------------------------------------------------------





(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein. All payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 1:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after the time specified above shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
(b)    Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower has failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the


-71





--------------------------------------------------------------------------------





Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
(h)    Amounts to be applied to the prepayment of Loans in connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to Section
2.05(b) shall be applied, as applicable, on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurodollar Rate Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.05(b)(vi), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
reduce outstanding ABR Loans. Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Loans in a manner that minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
3.05.
Section 2.13.    Sharing of Payments. If, other than as provided elsewhere
herein, any Lender shall obtain payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) in respect of any principal
or interest on account of the Loans or the participations in L/C Obligations
held by it, in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the


-72





--------------------------------------------------------------------------------





Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such sub-participations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of any principal or interest on such Loans or such participations, as the case
may be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or (ii)
shall reduce the amount of any scheduled amortization payment due under Section
2.07(a), except that the amount of any scheduled amortization payment due to a
Lender of Extended Term Loans may be reduced to the extent provided pursuant to
the express terms of the respective Extension Amendment) without giving rise to
any violation of this Section 2.13 or any other provision of this Agreement.
Furthermore, the Borrower may take all actions contemplated by Section 2.16 in
connection with any Extension (including modifying pricing, amortization and
repayments or prepayments), and in each case such actions shall be permitted,
and the differing payments contemplated therein shall be permitted, without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement.
Section 2.14.    Incremental Credit Extensions.
(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Request”), request (i) one or more new commitments which shall be
in the same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) under this Agreement and/or (ii) (A) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) and/or (B) the establishment of one or more new Revolving
Credit Commitments (any such new commitment, a “New Revolving Credit Commitment”
and, together with Revolving Commitment Increases, the “Incremental Revolving
Loan Commitments” and, collectively with any Incremental Term


-73





--------------------------------------------------------------------------------





Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.
(b)    Incremental Loans. Any Incremental Term Loans (other than Term Loan
Increases) effected through the establishment of one or more new Term Loans made
on an Incremental Facility Closing Date shall be designated a separate Class of
Incremental Term Loans for all purposes of this Agreement. On any Incremental
Facility Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
(or waiver) of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Loan
Commitment is effected, subject to the satisfaction of the terms and conditions
in this Section 2.14, (i) each Incremental Revolving Credit Lender shall make
its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Loan” and, collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Revolving Commitment Increase or
New Revolving Credit Commitment, as applicable, and (ii) each Incremental
Revolving Credit Lender shall become a Lender hereunder with respect to the
Revolving Commitment Increase or the New Revolving Credit Commitment, as
applicable, and the Incremental Revolving Loans made pursuant thereto.
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
to any of the Term Loans and be treated as the same Class as any of such Term
Loans.
(c)    Incremental Request. Each Incremental Request from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans or Incremental Revolving Loan Commitments.
Incremental Term Loans may be made, and Incremental Revolving Loan Commitments
may be provided, by any existing Lender (but no existing Lender will have an
obligation to make any Incremental Commitment, nor will the Borrower have any
obligation to approach any existing Lenders to request any Incremental
Commitment) or by any other Person that is not (w) a Disqualified Lender, (x) a
Defaulting Lender, (y) a natural Person or (z) the Borrower or any of its
Subsidiaries (any such Person being called an “Additional Lender”) (each such
existing Lender or Additional Lender providing such, an “Incremental Revolving
Credit Lender” or “Incremental Term Lender,” as applicable, and, collectively,
the “Incremental Lenders”); provided that the Administrative Agent and each L/C
Issuer shall have consented (not to be unreasonably withheld, conditioned or
delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Incremental Revolving Loan Commitments to the extent
such consent, if any, would be required under Section 10.07(b) for an assignment
of Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date of such Incremental Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:
(i)    no Default or Event of Default shall exist after giving effect to such
Incremental Commitments, and the representations and warranties in Article V of
this Agreement shall be true and correct in all material respects (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in all respects) on and as of the
date of the incurrence of such Incremental Commitments (although any
representations or warranties which expressly relate to a given date or period
shall be required only to be true and correct in all material respects (or in
all respects, as applicable) as of the respective date or for the respective
period, as the case may be); provided that in the case of Incremental
Commitments incurred to finance a Permitted Acquisition or Investment permitted
under Section 7.02(o), (s) or (t) that, in any such case, is not conditioned on
the availability of financing (each, a “Limited Condition Transaction”), (x)
such requirement shall be subject to customary


-74





--------------------------------------------------------------------------------





“SunGard” conditionality (including waiver or non-requirement of (1) the
representations and warranties hereunder (other than customary “specified”
representations and warranties) and (2) the absence of a Default or Event of
Default (other than with respect to a Default or Event of Default under Section
8.01(a) or (f)) and (y) the Consolidated First Lien Net Leverage Ratio set forth
in clause (iii)(B) below may, at the Borrower’s election, be tested at the time
such Limited Condition Transaction is committed and will not be tested upon
consummation thereof, in each case if otherwise agreed by the Incremental
Lenders providing such Incremental Commitments;
(ii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 and each Incremental Revolving Loan Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000;
(iii)    the aggregate amount of the Incremental Term Loans and Incremental
Revolving Loan Commitments shall not exceed (A) an amount equal to $60,000,000
(net of Indebtedness incurred pursuant to Section 7.03(r)(i)(A) or (ii)(A)) plus
(B) up to an additional amount of Incremental Term Loans and/or Incremental
Revolving Loan Commitments so long as on and as of the date of the incurrence of
such Incremental Term Loans or Incremental Commitments, the Consolidated First
Lien Net Leverage Ratio (determined on a Pro Forma Basis, including the pro
forma effect of any Specified Transaction to be financed (in whole or in part)
with the proceeds of the Incremental Loan, and assuming all previously
established and simultaneously established Incremental Revolving Loan
Commitments or revolving loan commitments incurred under Section 7.03(r)(i) are
fully drawn and excluding the cash proceeds of (x) any borrowing under any such
Incremental Revolving Loan Commitments, (y) any Incremental Term Loans and (z)
any other Indebtedness that is incurred substantially concurrently therewith) is
no more than 3.30 to 1.00; and
(iv)    [reserved];
(v)    for purposes of the calculations in clause (iii) above, (A) with respect
to any Incremental Commitments, assuming a borrowing of the maximum amount of
Loans available thereunder, (B) to the extent the proceeds thereof are used to
repay Indebtedness, pro forma effect shall be given to such repayment of
Indebtedness and (C) Indebtedness incurred under clause (iii)(A) above shall be
available at all times and not subject to any ratio test, whether incurred
simultaneously with amounts under clause (iii)(B) or otherwise.
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Loan Commitments, as the case may be,
of any Class, except as otherwise set forth herein, shall be as agreed between
the Borrower and the applicable Incremental Lenders; provided that, to the
extent the terms of such Incremental Commitments are not consistent with the
Facilities (except to the extent permitted by this Section 2.14), the terms of
such Incremental Commitments shall be reasonably satisfactory to the
Administrative Agent. In any event:
(i)    the Incremental Term Loans and, as applicable, the New Revolving Credit
Commitments:
(A)    shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans;
(B)    in the case of Incremental Term Loans, shall not mature earlier than the
Latest Maturity Date of the Initial Term Loans outstanding at the time of
incurrence of such Incremental Term Loans;


-75





--------------------------------------------------------------------------------





(C)    in the case of New Revolving Credit Commitments, shall not mature earlier
than the Latest Maturity Date of the Revolving Credit Commitments outstanding at
the time of incurrence of such New Revolving Credit Commitments and shall not
have amortization or scheduled mandatory commitment reductions (other than at
maturity);
(D)    in the case of Incremental Term Loans, shall have a Weighted Average Life
to Maturity not shorter than the remaining Weighted Average Life to Maturity of
then-existing Initial Term Loans;
(E)    in the case of Incremental Term Loans, subject to clause (B) and (D)
above, shall have amortization determined by the Borrower and the applicable
Incremental Term Lenders;
(F)    subject to clause (iii) below, shall have an Applicable Margin determined
by the Borrower and the applicable Incremental Term Lenders or Incremental
Revolving Credit Lenders, as applicable;
(G)    (x) in the case of Incremental Term Loans, shall be incurred in Dollars,
and (y) in the case of New Revolving Credit Commitments, shall be denominated in
Dollars; and
(H)    may participate on a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis) in any mandatory prepayments of Initial Term
Loans hereunder, as specified in the applicable Incremental Amendment;
(I)    all other material terms of any Incremental Term Loans shall be
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the Lenders providing such Incremental
Term Loans than, those applicable to the then-existing Term Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date of the then-existing Term Loans);
(ii)    all material terms (other than with respect to margin, pricing, maturity
or fees) of any Revolving Commitment Increase and Incremental Revolving Loans
under such Revolving Commitment Increase shall be identical to the Revolving
Credit Commitments and Revolving Credit Loans or otherwise reasonably acceptable
to the Administrative Agent; it being understood and agreed that covenants or
other provisions applicable only to the periods after the Latest Maturity Date
of any then-existing Revolving Credit Commitments and Revolving Credit Loans
shall be acceptable, subject, solely as to administrative matters to the consent
of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed);
(iii)    with respect to any Incremental Term Loan or New Revolving Credit
Commitments, the All-In Yield applicable to such Incremental Term Loans or New
Revolving Credit Commitments, as applicable, of each Class shall be determined
by the Borrower and the applicable Incremental Term Lenders or Incremental
Revolving Credit Lenders, and shall be set forth in each applicable Incremental
Amendment; provided, however, that if the All-In Yield in respect of any such
Incremental Term Loans incurred on or prior to the date that is 12 months after
the Closing Date exceeds the All-In Yield in respect of any then-existing Term
Loans by more than 0.50%, the Applicable Margin of such then-existing Term Loans
shall be adjusted such that the All-In Yield of such then-existing Term Loans
equals the All-In Yield of such Indebtedness minus 0.50%; provided that any
amendments to the Applicable Margin in respect of any then-existing Term Loans
that become effective subsequent to the Closing Date but prior to the time of
such Indebtedness is incurred or borrowed shall also be included in such
calculations, effective upon the making of loans under such Indebtedness;
provided, further, that if such Indebtedness includes a Eurodollar


-76





--------------------------------------------------------------------------------





Rate floor greater than 1.00% per annum or an ABR floor greater than 2.00% per
annum, such differential between the Eurodollar Rate floor or the ABR floor, as
the case may be, shall be equated to the applicable All-In Yield for purposes of
determining whether an increase to the interest rate margin under the Term Loans
shall be required, but only to the extent an increase in the Eurodollar Rate
floor or ABR floor in the Term Loans, as the case may be, would cause an
increase in the interest rate then in effect thereunder, and in such case, the
Eurodollar Rate floor or ABR floor (but not the interest rate margin),
applicable to the Term Loans shall be increased to the extent of such
differential between the Eurodollar Rate floors or ABR floors, as the case may
be;
(iv)    [reserved]; and
(v)    to the extent any Incremental Term Loans are made in the form of a Term
Loan Increase or are Incremental Term Loans with the same terms as the Term
Loans made on the Closing Date, (i) the scheduled amortization payments under
Section 2.07(a) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Term Lenders were entitled before such recalculation and
(ii) in the event that, prior to the incurrence of any Incremental Term Loans
made in the form of a Term Loan Increase or Incremental Term Loans with the same
terms as the Term Loans made on the Closing Date, the Term Loans made on the
Closing Date, pursuant to any other Term Loan Increase or any other Incremental
Term Loans made on the same terms as the Term Loans made on the Closing Date
have scheduled amortization payments under Section 2.07(a) that are less than
0.25% of the aggregate principal amount of such Term Loans when initially
incurred, then the scheduled amortization payments on the Incremental Facility
Closing Date of such Incremental Term Loans shall be increased to be equal
quarterly installments of principal equal to 0.25% of the aggregate principal
amount of such Term Loans originally incurred.
(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Loan Commitments shall become Commitments (or in the
case of an Incremental Revolving Loan Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, including amendments to Section
2.05(a)(ii) that are not adverse to the interests of the Lenders. The Borrower
will use the proceeds of the Incremental Term Loans and Incremental Revolving
Loan Commitments for working capital and other general corporate purposes,
including the financing of Permitted Acquisitions and other Investments
permitted hereby and any other use not prohibited by the Loan Documents, in each
case as determined by the Borrower and the Lenders providing such Incremental
Term Loans and Incremental Revolving Loan Commitments. No Lender shall be
obligated to provide any Incremental Term Loans or Incremental Revolving Loan
Commitments, unless it so agrees.
(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Revolving Commitment Increases are effected through an
increase in the Revolving Credit Commitments pursuant to this Section 2.14, (a)
if the increase relates to the Revolving Credit Facility, each of the Revolving
Credit Lenders shall assign to each of the Incremental Revolving Credit Lenders,
and each of the Incremental Revolving Credit Lenders shall purchase from each of
the Revolving Credit Lenders, at the principal amount thereof, such interests in
the Incremental Revolving Loans outstanding on such Incremental Facility Closing
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Credit Loans will be held by


-77





--------------------------------------------------------------------------------





existing Revolving Credit Lenders and Incremental Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments after giving
effect to the addition of such Revolving Commitment Increases to the Revolving
Credit Commitments, (b) each Revolving Commitment Increase shall be deemed for
all purposes a Revolving Credit Commitment and each Loan made thereunder shall
be deemed, for all purposes, a Revolving Credit Loan and (c) each Incremental
Revolving Credit Lender shall become a Lender with respect to the Revolving
Commitment Increases and all matters relating thereto. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.
(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
Section 2.15.    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement (which for purposes of this Section 2.15(a)
will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans), in the form of Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans incurred under this Agreement pursuant to a Refinancing Amendment;
provided that notwithstanding anything to the contrary in this Section 2.15 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
Refinancing Revolving Credit Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Refinancing Revolving Credit Commitments after
the date of obtaining any Refinancing Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, (2) subject to
the provisions of Section 2.03(m) to the extent dealing with Letters of Credit
that mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(m), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Credit Loans.
(b)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (i) (x) not less than
$5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof, or (ii)
equal to the entire aggregate principal amount then outstanding of the Class of
Loans being refinanced with such Credit Agreement Refinancing Indebtedness (plus
accrued interest, fees, expenses and premium).


(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents


-78





--------------------------------------------------------------------------------





consistent with the provisions and intent of the third paragraph of Section
10.01 (without the consent of the Required Lenders called for therein) and (iii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.15, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.
(d)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
Section 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be substantially identical to, or (taken as a whole) no more
favorable to the Extending Term Lenders than those applicable to the Existing
Term Loan Tranche subject to such Term Loan Extension Request (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans), including:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Refinancing Term Loans and Extended Term Loans) that have more than
five different Maturity Dates; (ii) the All-In Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
OID or otherwise) may be different from the All-In Yield for the Term Loans of
such Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided, however, that (A) no Default or Event of
Default shall have occurred and be continuing at the time a Term Loan Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of the
applicable Existing Term Loan Tranche, (C) the Weighted Average Life to Maturity
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of the applicable Existing Term Loan Tranche, (D) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing and (E) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any mandatory prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request. Any Extended Term Loans amended pursuant to any
Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche (in which case scheduled amortization
with respect thereto shall be proportionally increased). Each Term Loan
Extension Series of Extended Term Loans incurred under this Section 2.16 shall
be in an aggregate principal amount that is not less than $50,000,000.


-79





--------------------------------------------------------------------------------





(b)    Extension of Revolving Credit Commitments. The Borrower may at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) the Extended Revolving Credit
Commitment extended pursuant to a Revolver Extension Request, and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with such other terms substantially identical to, or taken
as a whole, no more favorable to the Extending Revolving Credit Lender than the
original Revolving Credit Commitments (and related outstandings); provided that
(i) the Maturity Date of the Extended Revolving Credit Commitments may be
delayed to a later date than the Maturity Date of the Revolving Credit
Commitments of such Existing Revolver Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments) that have more than five different Maturity Dates;
(ii) the All-In Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, OID or otherwise) may be different from the All-In Yield, pricing
or prepayment terms, for extensions of credit under the Revolving Credit
Commitments of such Existing Revolver Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants (as determined by the Borrower and Lenders
extending) and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (II) repayments required upon the Maturity Date of
the non-extending Revolving Credit Commitments and (III) repayments made in
connection with a permanent repayment and termination of non-extended Revolving
Credit Commitments); provided, further, that (A) no Default or Event of Default
shall have occurred and be continuing at the time a Revolver Extension Request
is delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Revolving Credit Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Revolving Credit Commitments hereunder and (C) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each Revolver
Extension Series of Extended Revolving Credit Commitments incurred under this
Section 2.16 shall be in an aggregate principal amount that is not less than
$10,000,000.
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond (or such shorter period as agreed by the Administrative
Agent), and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.16. Subject to Section
3.07, no Lender shall have any obligation to agree to have any of its Term Loans
of any Existing Term Loan Tranche


-80





--------------------------------------------------------------------------------





amended into Extended Term Loans or any of its Revolving Credit Commitments
amended into Extended Revolving Credit Commitments, as applicable, pursuant to
any Extension Request. Any Lender holding a Loan under an Existing Term Loan
Tranche (each, an “Extending Term Lender”) wishing to have all or a portion of
its Term Loans under the Existing Term Loan Tranche subject to such Extension
Request amended into Extended Term Loans and any Revolving Credit Lender (each,
an “Extending Revolving Credit Lender”) wishing to have all or a portion of its
Revolving Credit Commitments under the Existing Revolver Tranche subject to such
Extension Request amended into Extended Revolving Credit Commitments, as
applicable, shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans under the Existing Term Loan Tranche or Revolving
Credit Commitments under the Existing Revolver Tranche, as applicable, which it
has elected to request be amended into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction (or waiver) on the date thereof of each of
the conditions set forth in Section 4.02 (other than delivery of a Committed
Loan Notice) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to (i)
reflect the existence and terms of the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, incurred pursuant thereto, (ii) modify the
scheduled repayments set forth in Section 2.07 with respect to any Existing Term
Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans amended pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to Section 2.07), (iii) modify
the prepayments set forth in Section 2.05 to reflect the existence of the
Extended Term Loans and the application of prepayments with respect thereto,
(iv) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the third paragraph of Section
10.01 (without the consent of the Required Lenders called for therein) and (v)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.16, and


-81





--------------------------------------------------------------------------------





the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Extension Amendment.
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement. This Section 2.16 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuers, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default has occurred and is continuing), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
or the L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any L/C Issuer against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been


-82





--------------------------------------------------------------------------------





paid to that Defaulting Lender) and (y) shall be limited in its right to receive
Letter of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the “Pro Rata
Share” of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default has occurred and is continuing; and (ii) the
aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties and subject to Section 10.21, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
ARTICLE III    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Except as provided in this Section 3.01, any and all payments made by or
on account of any obligation of the Borrower (the term Borrower under Article
III being deemed to include any Subsidiary for whose account a Letter of Credit
is issued) or the Subsidiary Guarantors under any Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes. If the
Borrower, any Subsidiary Guarantor, the Administrative Agent or other applicable
withholding agent shall be required by any Laws to deduct or withhold any Tax
from or in respect of any amount payable under any Loan Document to any Agent or
any Lender (as determined in the good-faith discretion of the applicable
withholding agent), (i) if the Tax in question is an Indemnified Tax, the amount
payable by the Borrower or any Subsidiary Guarantor shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional amounts payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the amount it would have received had no such deduction or withholding
been made, (ii) the Borrower, any Subsidiary Guarantor, the Administrative Agent
or other applicable withholding agent shall make such deductions or
withholdings, and (iii) the Borrower, any Subsidiary Guarantor, the
Administrative Agent or other applicable withholding agent shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Laws. Within 30 days after the date of such payment of Taxes
pursuant to this Section 3.01 (or, if receipts or evidence are not available
within 30 days, as soon as possible thereafter), if the Borrower or any
Subsidiary Guarantor is the


-83





--------------------------------------------------------------------------------





applicable withholding agent, it shall furnish to the Administrative Agent the
original or a copy of a receipt evidencing payment thereof, a copy of the return
reporting such payment, or other evidence reasonably acceptable to the
Administrative Agent.
(b)    In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    The Borrower and each Subsidiary Guarantor shall jointly and severally
indemnify each Agent and each Lender, within 10 days after demand therefor, for
(i) the full amount of Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Agent or such Lender or required to be deducted or withheld from
a payment to such Agent or such Lender and (ii) any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered to
the Borrower by such Agent or Lender (or by an Agent on behalf of such Lender)
accompanied by a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts shall be conclusive absent manifest
error.
(d)    Each Lender shall, at the time or times prescribed by applicable Law and
at the time or times as are reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any
documentation prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding Tax with respect to any payments to
be made to such Lender under the Loan Documents or as will enable the Borrower
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding any
other provision of this Section 3.01(d), a Lender shall not be required to
deliver any form or certification pursuant to this Section 3.01(d) (other than
the documentation set forth in Section 3.01(d)(i) through (iii) and (v)) (x)
that such Lender is not legally entitled to deliver or (y) if in such Lender’s
reasonable judgment the completion, execution or submission of such form or
certification would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Without limiting the foregoing:
(i)    Each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two executed originals of IRS Form W-9
certifying that such Lender is exempt from federal backup withholding Tax.
(ii)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(A)    in the case of a Foreign Lender entitled to the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, two executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty,
(B)    two executed originals of IRS Form W-8ECI (or any successor forms),


-84





--------------------------------------------------------------------------------





(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “United States Tax Compliance Certificate”) and (y) two executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor forms), or
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership), two executed originals of IRS Form W-8IMY
(or any successor forms) of the Lender, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a United States Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, Form W-9, and/or other
certification documents from each beneficial owner, as applicable (provided that
if the Lender is a partnership and one or more direct or indirect partners of
such Lender are claiming the portfolio interest exemption, such Lender may
provide a United States Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner).
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iv)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from, or a reduction in, U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine withholding or deduction required to be made.
(v)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(i)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this clause (d).
(e)    If any Lender requests compensation under this Section 3.01, then such
Lender will, if requested by the Borrower, use its commercially reasonable
efforts to designate another Lending Office if such a change would reduce any
such additional amounts (or any similar amount that may thereafter accrue) and
would not, in the reasonable judgment of such Lender, result in any unreimbursed
cost or expense, require any action that is


-85





--------------------------------------------------------------------------------





inconsistent with legal or regulatory restrictions or be otherwise
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified or additional amounts have been paid to it by a Loan Party pursuant
to this Section 3.01, it shall promptly remit such refund to such Loan Party
(but only to the extent of indemnity payments or additional amounts paid by the
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes imposed on the
receipt of such refund) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund net of any Taxes payable by any Agent or Lender on
such interest); provided that the Loan Parties, upon the request of the Lender
or Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such party in the event such party is required to repay such
refund to the relevant Governmental Authority; provided, further, that in no
event will the Lender or Agent be required to pay any amount to a Loan Party
pursuant to this paragraph (f) the payment of which would place the Lender or
Agent in a less favorable net after-Tax position than the Lender or Agent would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 3.01(f) shall not be construed to require any
Agent or any Lender to make available its Tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.
(g)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(e) relating to
the maintenance of a Participant Register and (iii) any Taxes excluded from the
definition of “Indemnified Taxes” in clause (A)(i) through (A)(iv) of such
definition attributable to such Lender, in each case, that are directly or
indirectly payable or paid by the Administrative Agent as Taxes or otherwise in
connection with any Loan Document, and all expenses, including legal expenses
and other out-of-pocket expenses, arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(h)    Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer, and the term “applicable Laws” includes FATCA.
Section 3.02.    Illegality. If any Lender determines in good faith that any Law
or guideline has made it unlawful or impermissible, or that any Governmental
Authority has asserted that it is unlawful or impermissible under any such
guideline, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, in each case after the Closing Date, then, on written
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert ABR Loans to Eurodollar Rate Loans shall be


-86





--------------------------------------------------------------------------------





suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall promptly following written demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all applicable Eurodollar Rate Loans of such Lender to ABR
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully and in accordance with guidelines continue to maintain such
Eurodollar Rate Loans to such day, or promptly, if such Lender may not lawfully
or in accordance with guidelines continue to maintain such Eurodollar Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
Section 3.03.    Inability to Determine Rates. If the Administrative Agent
determines, or is notified by the Required Lenders, after the Closing Date that
for any reason adequate and reasonable means do not exist for determining the
applicable Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar, or other applicable, market for the applicable amount and the
Interest Period of such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower in writing and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended and (y) in the event a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the ABR, the
utilization of the Eurodollar Rate component in determining the ABR shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of such Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request, if applicable, into a request for a Borrowing of
ABR Loans in the amount specified therein.
Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Eurodollar
Rate Loan Reserves.
(a)    If any Lender (which, for purposes of this Section 3.04, shall include
the L/C Issuers) reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law or guideline, in each case
after the Closing Date, or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) (A) Indemnified Taxes indemnified pursuant to Section 3.01,
(B) any Taxes excluded from the definition of “Indemnified Taxes” in clauses
(A)(ii) through (iv) of such definition or, and (C) “Connection Income Taxes,”
and (ii) reserve requirements contemplated by Section 3.04(c)) and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Eurodollar Rate Loan (or of maintaining its obligations to make
any Loan), or to reduce the amount of any sum received or receivable by such
Lender, then from time to time within 15 Business Days after written demand by
such Lender setting forth in reasonable detail (which detail shall not be
required to include any information to the extent disclosure thereof is
prohibited by Law) such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law or guideline, regardless of the date enacted, adopted or


-87





--------------------------------------------------------------------------------





issued; provided that increased costs because of a change in a Law or guideline
resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III may only be requested by a Lender imposing such increased costs on
similarly situated borrowers under syndicated credit facilities comparable to
those provided hereunder.
(b)    If any Lender determines that the introduction of any Law or guideline
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity and
such Lender’s desired return on capital), then from time to time promptly
following written demand of such Lender setting forth in reasonable detail
(which detail shall not be required to include any information to the extent
disclosure thereof is prohibited by Law) the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
10 Business Days after receipt of such demand.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves, capital or liquidity with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of the Borrower equal to the actual costs of such
reserves, capital or liquidity allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio, capital or liquidity requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least 10 Business Days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give notice at least 10 Business
Days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable 10 Business Days from receipt of such notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 3.04 to the extent that
such Lender or Agent fails to make a demand for such compensation more than nine
months after becoming aware of its right to such compensation.
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; provided, further, that
nothing in this Section 3.04(d) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).
Section 3.05.    Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:


-88





--------------------------------------------------------------------------------





(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to pay, prepay, borrow, continue or convert any
Eurodollar Rate Loan of the Borrower on the date or in the amount notified by
the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
Section 3.06.    Matters Applicable to All Requests for Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation for any amounts under
Section 3.02, 3.03 or 3.04, the Borrower shall not be required to compensate
such Lender for the interest and penalties with respect to such amounts if such
Lender notifies the Borrower of the event that gives rise to such claim more
than 180 days after such event; provided that if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurodollar Rate Loan, or, if applicable, to convert ABR Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
(c)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan, or to convert ABR Loans into Eurodollar Rate Loans shall be suspended
pursuant to Section 3.06(b) hereof, such Lender’s applicable Eurodollar Rate
Loans shall be automatically converted into ABR Loans (or, if such conversion is
not possible, repaid) on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law or guidelines)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its ABR Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as ABR Loans (if possible),


-89





--------------------------------------------------------------------------------





and all ABR Loans of such Lender that would otherwise be converted into
Eurodollar Rate Loans shall remain as ABR Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s Eurodollar
Rate Loans pursuant to this Section 3.06 no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders under the applicable Facility are
outstanding, if applicable, such Lender’s ABR Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurodollar Rate
Loans under such Facility and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments for the applicable Facility.
Section 3.07.    Replacement of Lenders under Certain Circumstances.
(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurodollar Rate Loans as a result of any condition described in Section 3.02 or
3.04 or requires the Borrower to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, or (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower may, on five Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (so long as the assignment fee is paid in such
instance) all of its rights and obligations under this Agreement (which shall
only apply in respect of any applicable Facility (and not all Facilities
hereunder) only in the case of clause (i) or, in the case of a Non-Consenting
Lender with respect to a vote of directly and adversely affected Lenders or all
Lenders of a Class (“Affected Class”), clause (iii)); provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; provided, further, that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and (B)
in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to,
and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable departure, waiver or amendment of the Loan
Documents.
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and participations in L/C
Obligations in respect thereof, and (ii) deliver any Notes evidencing such Loans
to the Borrower or the Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Lender, then such
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Lender.


-90





--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or Cash Collateral) have been made in respect of
such outstanding Letters of Credit and the Lender that acts as the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 9.06.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or an Affected
Class or all Lenders holding Term Loans subject to a Permitted Repricing
Amendment and (iii) the Required Lenders (and, in the case of a consent, waiver
or amendment (1) involving all of an Affected Class, at least 50.1% of such
Affected Class or (2) involving a Permitted Repricing Amendment, all other
Lenders holding a tranche of Term Loans subject to such repricing that will
continue as repriced or modified Term Loans) have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”
Section 3.08.    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject
solely to the satisfaction (or waiver in accordance with Section 10.01) of the
following conditions:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be original, .pdf or facsimile copies or delivered by other electronic method
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    a Committed Loan Notice, executed by the Administrative Agent and a
Responsible Officer of the Borrower in accordance with the requirements hereof;
(ii)    counterparts of this Agreement executed by each Loan Party;
(iii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;
(iv)    each Collateral Document and each other document set forth on Schedule
4.01(a) required to be executed on the Closing Date as indicated on such
schedule, duly executed by each Loan Party thereto, together with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments, if any, evidencing the Pledged Debt indorsed in blank; and
(B)    proper financing statements (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary


-91





--------------------------------------------------------------------------------





to perfect the security interests purported to be created by the foregoing
Security Agreement;
(v)    (A) a completed Perfection Certificate dated the Closing Date and signed
by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby, and (B) the results of a search of the Uniform Commercial
Code filings (or equivalent filings), judgments and Taxes made with respect to
the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive office of each such Person is located and
in such other jurisdictions as may be reasonably required by the Administrative
Agent, together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 7.01 or have been or will
be contemporaneously released or terminated;
(vi)    such certificates of good standing from the applicable secretary of
state of the state of organization of each Loan Party, copies of resolutions or
other corporate or limited liability company or partnership action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party (including a certificate attaching the Organization Documents of each Loan
Party) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date, and the use of commercially reasonable efforts to provide evidence
of insurance required hereunder;
(vii)    opinions from (A) Perkins Coie LLP, as counsel to the Loan Parties and
(B) Shuttleworth & Ingersol, as Iowa counsel to the Loan Parties, (C) Locke Lord
LLP, as Massachusetts counsel to the Loan Parties, and (D) Karell Dyre Haney
PLLP, as Montana counsel to the Loan Parties, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;
(viii)    a certificate dated the Closing Date and signed by a Responsible
Officer of the Borrower, confirming satisfaction of the conditions set forth in
clauses (f) and (g) below; and
(ix)    a solvency certificate from the chief financial officer of the Borrower
substantially in the form attached hereto as Exhibit D.
(b)    All fees required to be paid on the Closing Date pursuant to the Original
Administrative Agent Fee Letter and (b) all fees and expenses required to be
paid on the Closing Date pursuant to the Engagement Letter to the extent
invoiced at least one business day prior to the Closing Date (the “Invoice
Date”), shall have been paid (which amounts may be offset against the proceeds
of the Facilities on the Closing Date).
(c)    The Refinancing shall have been or, substantially concurrently with the
initial Borrowing hereunder shall be, consummated pursuant to customary pay-off
documentation and all commitments under the Existing Credit Facility shall have
been terminated, and all liens or security interests relating to the Existing
Credit Facility shall have been terminated or released. On the Closing Date,
after giving effect to the Refinancing, no Consolidated Party shall have (i) any
third party indebtedness for borrowed money other than the Facilities and
Indebtedness permitted pursuant to Section 7.03(b) or (ii) any Disqualified
Equity Interests.
(d)    An irrevocable notice of redemption for the 2019 Notes (the “Redemption
Notice”) shall have been or, substantially concurrently with the initial
Borrowing hereunder shall be, delivered to the holders of the 2019 Notes.
(e)    Since December 31, 2016, there shall not have been a material adverse
change or any development involving a prospective material adverse change in, or
affecting, the business, condition


-92





--------------------------------------------------------------------------------





(financial or otherwise), operations, performance, properties or prospects of
the Borrower and its subsidiaries, taken as a whole.
(f)    Each of the representations and warranties of the Borrower and the
Subsidiary Guarantors set forth in this Agreement shall be true and correct in
all material respects, in each case as of the Closing Date (except in the case
of any such representation or warranty that expressly relates to a given date or
period, in which case such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the date of such Credit Extension
or on such earlier date, as the case may be.
(g)    On the Closing Date, before and after giving effect to the incurrence of
the Initial Term Loans, no Default shall exist or would result.
(h)    The Administrative Agent shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information about
the Borrower and its Subsidiaries required under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
that has been requested by the Administrative Agent in writing at least ten
Business Days prior to the Closing Date.
Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.02.    Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to satisfaction or waiver of the following conditions precedent:
(i)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such Credit Extension or on such earlier
date, as the case may be.
(ii)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(iii)    The Administrative Agent and, if applicable, the relevant L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
(iv)    If, after giving effect to such Request for Credit Extension, the
Revolver Usage would exceed 30% of the aggregate principal amount of the
Revolving Credit Commitments, the Borrower shall be in compliance on a Pro Forma
Basis with the covenant set forth in Section 7.11.
Each Request for Credit Extension after the Closing Date (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) submitted by the


-93





--------------------------------------------------------------------------------





Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(i), (ii) and (iv) have been satisfied on and as of
the date of the applicable Credit Extension.
Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a Limited
Condition Transaction permitted hereunder, the only conditions precedent to the
funding of such Incremental Term Loans shall be the conditions precedent set
forth in the related Incremental Amendment.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension
(except as otherwise expressly provided herein) that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization to the extent such concept exists in such
jurisdiction, (b) has all requisite organizational power and authority to (i)
own or lease its assets and carry on its business as currently conducted and
(ii) in the case of the Loan Parties, execute, deliver and perform its
obligations under each of the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) or (e), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) are within such Loan
Party’s corporate or other powers, (b) have been duly authorized by all
necessary corporate or other organizational action, and (c) do not (i)
contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 7.01), or require any payment
to be made under (x) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clauses (ii)
and (iii), to the extent that such violation, conflict, breach, contravention or
payment would not reasonably be expected to have a Material Adverse Effect.
Section 5.03.    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document or for the consummation of the
Transactions, the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or the exercise
by the Administrative Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except for (i) approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any such Governmental Authority or
other Person, in each case, necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties (or release existing
Liens) under applicable U.S. law, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,


-94





--------------------------------------------------------------------------------





taken, given or made and are in full force and effect (except to the extent not
required to obtained, taken, given or made or in full force and effect pursuant
to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.
Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party hereto or thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity, (ii) the need for filings and registrations necessary to
create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in or Indebtedness
owed by Foreign Subsidiaries (clauses (i), (ii) and (iii), the “Enforcement
Qualifications”).
Section 5.05.    Financial Statements; No Material Adverse Effect; No Default.
(a)    The Annual Financial Statements and the Quarterly Financial Statements
and any financial statements delivered pursuant to Section 6.01(a) and (b)
fairly present in all material respects the financial condition of the
Consolidated Parties as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements and
any financial statements delivered pursuant to Section 6.01(b), to changes
resulting from normal year-end adjustments and the absence of footnotes.
(b)    [Reserved].
(c)    Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d)    As of the Closing Date, after giving effect to the Refinancing, none of
the Borrower or its Subsidiaries has any Indebtedness or other obligations or
liabilities, direct or contingent (other than (i) obligations arising under the
Loan Documents, (ii) liabilities incurred in the ordinary course of business
that, either individually or in the aggregate, have not had nor could reasonably
be expected to have a Material Adverse Effect and (iii) the 2019 Notes).
(e)    No Default or Event of Default has occurred or is continuing. None of the
Borrower or any Restricted Subsidiary is in default under any provision of any
agreement or instrument to which it is a party, and no condition exists which,
with the giving of notice or the lapse of time or both, would constitute such a
default, other than in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 5.06.    Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Consolidated Party or against its
properties or revenues that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
Section 5.07.    Ownership of Property; Liens. Each Consolidated Party has good
record title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except (a) as set forth on Schedule
5.07, (b) minor defects in title


-95





--------------------------------------------------------------------------------





that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes, (c) Liens permitted by Section
7.01 and (d) where the failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.08.    Environmental Matters. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(i)    each Loan Party and its respective properties and operations are, and for
the past five years have been, in compliance with all Environmental Laws, which
includes obtaining and maintaining all applicable Environmental Permits required
under such Environmental Laws to carry on the business of the Loan Parties;
(ii)    the Loan Parties have not received any written notice (i) that alleges
any of them is in violation of or potentially liable under any Environmental
Laws, (ii) that the Loan Parties or any of the Loan Parties’ Real Property is
the subject of any claim, investigation, lien, demand, or judicial,
administrative or arbitral proceeding under any Environmental Law or (iii) to
revoke or modify any Environmental Permit held by any of the Loan Parties, in
each case with respect to clause (i), (ii) and (iii) above, that is not fully
and finally resolved;
(iii)    there has been no Release of or exposure to Hazardous Materials on, at,
under or from (i) any Real Property or facilities owned, operated or leased by
any of the Loan Parties, (ii) any Real Property formerly owned, operated or
leased by any Loan Party or (iii) any other location arising out of the conduct
or current or prior operations of the Loan Parties that could, in any such case
with respect to clause (i), (ii) or (iii) above, reasonably be expected to
require investigation, remedial activity or corrective action or cleanup or
would reasonably be expected to result in the Loan Parties incurring
Environmental Liability; and
(iv)    none of the Loan Parties is subject to any Environmental Liability and,
to the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property or facilities owned, operated or leased by any of the Loan Parties
or Real Property or facilities formerly owned, operated or leased by the Loan
Parties, that would reasonably be expected to result in the Loan Parties
incurring Environmental Liability.
Section 5.09.    Taxes. Each of the Loan Parties and their Subsidiaries have
filed when due (taking into account timely and valid extensions) all federal Tax
returns and all other material Tax returns required under applicable Law to be
filed with any Governmental Authority, and have paid all Taxes shown as due and
payable on such Tax returns or otherwise due and payable, except those which are
being contested in good faith and for which adequate reserves have been
established in accordance with the GAAP, where such contest operates to suspend
enforcement of any Lien securing the obligation to pay such Tax. No Tax
deficiency or assessment has been threatened in writing or, to the knowledge of
the Loan Parties, made by any Governmental Authority against the Loan Parties.
Section 5.10.    ERISA Compliance.
(a)    As of the Closing Date, no Loan Party nor any ERISA Affiliate maintains
of contributes to, or has any obligation under, any Plan other than those
identified on Schedule 5.10.
(b)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.


-96





--------------------------------------------------------------------------------





(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Loan Party, Restricted Subsidiary nor any
ERISA Affiliate has engaged in a transaction that would-be subject to Sections
4069 or 4212(c) of ERISA and (v) the present value of all accumulated benefit
obligations under all Pension Plans (based on assumptions used for purposes of
statement of Financial Accounting Standards No. 87) did not, as of the most
recent valuation date, exceed the fair market value of the assets of such
Pension Plans, in the aggregate; except, with respect to each of the foregoing
clauses of this Section 5.10(c), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(d)    With respect to each Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of a Loan Party or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of a Loan Party or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan that is a
funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Loan Party or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Loan Party or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Loan Party or any of its Restricted Subsidiaries concerning the assets of
any Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law (each of the events described in clauses (i)
through (vii) hereof are hereinafter referred to as a “Foreign Plan Event”).
Section 5.11.    Use of Proceeds.
(a)    The proceeds of the Initial Term Loans made on the Closing Date will be
used on the Closing Date as follows:
(i)    first, a portion of the proceeds of the Initial Term Loans in an amount
necessary to effect the Refinancing will be used to effect the Refinancing,
(ii)    second, a portion of the proceeds of the Initial Term Loans in an amount
necessary to effect the Redemption, assuming no conversion of the 2019 Notes
after the Closing Date (the “Redemption Proceeds”), shall be deposited into a
bank account subject to a Control Agreement pending completion of the Redemption
(the “Redemption Account”), and
(iii)    third, the remaining proceeds of the Initial Term Loans will be used to
pay costs and expenses relating to the Transactions.
The Redemption Proceeds will be used on the redemption date set forth in the
Redemption Notice (the “Redemption Date”) to effect the Redemption. To the
extent that all or any portion of the Redemption Proceeds are not used to effect
the Redemption as a result of conversions of 2019 Notes into common stock of the
Borrower (such


-97





--------------------------------------------------------------------------------





unused Redemption Proceeds, the “Remaining Term Loan Proceeds”), such Remaining
Term Loan Proceeds may be used by the Borrower during the period following the
Redemption Date to and including December 31, 2017, to repurchase common stock
of the Borrower pursuant to Section 7.06(c); provided that, from the Closing
Date until the Redemption Date, any Remaining Term Loan Proceeds shall remain
deposited in the Redemption Account. Following the Redemption Date, any
Remaining Term Loan Proceeds may be transferred to any other deposit account of
the Borrower or its Restricted Subsidiaries, subject to compliance with the
Collateral and Guarantee Requirement. Any Remaining Term Loan Proceeds not used
to repurchase common stock pursuant to Section 7.06(c) may be used following the
Redemption Date for general corporate purposes of the Borrower and its
Restricted Subsidiaries (including for capital expenditures, acquisitions,
working capital and/or purchase price adjustments, the payment of transaction
fees and expenses, other investments and other purposes not prohibited by the
Loan Documents).
(b)    The proceeds of Revolving Credit Loans will be used for working capital,
capital expenditures and for other general corporate purposes of the Borrower
and its restricted Subsidiaries (including for capital expenditures,
acquisitions, working capital and/or purchase price adjustments, the payment of
transaction fees and expenses, other investments and other purposes not
prohibited by the Loan Documents).
(c)    The proceeds of the November 2017 Refinancing Term Loans incurred on the
First Amendment Closing Date shall be used to refinance in full all Existing
Term Loans, on the terms and subject to the conditions set forth in the First
Amendment.
(a)    The proceeds of the Amendment No. 2 Additional Initial Term Loan incurred
on the Amendment No. 2 Effective Date shall be used (along with other funds
available to the Borrower) to finance the Amendment No. 2 Transactions, on the
terms and subject to the conditions set forth in Amendment No. 2.


Section 5.12.    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin Stock
except as permitted by Regulation T with respect to proprietary accounts of the
BD Subsidiary for the benefit of bona fide third parties, or extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation T, U or X of the Board of Governors of the United
States Federal Reserve System.
(b)    No Consolidated Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
Section 5.13.    Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party (other
than projected financial information, pro forma financial information, budgets,
estimates and information of a general economic or industry nature) to any Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information, the Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such information was
furnished, it being understood that such projected financial information is not
to be viewed as facts or as a guarantee of performance or achievement of any
particular results and that actual results may vary from such


-98





--------------------------------------------------------------------------------





forecasts and that such variations may be material and that no assurance can be
given that the projected results will be realized.
Section 5.14.    Labor Matters. As of the Closing Date, except as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any Consolidated Party
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of any Consolidated Party have not been in
violation of the Fair Labor Standards Act or any other applicable Laws dealing
with such matters; and (c) all payments due from any Consolidated Party on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.
Section 5.15.    Intellectual Property; Licenses, Etc. The Consolidated Parties
own, without restriction, free and clear of all Liens other than Liens permitted
by Section 7.01, license or possess the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how, database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, except to the extent the absence of such IP Rights or the
existence of such Liens permitted by Section 7.01, in each case, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any of the Restricted Subsidiaries in the operation of their
respective businesses as currently conducted infringes upon any rights held by
any Person except for such infringements, individually or in the aggregate,
which would not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any IP Rights, is pending or, to the knowledge of
the Borrower, threatened against any Loan Party or any of the Restricted
Subsidiaries, which, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
Section 5.16.    Solvency. On the ClosingAmendment No. 2 Effective Date, after
giving effect to the Amendment No. 2 Transactions and the incurrence of the
Indebtedness and obligations being incurred in connection with this Agreement
and the TransactionsAmendment No. 2 Additional Initial Term Loans and the
Amendment No. 2 Additional Revolving Credit Commitments, the Borrower and its
Restricted Subsidiaries, taken as a whole, are Solvent.
Section 5.17.    USA Patriot Act; OFAC; FCPA.
(a)    To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.
(b)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower, any director or officer of any of the foregoing, (i) is a
Designated Person or (ii) is the subject or target of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or any other relevant U.S. or foreign Governmental Authority
which administers applicable economic or financial sanctions; and the Borrower
will not use the proceeds of the Loans or otherwise make available such proceeds
to any Person, for the purpose of financing the activities of any Person who is
the subject or target of any U.S. sanctions administered by OFAC or such other
relevant Governmental Authority, to the extent prohibited by U.S. sanctions
administered by OFAC or such other relevant Governmental Authority.
(c)    No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business


-99





--------------------------------------------------------------------------------





or obtain any improper advantage, in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended.
Section 5.18.    Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Administrative
Agent of any Pledged Debt and any Pledged Equity required to be delivered
pursuant to the applicable Collateral Documents), are effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, a legal,
valid, enforceable and first-priority perfected Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein
subject to the Enforcement Qualifications (other than clause (ii) of the
definition thereof) and Liens permitted by Section 7.01.
Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or the enforceability of any pledge of or security interest to the extent such
pledge, security interest, perfection or priority is not required pursuant to
the Collateral and Guarantee Requirement or (B) on the Closing Date and until
required pursuant to Section 6.13 or 4.01(a)(iv), the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or enforceability of any pledge or security interest to the extent not required
on the Closing Date pursuant to Section 4.01(a)(iv).
Section 5.19.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Indebtedness that is subordinated in right of payment to the
Obligations.
Section 5.20.    Regulated Entities.
(a)    None of any Loan Party, any Person controlling any Loan Party, or any
Subsidiary of any Loan Party, is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, any state public utilities code, or any other
federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its obligations under the Loan
Documents.
(b)    The BD Subsidiary and any other Domestic Subsidiary that is engaged in
providing broker-dealer services and is not otherwise exempt or excluded from a
registration requirement is a member in good standing of FINRA and is duly
registered (i) as a broker-dealer with the SEC, (ii) in each state where the
conduct of its broker-dealer business requires such registration and (iii) with
each other applicable governing body where the conduct of its broker-dealer
business requires such registration. No Loan Party is subject to regulation
under any Law (other than Regulation X of the Federal Reserve Board) that
prohibits its borrowing of the Loans under the provisions hereof.
(c)    The BD Subsidiary and any other Domestic Subsidiary that is engaged in
providing broker-dealer services is a broker and dealer subject to the
provisions of Regulation T of the Federal Reserve Board and does not extend or
maintain credit to or for its customers within the meaning Regulation T of the
Federal Reserve Board.
(d)    The Advisory Services Subsidiary and any other Domestic Subsidiary that
is engaged in providing investment advisory services and is not otherwise exempt
or excluded from a registration requirement is duly registered (i) under the
Investment Advisers Act as an investment adviser and is thus not required to be
registered as an investment adviser in the various states and (ii) with each
other applicable governing body where the conduct of its investment advisory
business request such registration.


-100





--------------------------------------------------------------------------------





Section 5.21.    Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.21, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party in such Subsidiaries (other than Immaterial
Subsidiaries) are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under Section
7.01. As of the Closing Date, Sections 1(a), 2(a) and 4 of the Perfection
Certificate (a) set forth the name and jurisdiction of each Domestic Subsidiary
that is a Loan Party and (b) set forth the ownership interest of the Borrower
and any Subsidiary Guarantor in each wholly owned Subsidiary (other than
Immaterial Subsidiaries), including the percentage of such ownership.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing and
obligations under Treasury Services Agreements or Secured Hedge Agreements)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or a backstop
letter of credit reasonably satisfactory to the applicable L/C Issuer is in
place), then after the Closing Date, the Borrower shall and shall cause its
Restricted Subsidiaries to:
Section 6.01.    Financial Statements.
(a)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 90 days after the end of each fiscal year, (i) audited
financial statements including balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries, on a consolidated basis (reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) (which may be in footnote form only) from such financial statements),
and setting forth in comparative form the corresponding figures as of the end of
and for the preceding fiscal year and prepared in accordance with GAAP (together
with, in all cases, customary management discussion and analysis), accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” explanatory language (other than solely as a result of
the debt maturity of any Obligations within the next 90 days) or any
qualification or exception as to the scope of such audit, (ii) the number of
Investment Advisers engaged by the Borrower or its Subsidiaries as of the end of
such fiscal year and (iii) the AUM as of the end of such fiscal year; and
(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, unaudited financial statements (to
include balance sheets, statements of income, and cash flows) of the Borrower
and its Subsidiaries, on a consolidated basis (reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such financial statements), and setting
forth, starting with the fiscal quarter ending June 30, 2017, in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year (together with,
in all cases, customary management discussion and analysis), all in reasonable
detail and prepared in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes , certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Consolidated
Parties in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, (iii) the number of Investment
Advisers engaged by the Borrower or its Subsidiaries as of the end of such
fiscal quarter and (iv) the AUM as of the end of such fiscal quarter.


-101





--------------------------------------------------------------------------------





Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and, upon request
by the Administrative Agent, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent (which may be electronic copies delivered via
electronic mail). Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.
(c)    The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that so long as the Borrower or its Subsidiaries is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering it will (and at any time it may) identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any Material Non-Public Information
(although it may be sensitive and proprietary) (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”; provided, however, that the
following Borrower Materials shall be deemed to be marked “PUBLIC” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains Material Non-Public Information: (1) the Loan Documents, (2) any
notification of changes in the terms of the Facilities and (3) all information
delivered pursuant to Sections 6.01(a), 6.01(b), 6.02(a) and 6.02(d)(i).
Notwithstanding anything herein to the contrary, unless the Borrower otherwise
notifies the Administrative Agent, the list of Disqualified Lenders does not
constitute Material Non-Public Information and shall be posted promptly to all
Lenders.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements that the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement to the
extent that such registration statement, in the form it became effective, is
delivered), exhibits to any


-102





--------------------------------------------------------------------------------





registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;
(c)    upon written request of the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (form 5500 Series) filed
by any Loan Party, Restricted Subsidiaries or ERISA Affiliate with respect to
any Pension Plan, (ii) all notices received by any Loan Party, Restricted
Subsidiary or ERISA Affiliate from a Multiemployer Plan sponsor or ERISA
Affiliate concerning an ERISA Event, and (iii) copies of such other documents or
government reports or filings relating to any Pension Plan as the Administrative
Agent may reasonably request;
(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a description of each event, condition or circumstance
during the last fiscal quarter or fiscal year covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b)(ii) or
(b)(iii) and (ii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided);
(e)    promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
documentation for Indebtedness of the type permitted to be incurred under
Section 7.03(r), in each case, in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of Section 6.01, 6.02 or 6.03;
(f)    promptly after the furnishing thereof, copies of all “Focus- Part II”
materials provided to, or any other material filing with, the SEC, in each case,
pursuant to Rule 17a-5 under Section 17 of the Exchange Act; and
(g)    promptly, (x) such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including, for the avoidance of doubt, the PATRIOT Act.


In no event shall the requirements set forth in Section 6.02(e) require any
Consolidated Party to provide any such information that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.
Section 6.03.    Notices. Promptly after a Responsible Officer of the Borrower
has obtained knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default or Event of Default;


-103





--------------------------------------------------------------------------------





(b)    of the occurrence of a Foreign Plan Event that would reasonably be
expected to result in a Material Adverse Effect or an ERISA Event that would
reasonably be expected to result in a Material Adverse Effect;
(c)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity, by or before any Governmental Authority against any
Consolidated Party that would reasonably be expected to result in a Material
Adverse Effect;
(d)    the making of any notification to the SEC required pursuant to Rule
17a-11 under Section 17 of the Exchange Act; and
(e)    of the occurrence of any other matter or development that has had or
would reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c) or (d) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.
Section 6.04.    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all of
its obligations and liabilities in respect of Taxes and similar claims imposed
upon it or upon its income or profits or in respect of its property, except, in
each case, to the extent any such Tax is being contested in good faith by
appropriate proceedings, with respect to which appropriate reserves have been
established in accordance with GAAP and such contest operates to suspend the
enforcement of any Lien securing such obligation.
Section 6.05.    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business and maintain and operate such business in substantially the manner in
which it is presently conducted and operated, except, in the case of Section
6.05(a) (other than with respect to the Borrower) or this Section 6.05(b), to
the extent (i) that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.
Section 6.06.    Maintenance of Properties; Intellectual Property. Except if the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, maintain, preserve and protect (a) all
of its material properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and fire, casualty or condemnation excepted and (b) all of its IP
Rights that are reasonably necessary for the operation of its business as
currently conducted.
Section 6.07.    Maintenance of Insurance. Maintain with insurance companies
that the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance customary for similarly situated Persons engaged in the same
or


-104





--------------------------------------------------------------------------------





similar businesses as the Borrower and its Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 90 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date), each such policy of
insurance (other than business interruption insurance, director and officer
insurance and worker’s compensation insurance) shall as appropriate (i) name the
Administrative Agent as additional insured thereunder or (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Borrower shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance on terms reasonably satisfactory to
the Agents and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) upon the
reasonable request of the Administrative Agent, deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.
Section 6.08.    Compliance with Laws. (a) Comply with the requirements of all
Laws (other than Laws referred to in clause (b) hereof), orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (b) comply with
Anti-Money Laundering Laws, Anti-Corruption Laws or Sanctions Laws or
Regulations. None of the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any director or officer of any of the foregoing, (i)
is a Designated Person or (ii) is the subject or target of any U.S. sanctions
administered by OFAC.
Section 6.09.    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP and which reflect all material financial
transactions and matters involving the assets and business of each Consolidated
Party (it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with general accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).
Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that only the Administrative
Agent on behalf of the Lenders may exercise rights of the Administrative Agent
and the Lenders under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than one time during any calendar year and such
time shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, no Consolidated
Party will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which access or inspection by, or
disclosure to, the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.


-105





--------------------------------------------------------------------------------





Section 6.11.    Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:
(a)    Upon the formation or acquisition of any new direct or indirect Material
Domestic Subsidiary (including of a Division Successor pursuant to a Division)
(in each case, other than (x) an Excluded Subsidiary or (y) a Material Domestic
Subsidiary in which the Borrower owns, directly or indirectly, less than 75% of
the aggregate voting power represented by the issued and outstanding Equity
Interests of such Material Domestic Subsidiary (any such subsidiary, a “Majority
Owned Excluded Subsidiary”)) by any Loan Party or the designation in accordance
with Section 6.14 of any existing direct or indirect Material Domestic
Subsidiary as a Restricted Subsidiary (in each case, other than an Excluded
Subsidiary) or any Subsidiary becoming a Material Domestic Subsidiary (in each
case, other than an Excluded Subsidiary or a Majority Owned Excluded
Subsidiary); provided that no Majority Owned Excluded Subsidiary shall guarantee
any third party Indebtedness for borrowed money unless such Majority Owned
Excluded Subsidiary becomes a Guarantor hereunder:
(i)    within 60 days after such formation, acquisition (including, without
limitation, as a result of a Division) or designation, or such longer period as
the Administrative Agent may agree in writing in its discretion:
(A)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;
(B)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver to the
Administrative Agent any and all certificates representing Equity Interests (to
the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank;
(C)    take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;
(ii)    if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders,


-106





--------------------------------------------------------------------------------





of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to such matters set forth in this Section 6.11(a) as the Administrative
Agent may reasonably request;
(iii)    within 60 days after the request therefor by the Administrative Agent
(or such longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Administrative Agent with respect to each Material
Real Property, (A) copies of title reports, abstracts or environmental
assessment reports, each in form and substance reasonably satisfactory to the
Administrative Agent, and (B) a completed Life-of-Loan Federal Emergency
Management Agency Standard Flood Hazard Determination and related notice
consistent with the Collateral and Guarantee Requirement and, if necessary,
evidence of flood insurance in compliance with the last sentence of Section
6.07; provided, however, that there shall be no obligation to deliver to the
Administrative Agent any environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the
Borrower or one of its Subsidiaries if such consent cannot be reasonably
obtained through commercially reasonable and diligent effort; and
(iv)    if reasonably requested by the Administrative Agent, within 75 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to perfection and existence of security interests with respect to
property of any Guarantor acquired (including, without limitation, as a result
of a Division) after the Closing Date and subject to the Collateral and
Guarantee Requirement, but not specifically covered by the preceding clause (i),
(ii) or (iii) or Section 6.11(b) below.
(b)    Following the acquisition by any Loan Party of Material Real Property (or
such longer period as the Administrative Agent may agree in writing in its
discretion) that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement, which property would not be automatically
subject to another Lien pursuant to pre-existing Collateral Documents, (a) not
later than 60 days after such acquisition, cause the Borrower to deliver to the
Agents a completed Life-of-Loan Federal Emergency Management Agency Standard
Flood Hazard Determination and related notice consistent with the Collateral and
Guarantee Requirement with respect to such Material Real Property and, if
necessary, evidence of flood insurance in compliance with the last sentence of
Section 6.07, and (b) not later than 90 days after such acquisition, cause such
property to be subject to a Lien and Mortgage in favor of the Collateral Agent
for the benefit of the Secured Parties and take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.
Section 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, (i) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its Real Property to comply, with all applicable Environmental Laws
and Environmental Permits; (ii) obtain and renew all Environmental Permits
necessary for its operations and Real Property; and (iii) in each case to the
extent the Consolidated Parties are required by Environmental Laws or a
Governmental Authority, conduct any assessment, investigation, remedial or other
corrective action necessary to address Hazardous Materials at any Real Property
in accordance with applicable Environmental Laws.
Section 6.13.    Further Assurances; Post-Closing Obligations.
(a)    Promptly upon reasonable written request by the Administrative Agent (i)
correct any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral


-107





--------------------------------------------------------------------------------





Document or other document or instrument relating to any Collateral, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent may reasonably request from
time to time in order to carry out more effectively the purposes of the
Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement and subject in all respects to the limitations therein. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of the Real Property of any Loan
Party subject to a mortgage constituting Collateral, the Borrower shall promptly
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.
(b)    Execute and deliver the documents and complete the tasks set forth on
Schedule 6.13(b), in each case within the time limits specified therein (or such
longer period of time reasonably acceptable to the Administrative Agent).
Section 6.14.    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower (other than
the BD Subsidiary or the Advisory Services Subsidiary) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation (A) the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis) is no more than 4.50
to 1.00 and (B) no Default or Event of Default shall have occurred and be
continuing, both immediately prior to and immediately following such
designation, (ii) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of any Indebtedness for borrowed money with an outstanding principal
amount in excess of the Threshold Amount or any Junior Financing, (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary and (iv) no Unrestricted
Subsidiary may be designated as a Restricted Subsidiary if, after such
designation, it would not be in compliance with the covenants set forth in
Sections 7.01, 7.02 and 7.03. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness and Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower in such Unrestricted Subsidiary pursuant to the preceding sentence
in an amount equal to the fair market value at the date of such designation of
the Borrower’s Investment in such Subsidiary.
Section 6.15.    Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of the Initial Term Loans and the Revolving
Credit Facility from each of S&P and Moody’s.
Section 6.16.    Use of Proceeds.
(a)    Use the proceeds of the Initial Term Loans made on the Closing Date on
the Closing Date as follows:
(i)    first, a portion of the proceeds of the Initial Term Loans in an amount
necessary to effect the Refinancing will be used to effect the Refinancing,
(ii)    second, the Redemption Proceeds will be deposited into the Redemption
Account pending completion of the Redemption, and
(iii)    third, the remaining proceeds of the Initial Term Loans will be used to
pay costs and expenses relating to the Transactions.


-108





--------------------------------------------------------------------------------





The Redemption Proceeds will be used on the Redemption Date to effect the
Redemption. Any Remaining Term Loan Proceeds may be used by the Borrower during
the period following the Redemption Date to and including December 31, 2017, to
repurchase common stock of the Borrower pursuant to Section 7.06(c); provided,
however, that from the Closing Date until the Redemption Date, any Remaining
Term Loan Proceeds shall remain deposited in the Redemption Account. Following
the Redemption Date, any Remaining Term Loan Proceeds may be transferred to any
other deposit account of the Borrower or its Restricted Subsidiaries, subject to
compliance with the Collateral and Guarantee Requirement. Any Remaining Term
Loan Proceeds not used to repurchase common stock pursuant to Section 7.06(c)
may be used following the Redemption Date for general corporate purposes of the
Borrower and its Restricted Subsidiaries (including for capital expenditures,
acquisitions, working capital and/or purchase price adjustments, the payment of
transaction fees and expenses, other investments and other purposes not
prohibited by the Loan Documents).
(b)    Use the proceeds of Revolving Credit Loans only for working capital,
capital expenditures and other general corporate purposes of the Borrower and
its Restricted Subsidiaries (including for capital expenditures, acquisitions,
working capital and/or purchase price adjustments, the payment of transaction
fees and expenses, other investments and other purposes not prohibited by the
Loan Documents); provided that no Revolving Credit Loans shall be made under the
Revolving Credit Facility on the Closing Date.
(c)    The Borrower will not use the proceeds of the Loans or otherwise make
available such proceeds to any Person (i) for the purpose of financing the
activities of any Person who is the subject or target of any U.S. sanctions
administered by OFAC or such other relevant Governmental Authority, to the
extent prohibited by U.S. sanctions administered by OFAC or such other relevant
Governmental Authority, or otherwise in violation of any Sanctions Laws or
Regulations, or (ii) to, directly or, to the knowledge of the Borrower,
indirectly, make any payments to any governmental officer or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity in order to obtain, retain or direct
business, or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
(d)    The Borrower shall use the proceeds of the November 2017 Refinancing Term
Loans incurred on the First Amendment Closing Date to refinance in full all
Existing Term Loans, on the terms and subject to the conditions set forth in the
First Amendment.
(e)    The Borrower shall use the proceeds of the Amendment No. 2 Additional
Initial Term Loans incurred on the Amendment No. 2 Effective Date to finance the
Amendment No. 2 Transactions, on the terms and subject to the conditions set
forth in Amendment No. 2.
Section 6.17.    Lender Calls. With respect to each fiscal year for which
financial statements have been delivered pursuant to Section 6.01(a) (or if
requested by the Administrative Agent, with respect to any fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(b)),
upon reasonable prior notice given to the Administrative Agent, the Borrower
shall hold a telephonic meeting with all Lenders who choose to participate in
such meeting, during which the financial results of the Consolidated Parties
shall be reviewed for, and as of the last day of, such fiscal period.
Section 6.18.    Employee Benefits. Do, and cause each ERISA Affiliate to do
each of the following: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other United States federal or state law; (b)
cause each Plan that is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to Section 412 of the Code.
ARTICLE VII    

NEGATIVE COVENANTS


-109





--------------------------------------------------------------------------------





So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations hereunder (other than contingent obligations as to which no claim
has been asserted and obligations under Treasury Services Agreements or Secured
Hedge Agreements) or any Letter of Credit remaining outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer), then from and after the Closing Date,
the Borrower shall not and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively, “Permitted Liens”):
(a)    Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing Cash Management Obligations incurred pursuant to Section
7.03(l) and other Secured Obligations;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b);
(c)    Liens for Taxes, assessments or governmental charges that are not yet
overdue or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than 30 days or, if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to any Consolidated Party;
(f)    pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;
(g)    easements, rights-of-way, building codes, restrictions (including zoning
restrictions), encroachments, licenses, protrusions and other similar
encumbrances and minor title defects, in each case affecting Real Property and
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Consolidated Parties, taken as a whole, and any exceptions
on the Mortgage Policies issued in connection with the Mortgaged Properties;
(h)    Liens (i) securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g), (ii) arising out of judgments or awards
against any Consolidated Party with respect to which an appeal or other
proceeding for review is then being pursued and for which adequate reserves have
been made with respect thereto on the books of the applicable Person in
accordance with GAAP and (iii) notices of lis pendens and associated rights
related to litigation being contested in good faith by appropriate proceedings
for which adequate reserves have been made with respect thereto on the books of
the applicable Person in accordance with GAAP;


-110





--------------------------------------------------------------------------------





(i)    leases, licenses, subleases or sublicenses (including the provision of
software or the licensing of other intellectual property rights) and
terminations thereof, in each case granted to others in the ordinary course of
business and which (i) do not interfere in any material respect with the
business of the Consolidated Parties, taken as a whole, (ii) do not secure any
Indebtedness and (iii) are permitted by Section 7.05(g);
(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) encumbering initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of
business, (iii) in favor of a banking or other financial institution arising as
a matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions, and (iv) that are contractual rights of setoff or rights of
pledge relating to (A) purchase orders and other agreements entered into with
customers of Borrower or any of its Restricted Subsidiaries in the ordinary
course of business or (B) pooled deposit or sweep accounts of Borrower or any of
its Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries;
(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02, to be applied
against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(m)    Liens in favor of the Borrower or any Subsidiary Guarantor;
(n)    any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;
(p)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02(a);
(q)    [reserved];
(r)    Liens that are contractual rights of set-off or rights of pledge relating
to purchase orders and other agreements entered into with customers of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;
(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;


-111





--------------------------------------------------------------------------------





(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(u)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are incurred within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(v)    Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness permitted under Section 7.03 of Restricted Subsidiaries
that are not Loan Parties;
(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary to the
extent such Equity Interests are owned by the Borrower or any Subsidiary
Guarantor); provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds,
products and accessions thereof and other than after-acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(g)(i);
(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings securing obligations permitted to be incurred on a
secured basis under Section 7.03 and elsewhere under this Section 7.01;
(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(aa)    the modification, replacement, renewal or extension of any Lien
permitted by Section 7.01(b), (u) or (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, and (ii) the renewal, extension, restructuring or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);
(bb)    Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed


-112





--------------------------------------------------------------------------------





the greater of $10,000,000 and 10.0% of LTM EBITDA, in each case determined as
of the date of incurrence;
(cc)    Liens on the Collateral securing obligations in respect of Permitted
Equal Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt
and Indebtedness permitted pursuant to Section 7.03(r), or securing any
Permitted Refinancing in respect of any of the foregoing;
(dd)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Restricted Subsidiaries to secure the
performance of the Borrower’s or such Restricted Subsidiary’s obligations under
the terms of the lease for such premises; and
(ee)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods.
Section 7.02.    Investments. Make or hold any Investments, except:
(a)    Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were cash or Cash Equivalents when such Investment was made;
(b)    loans or advances to current or former officers, directors, Investment
Advisers and employees of any Loan Party or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and (ii) for any other purposes not
described in the foregoing clause (i) not to exceed $20,000,000 in the aggregate
at any time outstanding;
(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iii) by any Loan Party in
any Restricted Subsidiary that is not a Loan Party; provided that (A) no such
Investments made pursuant to this clause (iii) in the form of intercompany loans
shall be evidenced by a promissory note unless (x) such promissory note is
pledged to the Administrative Agent in accordance with the terms of the Security
Agreement and (y) all such Indebtedness of any Loan Party owed to any Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to the terms of the Intercompany Note and (B) the aggregate amount of
Investments made pursuant to this clause (iii) shall not exceed at any time
outstanding the Non-Guarantor Cap (plus the amount of any return in respect
thereof, including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts), in each case
determined at the time such Investment is made;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments consisting of transactions permitted under Section 7.01, 7.03
(other than 7.03(c) and (d)), 7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other
than 7.05(e)), 7.06 (other than 7.06(d)) or 7.13;
(f)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof that does not increase the value thereof and
(ii) existing on the Closing Date by the Borrower or any Restricted Subsidiary
in the Borrower or any other Restricted Subsidiary and any modification, renewal
or extension thereof that does not increase the value thereof;
(g)    Investments in Swap Contracts permitted under Section 7.03(f);


-113





--------------------------------------------------------------------------------





(h)    promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;
(i)    any acquisition by the Borrower or any Restricted Subsidiary (any such
acquisition under this Section 7.02(i), a “Permitted Acquisition”) of all or
substantially all the assets of a Person or any Equity Interests in a Person
which is in a line of business similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the business conducted
by the Borrower and its Restricted Subsidiaries and that becomes a Restricted
Subsidiary or division or line of business of a Person (or any subsequent
Investment made in a Person, division or line of business previously acquired in
a Permitted Acquisition), in a single transaction or series of related
transactions, if immediately after giving effect thereto: (i) on the date on
which the definitive agreement governing the relevant transaction is executed,
(1) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition (including any Indebtedness to be incurred in
connection therewith), no Event of Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis) is
no more than 4.50 to 1.00; (ii) no Event of Default exists at the time of the
consummation of such acquisition (limited, in connection with a Limited
Condition Transaction, to Defaults or Events of Default pursuant to Sections
8.01(a) and (f) and any other Default or Event of Default that is a condition to
the effectiveness of the Limited Condition Transaction); (iii) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; (iv) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired pursuant to such purchase or other acquisition shall
constitute Collateral and (B) any such newly created or acquired Restricted
Subsidiary (other than an Excluded Subsidiary) shall become a Guarantor, in each
case in accordance with Section 6.11; and (v) the aggregate amount of
Investments by Loan Parties pursuant to this Section 7.02(i) in assets (other
than Equity Interests) that are not (or do not become at the time of such
acquisition) directly owned by a Loan Party or in Equity Interests of Persons
that do not become Loan Parties shall not exceed the greater of $10,000,000 and
10.0% of LTM EBITDA, in each case determined as of the date such Investments are
made (plus the amount of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts);
(j)    [reserved];
(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    [reserved];
(n)    advances of payroll payments to employees in the ordinary course of
business;
(o)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Borrower;
(p)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged, amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such


-114





--------------------------------------------------------------------------------





Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;
(q)    Investments in a Person that is or will become a Restricted Subsidiary
made by a Restricted Subsidiary that is not a Loan Party to the extent such
Investments are financed with the proceeds received by such Restricted
Subsidiary from an Investment in such Restricted Subsidiary by a Loan Party
permitted under this Section 7.02;
(r)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or any of its Restricted Subsidiaries;
(s)    additional Investments, so long as (x) no Default or Event of Default
exists or would result from the making of such Investment and (y) the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis) is
no more than 2.75 to 1.00; and
(t)    additional Investments, so long as no Default or Event of Default exists
or would result from the making of such Investment, in an aggregate amount at
any time outstanding, not to exceed (x) the greater of $10,000,000 and 10.0% of
LTM EBITDA, in each case determined as of the date such Investments are made,
plus, (y) so long as the Consolidated Total Net Leverage Ratio (determined on a
Pro Forma Basis) is no more than 4.50 to 1.00, the Available Amount, determined
as of the date any such Investment is made.
To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person that is not a Loan Party (each
such person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary that is not a Loan Party, and further advanced or
contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).
Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of any Loan Party under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b), including the 2019 Notes until (and only until) the Redemption Date;
provided that all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to the Intercompany Note;
(c)    Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting Junior Financing shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Obligations on
the terms set forth herein, (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness and (C) any Guarantee
by a Loan Party of Indebtedness of a Restricted Subsidiary that is not a Loan
Party shall only be permitted to the extent constituting an Investment permitted
by Section 7.02(c)(iii);
(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a


-115





--------------------------------------------------------------------------------





Loan Party) but only, in the case of Indebtedness of a non-Loan Party owing to a
Loan Party, to the extent constituting an Investment permitted by Section
7.02(c)(iii); provided that (x) no such Indebtedness owed to a Loan Party shall
be evidenced by a promissory note unless such promissory note is pledged to the
Administrative Agent in accordance with the terms of the Security Agreement and
(y) the aggregate amount of such Indebtedness of any non-Loan Party owed to a
Loan Party at any time outstanding shall not exceed the Non-Guarantor Cap;
(e)    Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of $25,000,000 and 25.0% of LTM
EBITDA, in each case determined as of the date of incurrence, at any time
outstanding;
(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof, provided that
any such Guarantees by Loan Parties of such Indebtedness of Restricted
Subsidiaries that are not Loan Parties shall only be permitted to the extent
constituting an Investment permitted by Section 7.02(c)(iii);
(g)    Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition or any Permitted
Refinancing thereof) in an aggregate amount not to exceed the greater of
$25,000,000 and 25.0% of LTM EBITDA, in each case determined as of the date of
incurrence, at any time outstanding, or (ii) incurred to finance any Permitted
Acquisition and that complies with the Applicable Requirements; so long as after
giving Pro Forma Effect to such Permitted Acquisition and the assumption or
incurrence of such Indebtedness, as applicable, (A) the Consolidated Total Net
Leverage Ratio is no more than 4.50 to 1.00; provided that in the case of clause
(ii), (A) such Indebtedness does not mature prior to the date that is the Latest
Maturity Date, or have a Weighted Average Life to Maturity less than the
Weighted Average Life to Maturity of any Term Loan outstanding at the time such
Indebtedness is incurred or issued and does not require any scheduled
amortization or other scheduled payments of principal prior to the Latest
Maturity Date and (B) no Event of Default shall exist or result therefrom
(limited, in connection with Indebtedness incurred to finance a Limited
Condition Transaction, to Defaults or Events of Default under Sections 8.01(a)
and (f) and any other Default or Event of Default that is a condition to the
effectiveness of the Limited Condition Transaction); provided, further, that (x)
the only obligors with respect to any Indebtedness incurred pursuant to clause
(i) of this paragraph or any Permitted Refinancing of Indebtedness in respect
thereof shall be those Persons who were obligors of such Indebtedness
immediately prior to such Permitted Acquisition and (y) any such Indebtedness
incurred by Restricted Subsidiaries that are not Loan Parties, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
Section 7.03(g) or Section 7.03(r) and then outstanding for all such Persons
taken together, shall not exceed the greater of $10,000,000 and 10.0% of LTM
EBITDA, in each case determined as of the date of incurrence;
(h)    Indebtedness representing deferred compensation to current or former
officers, managers, consultants, directors, Investment Advisers and employees
(including their respective estates, spouses or former spouses) of any
Consolidated Party incurred in the ordinary course of business;
(i)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors, Investment Advisers and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Rollover Equity permitted by Section 7.06;


-116





--------------------------------------------------------------------------------





(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment permitted
hereunder, merger or any Disposition permitted hereunder, in each case,
constituting indemnification obligations or obligations in respect of purchase
price (including earnouts) or other similar adjustments;
(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment permitted hereunder;
(l)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof or the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within 15 Business Days of its incurrence;
(m)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(n)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(o)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;
(p)    Credit Agreement Refinancing Indebtedness;
(q)    Indebtedness incurred by a Foreign Subsidiary or other Restricted
Subsidiary that is not a Loan Party, which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this Section 7.03(q) and
then outstanding for all such Persons taken together, does not exceed the
greater of $10,000,000 and 10.0% of LTM EBITDA, in each case determined as of
the date of incurrence;
(r)    Indebtedness of the Borrower or any of its Restricted Subsidiaries that
complies with the Applicable Requirements, so long as no Default or Event of
Default (limited, in connection with Indebtedness incurred to finance a Limited
Condition Transaction, to Defaults or Events of Default under Section 8.01(a)
and (f) and any other Default or Event of Default that is a condition to the
effectiveness of the Limited Condition Transaction) is continuing or would
result from the incurrence of such Indebtedness; provided that any such
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties, when
aggregated with the principal amount of all other Indebtedness incurred pursuant
to this Section 7.03(r) and Section 7.03(g) and then outstanding for all such
Persons taken together, shall not exceed the greater of $10,000,000 and 10.0% of
LTM EBITDA, in each case determined as of the date of incurrence; provided,
further, that:
(i)    if such Indebtedness is secured on a pari passu basis in right of
security to the Obligations, the aggregate principal amount of such Indebtedness
shall not exceed the sum of (A) an amount equal to $60,000,000 (net of
Indebtedness incurred pursuant to Section 2.14(d)(iii)(A) and Section
7.03(r)(ii)(A)) plus (B) up to an additional amount so long as on and as of the
date of such incurrence the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis and assuming all previously


-117





--------------------------------------------------------------------------------





established and simultaneously established revolving credit facilities under
Section 2.14 or this Sections 7.03(r)(i) are fully drawn and excluding the cash
proceeds of any borrowing under any such Indebtedness) is no more than 3.30 to
1.00 at the time of incurrence;
(ii)    if such Indebtedness is secured on a junior basis in right of security
to the Obligations or is unsecured, the aggregate principal amount of such
Indebtedness shall not exceed the sum of (A) an amount equal to $60,000,000 (net
of Indebtedness incurred pursuant to Section 2.14(d)(iii)(A) and Section
7.03(r)(i)(A)) plus (B) up to an additional amount so long as on and as of the
date of such incurrence (i) if being utilized to incur Indebtedness secured on a
junior basis in right of security to the Obligations, the Consolidated Secured
Net Leverage Ratio (determined on a Pro Forma Basis and assuming all previously
established and simultaneously established revolving credit facilities under
Section 2.14, Section 7.03(r)(i) or this Section 7.03(r)(ii) are fully drawn and
excluding the cash proceeds of any borrowing) is no more than 3.30 to 1.00 at
the time of incurrence or (ii) if being utilized to incur unsecured
Indebtedness, the Consolidated Total Net Leverage Ratio (determined on a Pro
Forma Basis and assuming all previously established and simultaneously
established revolving credit facilities under Section 2.14, Section 7.03(r)(i)
or this Section 7.03(r)(ii) are fully drawn and excluding the cash proceeds of
any borrowing) is no more than 4.50 to 1.00 at the time of incurrence; and
for purposes of the calculations in this Section 7.03(r), (A) with respect to
any Revolving Credit Commitments, a borrowing of the maximum amount of Loans
available thereunder shall be assumed, (B) to the extent the proceeds of any
Indebtedness incurred under this Section 7.03(r) are used to repay Indebtedness,
Pro Forma Effect shall be given to such repayment of Indebtedness and (C)
Indebtedness incurred under clause (i)(A) or (ii)(A) above shall be available at
all times and not subject to any ratio test, whether incurred simultaneously
with amounts under clause (i)(B) or (ii)(B) or otherwise;
(s)    any Permitted Refinancings of Indebtedness incurred pursuant to Section
7.03(b) (other than in respect of the 2019 Notes), (e), (g), (r), (s), and (u);
(t)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(s); and
(u)    additional unsecured Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries in an amount not to exceed the greater of $10,000,000
and 10.0% of LTM EBITDA, in each case determined as of the date of incurrence,
at any time outstanding.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, orconsummate a Division as the Dividing Person, or
otherwise Dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    any Restricted Subsidiary of the Borrower may merge, amalgamate or
consolidate with (A) the Borrower (including a merger the purpose of which is to
reorganize the Borrower into a new jurisdiction); provided that the Borrower
shall be the continuing or surviving Person or (B) one or more other Restricted
Subsidiaries of the Borrower; provided that when any Person that is a Loan Party
is merging with a Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;
(b)    (i) any Restricted Subsidiary of the Borrower that is not a Loan Party
may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary of the Borrower that is not a Loan Party, (ii) any Restricted
Subsidiary of the Borrower may liquidate or dissolve and (iii) any Restricted
Subsidiary of the Borrower may change its legal form if, with respect to clauses
(ii) and (iii), the Borrower determines in good faith that such action is in the
best interest of the Consolidated Parties and if not materially disadvantageous
to the Lenders (it being understood that in the case of any change in legal
form,


-118





--------------------------------------------------------------------------------





a Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);
(c)    any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another such Restricted Subsidiary; provided that if the
transferor in such a transaction is a Guarantor, then (i) the transferee must be
a Subsidiary Guarantor or the Borrower or (ii) to the extent constituting an
Investment or incurrence of Indebtedness, such Investment must be a permitted
Investment in, and such Indebtedness must be permitted Indebtedness of, a
Restricted Subsidiary that is not a Loan Party in accordance with Sections 7.02
(other than 7.02(e) or 7.02(h)) and 7.03, respectively;
(d)    so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge, amalgamate or consolidate with any other
Person; provided that the Borrower shall be the continuing or surviving
corporation (for the avoidance of doubt, the Borrower shall not be permitted to
consummate a Division);
(e)    so long as (in the case of a merger involving a Loan Party) no Default
has occurred and is continuing or would result therefrom (limited, in connection
with a merger involving a Limited Condition Transaction, to Defaults or Events
of Default pursuant to Sections 8.01(a) and (f) and any other Default or Event
of Default that is a condition to the effectiveness of the Limited Condition
Transaction), any Restricted Subsidiary of the Borrower may merge or consolidate
with any other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be (x) a
Restricted Subsidiary of the Borrower and (y) a Domestic Subsidiary, which
together with each of their Restricted Subsidiaries, shall have complied with
the requirements of Section 6.11 and Section 6.13 to the extent required
pursuant to the Collateral and Guarantee Requirement; and
(f)    so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)); and
(g)    any Restricted Subsidiary that is an LLC may consummate a Division as the
Dividing Person if (A) immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Restricted
Subsidiaries at such time and (B) if the Subsidiary of the Borrower consummating
such Division as a Dividing Person is a Subsidiary Guarantor, then the Division
Successor of such Division shall cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Division Successor (or to the extent such
Division Successor is already a Subsidiary Guarantor it shall continue to be
Subsidiary Guarantor after giving effect to such Division); provided that,
notwithstanding anything to the contrary in this Agreement, any Subsidiary of
the Borrower which is a Division Successor resulting from a Division of assets
of a Material Subsidiary may not be deemed to be an Immaterial Subsidiary at the
time of or in connection with the applicable Division.


Section 7.05.    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;
(b)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (other than the lapse or abandonment of IP
Rights, which is governed by clause (o) of this Section 7.05) and termination of
leases and licenses in the ordinary course of business;


-119





--------------------------------------------------------------------------------





(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of similar replacement property;
(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) such transaction must be
permitted under Section 7.02 (other than 7.02(e) or (h));
(e)    to the extent constituting Dispositions, transactions permitted by (i)
Section 7.01 (other than (7.01(i)), (ii) Section 7.02 (other than 7.02(e) or
(h)), (iii) Section 7.04 (other than 7.04(f)) and (iv) Section 7.06 (other than
7.06(d));
(f)    Dispositions of cash and Cash Equivalents;
(g)    (i) leases, subleases, licenses or sublicenses (including the provision
of software under an open source license or the licensing of other intellectual
property rights) and terminations thereof, in each case in the ordinary course
of business and that do not materially interfere with the business of the
Consolidated Parties (taken as a whole) and (ii) Dispositions of IP Rights, and
inbound and outbound licenses to IP Rights, in each case in the ordinary course
of business and that do not interfere in any material respect with the business
of the Consolidated Parties (taken as a whole);
(h)    transfers of property subject to Casualty Events;
(i)    other Dispositions of property; provided that (i) at the time of such
Disposition, no Default or Event of Default shall have occurred and be
continuing or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this Section 7.05(i) for a purchase price in excess of
$5,000,000 individually (or $10,000,000 in the aggregate when taken together
with any other Dispositions that were excluded during the term of this
Agreement), the Borrower or any of its Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
Permitted Liens); provided, however, that for the purposes of this clause (ii),
the following shall be deemed to be cash: (A) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (B) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $10,000,000 and 10.0% of LTM EBITDA at the time
received; and (iii) such Disposition is for fair market value as reasonably
determined by the Borrower in good faith;
(j)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(k)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Consolidated Parties as a whole, as determined in good faith by
the management of the Borrower;
(i)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary; 125
(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


-120





--------------------------------------------------------------------------------





(m)    the unwinding or settling of any Swap Contract in the ordinary course of
business; and
(n)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(a), (d), (e), (g), (h), (j), (m), (n) or (o)
and except for Dispositions from a Loan Party to any other Loan Party) shall be
for no less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to Borrower and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the form of Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
(c)    during the period following the Redemption Date to and including December
31, 2017, the Borrower may repurchase its common stock for cash in aggregate
amount not to exceed the amount of the Remaining Term Loan Proceeds, so long as
no Default or Event of Default exists or would result from such repurchase;
(d)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions permitted by
any provision of Section 7.02 (other than 7.02(e)), 7.04, 7.05 (other than
7.05(e)(iv) and 7.05(g)) or 7.08 (other than the redemption, repurchase or other
acquisition of any Rollover Equity);
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, the Borrower and each of its
Restricted Subsidiaries may (i) pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Borrower held by
any future, present or former employee, officer, director, manager or consultant
(or any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of such Consolidated Party or
(ii) make Restricted Payments in the form of distributions to allow the Borrower
and each of its Restricted Subsidiaries to pay principal or interest on
promissory notes that were issued to any future, present or former employee,
officer, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of such Consolidated Party in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests of the Borrower held by such Persons; provided that the
aggregate amount of Restricted Payments made pursuant to this Section 7.06(e)
shall not exceed (i) $5,000,000 in the aggregate in any consecutive twelve-month
period and (ii) $20,000,000 in the aggregate during the term of this Agreement;
(f)    additional Restricted Payments, so long as (i) no Default or Event of
Default shall have occurred and be continuing or would otherwise result
therefrom, and (ii) the Consolidated First Lien Net Leverage Ratio (after giving
Pro Forma Effect to such Restricted Payment) would not exceed 2.50 to 1.00;


-121





--------------------------------------------------------------------------------





(g)    so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, other Restricted Payments made
by the Borrower in an aggregate amount not to exceed (i) the greater of
$10,000,000 and 10.0% of LTM EBITDA, in each case determined at the time of such
Restricted Payment, plus, (ii) so long as the Consolidated Total Net Leverage
Ratio (determined on a Pro Forma Basis) is no more than 3.25 to 1.00, the
Available Amount; provided that the aggregate amount of Restricted Payments
pursuant to this clause (g) in any fiscal year shall not exceed $35,000,000; and
(h)    to redeem, repurchase or otherwise acquire Rollover Equity, provided that
the aggregate amount of Restricted Payments pursuant to this clause (h) shall
not exceed $20,000,000.
Section 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related, complementary, corollary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof.
Section 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:
(a)    transactions among the Borrower and the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;
(b)    on terms substantially as favorable to the Borrower or its Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;
(c)    Restricted Payments permitted under Section 7.06;
(d)    employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(e)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Consolidated Parties; and
(f)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect.
Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of:
(a)    any Restricted Subsidiary of the Borrower that is not a Subsidiary
Guarantor to make Restricted Payments to the Borrower or any Subsidiary
Guarantor; or
(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations;
provided that the foregoing Section 7.09(a) and (b) shall not apply to
Contractual Obligations that:
(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 or (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted


-122





--------------------------------------------------------------------------------





modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such limitations;
(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower and do not extend to any
Restricted Subsidiaries other than such Restricted Subsidiary and its
subsidiaries; provided, further, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14;
(iii)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;
(iv)    are negative pledges and restrictions on Liens permitted under Section
7.01 in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by
such Indebtedness and the proceeds, accessions and products thereof;
(v)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;
(vi)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;
(vii)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;
(viii)    arise in connection with cash or other deposits permitted under
Section 7.01 and 7.02 and limited to such cash or deposit;
(ix)    solely with respect to Section 7.09(a), comprise restrictions imposed by
any agreement governing Indebtedness entered into on or after the Closing Date
and permitted under Section 7.03 that are, taken as a whole, no more restrictive
with respect to the Borrower or any Restricted Subsidiary than customary market
terms for Indebtedness of such type (and, in any event, are no more restrictive
than the restrictions contained in this Agreement), so such restrictions will
not affect any Consolidated Party’s obligation or ability to make any payments
required hereunder;
(x)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(xi)    are restrictions regarding licensing or sublicensing by the Restricted
Parties of the Borrower of intellectual property in the ordinary course of
business; or
(xii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.
Section 7.10.    [Reserved].
Section 7.11.    Consolidated Total Net Leverage Ratio. Solely with respect to
the Revolving Facility and solely if, on the last day of a calendar quarter, the
aggregate principal amount of Revolving Loans and Letters of


-123





--------------------------------------------------------------------------------





Credit (excluding Letters of Credit that have been Cash Collateralized)
outstanding (the “Revolver Usage”) exceeds 30% of the aggregate amount of the
Revolving Credit Commitments, permit the Consolidated Total Net Leverage Ratio
to exceed the applicable ratio set forth below opposite the applicable period
set forth below:
Period
Consolidated Total Net Leverage Ratio
Closing Date through March 31, 2018
4.75 to 1.00
April 1, 2018 through June 30, 2019
3.75 to 1.00
July 1, 2019 through June 30, 2020
3.50 to 1.00
July 1, 2020 through September 30, 2021
3.25 to 1.00
October 1, 2021 through Latest Maturity Date
3.00 to 1.00



Section 7.12.    Fiscal Year. Make any change in its fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year on no more than one occasion to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.
Section 7.13.    Prepayments, Etc. of Subordinated Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments and AHYDO
payments and, in connection with the amendment of any Junior Financing, the
payment of fees (other than in connection with any amendment that reduces or
forgives the commitments, outstanding principal amount or effective yield of
such Junior Financing) shall, subject to the subordination terms applicable
thereto, be permitted) any Indebtedness for borrowed money of a Loan Party that
is (x) subordinated in right of payment to the Obligations expressly by its
terms or (y) secured on a junior lien basis to the Liens securing the
Obligations (other than, in each case, Indebtedness among the Borrower and its
Restricted Subsidiaries) (collectively, “Junior Financing”), except (i) the
refinancing thereof with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing, (ii) the conversion or exchange of any
Junior Financing to Qualified Equity Interests of the Borrower and (iii)
repayments, redemptions, purchases, defeasances and other payments in respect of
Junior Financings prior to their scheduled maturity in an aggregate amount not
to exceed the sum of (1) the greater of $10,000,000 and 10.0% of LTM EBITDA, in
each case determined as of the date of such repayment, redemption, purchase,
defeasance, or other payment, and (2) the Available Amount at such time;
provided that, in each case, (x) no Default or Event of Default exists or would
result from the making of such repayment, redemption, purchase, defeasance or
other payment and (y) after giving effect thereto, the Consolidated Total Net
Leverage Ratio is less than or equal to 3.25 to 1.0.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation
(except to the extent permitted pursuant to any subordination agreement or
Customary Intercreditor Agreement applicable thereto) without the consent of the
Administrative Agent, acting at the direction of the Required Lenders.
Notwithstanding anything to the contrary in any Loan Document, the Borrower may
make regularly scheduled payments of interest and fees on any Junior Financing,
and may make any payments required by the terms of such Indebtedness in order to
avoid the application of Section 163(e)(5) of the Code to such Indebtedness.


-124





--------------------------------------------------------------------------------





ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within five Business
Days after the same becomes due, any interest on any Loan or any fees or other
amounts payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement applicable to it contained in (i) any of Section 6.03(a),
6.05(a) (the Borrower), Section 6.13(b), Section 6.16 or Article VII (other than
Section 7.11), (ii) Section 7.11; provided that (x) the covenant in Section 7.11
is subject to cure pursuant to Section 8.04 and (y) failure to comply with
Section 7.11 shall not constitute an Event of Default with respect to any Term
Loans unless and until the Required Revolving Lenders have terminated
Commitments and/or accelerated the Revolving Loans as a result thereof, or (iii)
Section 6.01 and such failure continues for five Business Days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a), (b) or (d)) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt by the Borrower of written notice thereof
from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect (or, in the case of any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language, shall be
incorrect in any respect) when made or deemed made; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders or beneficiaries or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause (after delivery of
any notice if required and after giving effect to any waiver, amendment, cure or
grace period) such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (B) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder; or
(f)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors or
becomes unable, admits in writing its inability or fails generally to pay its
debts as they become due; or


-125





--------------------------------------------------------------------------------





applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 consecutive calendar days, or an order for relief
is entered in any such proceeding; or
(g)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage; and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or
(h)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than contingent obligations not yet due and owing
and Cash Collateralized or backstopped Letters of Credit), ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than in accordance with its terms)
and termination of the Aggregate Commitments), or purports in writing to revoke
or rescind any Loan Document (other than in accordance with its terms); or
(i)    Change of Control. There occurs any Change of Control; or
(j)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (A) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements or take other required actions and (B) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has been notified of such
losses and has not denied coverage; or
(k)    Guarantees. Any Guarantee of any Guarantor contained in Article XI shall
cease, for any reason, to be in full force and effect in any material respect,
other than as provided for in Section 11.09, as applicable, or as any Loan Party
or any Affiliate of any such Loan Party shall so assert; or
(l)    ERISA. (i) An ERISA Event or Foreign Plan Event occurs which has resulted
or would reasonably be expected to result in liability of a Loan Party, a
Restricted Subsidiary or an ERISA Affiliate in an aggregate amount which would
reasonably be expected to have a Material Adverse Effect, or (ii) a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section


-126





--------------------------------------------------------------------------------





4201 of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to have a Material Adverse Effect.
(m)    Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (A) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Customary Intercreditor Agreement under, and
as defined in, any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation, or the subordination
agreement with respect thereto, shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Junior Financing, if applicable.
Section 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent, at the request of the Required
Lenders (or, in the case of an Event of Default under Section 8.01(b) in respect
of a failure to comply with Section 7.11 that has not become an Event of Default
with respect to any Term Loans, the Required Revolving Lenders (but such actions
taken by the Administrative Agent shall not apply to Term Loans)), shall take
any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law);
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof); and
(d)    exercise (or direct the Collateral Agent to exercise) on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable Law;
provided that upon the occurrence of any event described in Section 8.01(f) (but
without giving effect to any grace periods contemplated therein (other than the
grace period for any non-consensual insolvency)) with respect to the Borrower
under the U.S. Bankruptcy Code or any Debtor Relief Laws, the obligation of each
Lender to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or Collateral Agent in their
capacities as such hereunder;


-127





--------------------------------------------------------------------------------





Second, to the payment in full of Unfunded Participations (the amounts so
applied to be distributed among the LC Issuers pro rata in accordance with the
amounts of Unfunded Participations owed to them on the date of any such
distribution);
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fifth
held by them;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations then earned, due and
payable have been paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable or as otherwise
required by any Customary Intercreditor Agreement. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.
Section 8.04.    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02:
(a)    For the purpose of determining whether an Event of Default under Section
7.11 has occurred, the Borrower may on one or more occasions designate any
portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of the Borrower or any cash contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that (A) such amounts to be designated (i)
are actually received by the Borrower after the end of such fiscal quarter and
on or prior to the fifteenth Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date and
(B) the Borrower shall have provided notice (the “Notice of Intent to Cure”) to
the Administrative Agent that such amounts are designated as a Cure Amount (it
being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for


-128





--------------------------------------------------------------------------------





the applicable period, the amount of such net cash proceeds that is designated
as the Cure Amount may be lower than specified in such notice to the extent that
the amount necessary to cure any Event of Default under Section 7.11 is less
than the full amount of such originally designated amount). The Cure Amount
shall be added to Consolidated EBITDA for the applicable fiscal quarter and
included in any Test Period that includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 and shall not result in any adjustment to
any amounts (including the amount of clause (c) or (d) of the Available Amount,
Indebtedness (other than as set forth in Section 8.04(d)(ii)), Total Assets,
Consolidated First Lien Net Debt, Consolidated Secured Net Debt or Consolidated
Total Net Debt or any other calculation of net leverage or Indebtedness
hereunder (whether directly by prepayment of debt or indirectly by way of
netting) and shall not be included for purposes of determining pricing,
mandatory prepayments or the availability or amount permitted pursuant to any
covenant under Article VII) with respect to the quarter with respect to which
such Cure Amount was made (or the period after such quarter but before delivery
of the Notice of Intent to Cure) other than the amount of the Consolidated
EBITDA referred to in Section 8.04(a) above.
(c)    In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by either Borrower, the covenant under Section
7.11 shall be deemed retroactively cured with the same effect as though there
had been no failure to comply with the covenant under such Section 7.11 and any
Event of Default or potential Event of Default under Section 7.11 shall be
deemed not to have occurred for purposes of the Loan Documents, (ii) no Lender
or L/C Issuer shall be required to make any extension of credit hereunder during
the fifteen (15) Business Day period referred to above unless the Borrower has
actually received the proceeds of the Cure Amount, (iii) the Borrower shall not
be permitted to make any Restricted Payments during the fifteen (15) Business
Day period referred to above unless the Borrower has actually received the
proceeds of the Cure Amount and no Cure Amount shall be made with the proceeds
of any Restricted Payments made pursuant to Section 7.06(f) and (g) and (iv)
neither the Administrative Agent nor any Lender may exercise any rights or
remedies under Section 8.02 (or under any other Loan Document) on the basis of
any actual or purported Event of Default under Section 7.11 following receipt of
a Notice of Intent to Cure until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received.
(d)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised and (ii) there shall be no pro forma reduction in Indebtedness with
the Cure Amount for determining compliance with Section 7.11 for the fiscal
quarter with respect to which such Cure Amount was made.
(e)    There can be no more than four fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.
ARTICLE IX    

ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints each
Agent to act on its behalf as its Agent hereunder and under the other Loan
Documents and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental or
related thereto. The provisions of this Article IX (other than Sections 9.01,
9.06 and 9.09 through and including 9.12) are solely for the benefit of the
Administrative Agent, the


-129





--------------------------------------------------------------------------------





Lenders and the L/C Issuers, and no Loan Party has rights as a third party
beneficiary of any of such provisions. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Bank) and the L/C Issuers hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent,” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including the second paragraph of Section 10.05),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to (i) execute any and all
documents (including releases and Customary Intercreditor Agreements) with
respect to the Collateral and the Guaranty (including any amendment, supplement,
modification or joinder with respect thereto) and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders and (ii)
negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03.    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required


-130





--------------------------------------------------------------------------------





Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or (ii)
be in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or L/C Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance, extension or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the


-131





--------------------------------------------------------------------------------





Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
Collateral-related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of the Borrower and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by any such service provider.
Section 9.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower at all times
other than upon the occurrence and during the continuation of an Event of
Default under Section 8.01(a) or 8.01(f) (which consent of the Borrower shall
not be unreasonably withheld, conditioned or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above (including consent of the Borrower );
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. For the
avoidance of doubt, the Former Administrative Agent shall have all the rights,
privileges and immunities provided to the “Administrative Agent” in the Loan
Documents in connection with its acting as the Administrative Agent under this
Agreement prior to giving effect to Amendment No. 2.
Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to


-132





--------------------------------------------------------------------------------





make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
Section 9.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or L/C
Issuer hereunder.
Section 9.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.
Section 9.10.    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent and the Collateral Agent are each hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to create, perfect and maintain perfected
security interests in and liens upon the Collateral granted pursuant to the
Collateral Documents. Each of the Lenders irrevocably authorizes each of the
Administrative Agent and the Collateral Agent, at its option, and in its sole
discretion:


-133





--------------------------------------------------------------------------------





(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;
(b)    to release any Lien on any property granted to or held by such Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent obligations and
Letters of Credit which have been Cash Collateralized or otherwise backstopped)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit which have been Cash Collateralized or as to which other arrangements
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the L/C Issuers shall have been made), (ii) at the time the property subject to
such Lien is Disposed or to be Disposed as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) subject
to Section 10.01, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders or (iv) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to Section 9.10(d);
(c)    to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to another Lien (i) permitted to exist on such property
and (ii) to be senior to the Liens of the Secured Parties under this Agreement;
and
(d)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Credit Agreement Refinancing Indebtedness, any Junior Financing
or any other Indebtedness having an aggregate principal amount in excess of the
Threshold Amount.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing such Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, such Agent will
(and each Lender irrevocably authorizes each such Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to evidence
the release of such Guarantor from its obligations under the Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents (other than any Guarantee in favor of the
Administrative Agent, which may be exercised solely by the Administrative Agent)
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, (ii) in the event of a foreclosure
or similar enforcement action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the U.S. Bankruptcy Code), the Collateral Agent or any Lender (except, in
each case, with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the U.S. Bankruptcy Code) may, in its own
capacity and not as an agent for the other Lenders or Secured Parties, be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and (iii) the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required


-134





--------------------------------------------------------------------------------





Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition.
Section 9.11.    Secured Treasury Services Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guaranty or
any Collateral Document, no Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Bank.
The Banks hereby authorize the Administrative Agent to enter into any Customary
Intercreditor Agreement, any other intercreditor agreement permitted under this
Agreement, and any amendment, modification, supplement or joinder with respect
thereto, and any such Customary Intercreditor Agreement or other intercreditor
agreement is binding upon the Banks.
Section 9.12.    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Amendment No. 2 Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


-135





--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Amendment No. 2 Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, or any
Amendment No. 2 Arranger or any of their respective Affiliates is a fiduciary
with respect to the Collateral or the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).


(c) The Administrative Agent, and each Amendment No. 2 Arranger hereby informs
the Lenders that each such Person is not undertaking to provide investment
advice or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE X    

MISCELLANEOUS
Section 10.01.    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
(a)    extend or increase the Commitment or any Loan of any Lender without the
written consent of each Lender holding such Commitment or Loan (it being
understood that a waiver of any condition precedent set forth in Section 4.01 or
4.02, or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of any Commitments or Loans shall not constitute such an
extension or increase);
(b)    postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans or any obligation of the Borrower to pay
interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage


-136





--------------------------------------------------------------------------------





Ratio” or the component definitions thereof shall not constitute a postponement
of such scheduled payment);
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso
to this Section 10.01 that appears immediately following clause (j) below) any
prepayment penalty or premium, fees, reimbursement obligations or other amounts
payable hereunder or under any other Loan Document (or extend the timing of
payments of such prepayment penalty or premium, fees or other amounts) without
the written consent of each Lender directly and adversely affected thereby (it
being understood that (i) the waiver of (or amendment to the terms of) any
obligation of the Borrower to pay interest at the Default Rate, any mandatory
prepayment of the Loans or mandatory reduction of any Commitments or any Default
or Event of Default shall not constitute such a reduction or forgiveness and
(ii) any change to the definition of “Consolidated First Lien Net Leverage
Ratio” or the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest);
(d)    change any provision of Section 2.12(a), 2.13, 8.03, or 10.07(a)(z) or
the definition of “Pro Rata Share” in any manner that would alter the pro rata
sharing of payments or other amounts required thereby, without the written
consent of each Lender directly and adversely affected thereby; provided that
modifications to Section 2.12(a), 2.13 or 8.03 or the definition of “Pro Rata
Share” in connection with (x) any Incremental Amendment or (y) any Extension
Amendment, in each case, shall only require approval (to the extent any such
approval is otherwise required) of the Required Lenders;
(e)    change any provision of (i) this Section 10.01 or (ii) the definition
“Required Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents to reduce the percentage set forth therein, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders (if such consent is
otherwise required) or the Administrative Agent (if the consent of the Required
Lenders is not otherwise required), additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Commitments or Revolving Credit
Commitments, as applicable);
(f)    permit assignment of rights and obligations of the Borrower, without the
written consent of each Lender;
(g)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, or, other than in connection with Liens
permitted under Section 7.01 to have a priority superior to that of the Liens
granted hereunder or under any other Loan Document, subordinate the Collateral
Agent’s Liens on such Collateral, in each case, without the written consent of
each Lender; including, for the avoidance of doubt, any amendment to Section
7.01 that has such effect;
(h)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the value of the guarantees
provided by the Guarantors, without the written consent of each Lender;
(i)    affect the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class), without the written consent of the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto if such
Class of Lenders was the only Class; or
(j)    consent to the subordination of any of the Secured Obligations of the
Loan Parties under the Loan Documents to any other Indebtedness, without the
written consent of each Lender including for


-137





--------------------------------------------------------------------------------





avoidance of doubt any amendment to Section 7.01 that has the effect of
subordinating any Secured Obligations to such other Indebtedness;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) [reserved]; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the applicable Agent in addition to the Lenders
required above, adversely affect the rights or duties of, or any fees or other
amounts payable to, such Agent under this Agreement or any other Loan Document;
(iv) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(v) [reserved]; and (vi)(x) no Lender consent is required to effect an
Incremental Amendment, Refinancing Amendment or Extension Amendment (except as
expressly provided in Section 2.14, 2.15 or 2.16, as applicable) or to effect
any amendment expressly contemplated by Section 7.12 and (y) in connection with
an amendment in which any Class of Term Loans is refinanced with a replacement
Class of term loans bearing (or is modified in such a manner such that the
resulting term loans bear) a lower All-In Yield and other customary amendments
related thereto (a “Permitted Repricing Amendment”), only the consent of the
Lenders holding Term Loans subject to such permitted repricing transaction that
will continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans shall be required for such Permitted Repricing Amendment.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) the date scheduled for any payment of principal
(including final maturity) of the loans of any Defaulting Lender may not be
postponed without the consent of such Lender, and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each directly and adversely
affected Lender that by its terms materially and adversely affects any
Defaulting Lender to a greater extent than other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Customary Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral, including any Incremental Commitment, any Permitted Equal
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Senior
Representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto, in each case as contemplated by the terms of such Customary
Intercreditor Agreement or other intercreditor agreement or arrangement (it
being understood that any such amendment or supplement may make such other
changes to the applicable intercreditor agreement as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect (taken as a whole), to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans and L/C Obligations and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.


-138





--------------------------------------------------------------------------------





In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus accrued interest, fees, expenses and
premium), (b) the Weighted Average Life to Maturity of Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing, (c) such Replacement
Term Loans must satisfy the requirements of Credit Agreement Refinancing
Indebtedness and (d) all other terms applicable to such Replacement Term Loans
shall be as agreed between the Borrower and the Lenders providing such
Replacement Term Loans.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may assign all or a portion of its Term Loans in connection with a primary
syndication of such Term Loans relating to any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to cashless settlement mechanisms approved by the Borrower, the
Administrative Agent, the assignor Lender and the assignee of such Lender.
Notwithstanding the foregoing, only the consent of the Borrower and the Required
Revolving Lenders shall be necessary to (i) amend, modify or waive any condition
precedent set forth in Section 4.02 with respect to the making of Revolving
Credit Loans or the issuance of Letters of Credit, (ii) amend, modify or waive
the provisions of Section 7.11 or Section 8.04 (or any definition solely as it
relates to such Section) or to waive any Event of Default arising from a failure
to comply with Section 7.11 or (iii) except for any amendment, waiver or
modification that would require the consent of each Revolving Credit Lender
adversely affected thereby pursuant to the proviso to Section 10.01, amend,
modify or waive any provision of this Agreement that solely affects the
Revolving Credit Lenders in respect of any Revolving Credit Facility, including
the final scheduled maturity, interest, fees, prepayment penalties and voting.
Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document so long as the same is not objected to
in writing by the Required Lenders within five Business Days following receipt
of notice thereof.
Notwithstanding anything to the contrary contained in Section 10.01, no Loan
Party will, directly or indirectly, pay any remuneration or other thing of
value, whether by way of additional interest, fee or otherwise, to any Lender
(in its capacity as a Lender hereunder) as consideration for agreement by such
Lender with any consent, amendment, waiver or other modification of any Loan
Documents, unless such remuneration or other thing of value is offered to all
Lenders and is paid to all such Lenders that so vote or agree in the time frame
set forth in the solicitation documents relating to such modification.


-139





--------------------------------------------------------------------------------





Section 10.02.    Notices and Other Communications.
(a)    Notices; Effectiveness; Electronic Communications.
(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(a)(ii)), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(A)    if to the Borrower, the Administrative Agent or the L/C Issuers, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and
(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such Section
10.02(a)(ii).
(ii)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Restricted Subsidiary’s or the


-140





--------------------------------------------------------------------------------





Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Person have any liability to any other Person hereunder for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages); provided, further, that nothing in this sentence shall limit any Loan
Party’s indemnification obligations set forth herein.
(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuers may change its address, e-mail address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, e-mail address
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuers. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and e-mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain Material
Non-Public Information.
(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in accordance with Section
10.05 hereof. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13) or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own


-141





--------------------------------------------------------------------------------





behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clause (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
Section 10.04.    Attorney Costs and Expenses. The Borrower agrees, (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication,
execution, delivery and administration of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs,
which shall be limited to Cravath, Swaine & Moore LLPa single firm of New York
counsel to the Administrative Agent and Collateral Agent and, if reasonably
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) material to the
interests of the Lenders taken as a whole and (b) from and after the Closing
Date, to pay or reimburse the Administrative Agent, the L/C Issuers and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or protection of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole and, if reasonably
necessary, one local counsel in each relevant jurisdiction material to the
interests of the Lenders taken as a whole and, solely in the case of an actual
or perceived conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected parties). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
shall be paid within 30 days following receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its discretion following five Business
Days’ prior written notice to the Borrower. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.
Section 10.05.    Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless each Agent, Agent-Related Person, Lender and Arranger and
their respective controlled Affiliates and controlling Persons, and their
respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing and their respective successors
(collectively the “Indemnitees”) from and against any and all actual
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs
but limited in the case of legal fees and expenses to the reasonable and
documented or invoiced out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if necessary, one local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction that
is material to the interests of the Lenders, and, solely in the case of an
actual or perceived conflict of interest, where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, one additional counsel in each relevant jurisdiction to each group of
similarly situated affected Indemnitees) and any other counsel obtained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed),
joint or several, of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the


-142





--------------------------------------------------------------------------------





proceeds therefrom including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit, or
(c) any actual or alleged presence or Release of Hazardous Materials at, on,
under or from any property or facility currently owned, leased or operated by
the Loan Parties or any Subsidiary, or any Environmental Liability relating to
any Loan Party or Subsidiary, or (d) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending claim, investigation, litigation or proceeding) (a “Proceeding”) and
regardless of whether any Indemnitee is a party thereto or whether or not such
Proceeding is brought by the Borrower or any other person and, in each case,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available (i) to the extent that such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under this
Agreement or any other Loan Document by such Indemnitee or any of its controlled
Affiliates, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of the Borrower or any
of their Affiliates or (ii) with respect to any settlement entered into by an
Indemnitee without the Borrower’s written consent (such consent not to be
unreasonably withheld or delayed). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, in each case, except to the extent any such
damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or a material breach of any obligations under this Agreement or
any other Loan Document by, such Indemnitee or any of its controlled Affiliates,
nor shall any Indemnitee, Loan Party or any Subsidiary have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Borrower or any Subsidiary (including, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
and for any out-of-pocket expenses). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, equity holders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. By accepting the benefits hereof, each Indemnitee
agrees to refund and return any and all amounts paid by the Borrower to such
Indemnitee to the extent items in clauses (x) through (z) above occur. All
amounts due under this Section 10.05 shall be paid within 10 days after written
demand therefor (together with backup documentation supporting such
reimbursement request). The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this Section
10.05 shall not apply to Taxes, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent or Collateral Agent (or any sub-agent thereof), the L/C
Issuers or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agent), the L/C Issuers or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss,


-143





--------------------------------------------------------------------------------





claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuers in their capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or any L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this paragraph are subject to the provisions of Section 2.12(e).
Section 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
Section 10.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or any of the other Loan Documents
without the prior written consent of the Administrative Agent and each Lender
(except as permitted by Section 7.04), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee
pursuant to an assignment made in accordance with the provisions of Section
10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h), and any other attempted assignment or transfer by any party
hereto shall be null and void; provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (w) a Disqualified Lender, (x) any Person that is a
Defaulting Lender, (y) a natural Person or (z) the Borrower or any of its
Subsidiaries. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Notwithstanding anything to the contrary herein, the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.
(b)    (%4) Subject to the conditions set forth in Section 10.07(a) above and
Section 10.07(b)(ii) below, any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:


-144





--------------------------------------------------------------------------------





(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) an assignment of all or
a portion of any Revolving Credit Commitments or Revolving Credit Exposure to a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, (iii) an assignment after the occurrence and during the
continuance of an Event of Default under Section 8.01(a) or Section 8.01(f) or
(iv) an assignment in connection with the primary syndication of the Facilities
previously identified to and consented to (such consent not to be unreasonably
withheld, conditioned or delayed) by the Borrower; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or
any portion of any Revolving Credit Commitments or Revolving Credit Exposure to
a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, or (iii) from an Agent to its Affiliates; and
(C)    each L/C Issuer at the time of such assignment; provided that no consent
of the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer or any other party
hereto so long as such Lender complies with the requirements of Section
10.07(b)(ii).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of each Revolving Credit Loan) and $1,000,000 (in the
case of a Term Loan) unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together, in each case, with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(D)    the Assignee shall execute and deliver to the Administrative Agent and
the Borrower the documentation described in Section 3.01(d) applicable to it.
This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.


-145





--------------------------------------------------------------------------------





In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.07(c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(e).
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and related interest amounts on) the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03 owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Upon its receipt of, and consent to,
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, an Administrative Questionnaire completed in respect of the
assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.07(b)(ii)(B) above, if
applicable, and the written consent of the Administrative Agent and, if
required, the Borrower and each L/C Issuer to such assignment and any applicable
Tax forms, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this Section 10.07(d). The entries in the Register shall
be conclusive, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury Regulations (or any other relevant or
successor provisions of the Code or of such Treasury Regulations).


-146





--------------------------------------------------------------------------------





(e)    Any Lender may at any time, sell participations to any Person (other than
a natural person, a Disqualified Lender, a Defaulting Lender, any Consolidated
Party or any Affiliate of any Consolidated Party) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (j) of the first
proviso to Section 10.01 that requires the affirmative vote of such Lender.
Subject to Section 10.07(f) and a Participant’s compliance with the requirements
and the limitations of Section 3.01(d) (it being understood that any forms,
information or other documentation required under such Sections shall be
delivered to the participating Lender), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation or that
is a Granting Lender, as the case may be, shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and SPC and the principal amounts of
(and related interest amounts on) each Participant’s and SPC’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form within the meaning of Section 5f.103-1(c) of the U.S. Treasury Regulations
or any other relevant or successor provisions of the Code or of such Treasury
Regulations). The Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation or portion of the Loan
(if funded by an SPC), as applicable, for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless such entitlement to a greater payment results from a change in any Law
after the Participant acquired the applicable Participation.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan


-147





--------------------------------------------------------------------------------





that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof and such SPC and the
applicable Loan or any applicable part thereof, shall be appropriately reflected
in the Participant Register. Each party hereto hereby agrees that (i) an SPC
shall be entitled to the benefit of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Section), but neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement except, in the case of Section 3.01, to the extent that the grant
to the SPC was made with the prior written consent of the Borrower (not to be
unreasonably withheld, conditioned or delayed; for the avoidance of doubt, the
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer; provided that on or prior to the expiration of such 30-day period with
respect to such resignation, the relevant L/C Issuer shall have identified a
successor L/C Issuer reasonably acceptable to the Borrower willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation of an
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer, except as expressly provided above. If
an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make ABR Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(c)).
Section 10.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
funding sources, investment advisers and agents, including accountants, legal
counsel and other advisors on a “need to know basis” (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential


-148





--------------------------------------------------------------------------------





nature of such Information and agree to keep such Information confidential); (b)
to the extent required or requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory or
self-regulatory authority) unless such notification is prohibited by law, rule
or regulation; (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory or self-regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to (i) any direct or indirect contractual
counterparty to a Swap Contract, or any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder (other than any Person whom the Borrower has
affirmatively denied to provide consent to assignment in accordance with Section
10.07(b)(i)(A)); (f) with the prior written consent of the Borrower; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or other obligation of confidentiality owed to the
Borrower or its Affiliates or becomes available to the Administrative Agent,
Collateral Agent, any Arranger, any Lender, any L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than a
Loan Party or their respective Related Parties (so long as such source is not
known (after due inquiry) to the Administrative Agent, the Collateral Agent,
such Arranger, such Lender, such L/C Issuer or any of their respective
Affiliates to be bound by confidentiality obligations to any Loan Party or any
of their respective Affiliates); (h) to any rating agency when required by it
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (i) to the extent such
information is independently developed by the Administrative Agent, Collateral
Agent, any Arranger, any Lender, any L/C Issuer or any of their respective
Affiliates; (j) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 10.07(g); or
(k) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of its rights hereunder or thereunder. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration,
settlement and management of this Agreement, the other Loan Documents, the
Commitments and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from the Loan Parties relating to
any Loan Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisers or agents, other than any such
information that is publicly available to any Agent, any L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08 or any other confidentiality obligation owed to any Loan
Party or their Affiliates.
Section 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than escrow, payroll, petty cash,
trust and Tax accounts) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its


-149





--------------------------------------------------------------------------------





Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.
Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
Section 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile or other electronic
transmission.
Section 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. Subject to Section 10.20, in the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit


-150





--------------------------------------------------------------------------------





Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
Section 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or
the L/C Issuers, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 10.15.    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE


-151





--------------------------------------------------------------------------------





BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.
Section 10.17.    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party
hereto and the Administrative Agent shall have been notified by each Lender and
L/C Issuer that each such Lender and L/C Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Loan Parties, each Agent
and each Lender and their respective successors and assigns, in each case in
accordance with Section 10.07 (if applicable) and except that no Loan Party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by Section
7.04.
Section 10.18.    USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and Tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.
This notice is given in accordance with the requirements of the USA Patriot Act
and is effective as to the Lenders and the Administrative Agent. Additionally,
each Loan Party agrees to provide to the Administrative Agent or any Lender from
time to time all additional documentation and other information about such Loan
Party required under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, that has been reasonably
requested in writing by the Administrative Agent or such Lender.
Section 10.19.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each Loan Party has consulted
its own legal, accounting, regulatory and Tax advisors to the extent it has
deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties or
except as otherwise provided herein, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for each Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arrangers nor any Lender has any obligation to the Loan Parties or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers
nor any Lender has any obligation to disclose any of such interests to the Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 10.20.    Intercreditor Agreements. Each Lender hereunder (a) agrees
that it will be bound by and will take no actions contrary to the provisions of
any Customary Intercreditor Agreement and (b) authorizes and instructs the
Administrative Agent to enter into any Customary Intercreditor Agreement as
Administrative Agent and on behalf of such Lender. In the event of any conflict
or inconsistency between the provisions of any Customary


-152





--------------------------------------------------------------------------------





Intercreditor Agreement and this Agreement, the provisions of such Customary
Intercreditor Agreement shall control.
Section 10.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any write-down or conversion powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction, in full or in part, of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution and that such shares or other instruments
of ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 10.22.    OID Legend. THE LOANS HAVE BEEN ISSUED WITH OID FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THE LOANS MAY BE OBTAINED BY WRITING TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS SPECIFIED HEREIN.
ARTICLE XI    

GUARANTEE
Section 11.01.    The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not merely as a
surety to each Secured Party and their respective permitted successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code and (ii) any other Debtor Relief Laws) on the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or any Secured Hedge Agreement or any Treasury
Services Agreement, in each case strictly in accordance with the terms thereof
(such obligations, including any future increases in the amount thereof, being
herein collectively called the “Guaranteed Obligations”); provided, however,
that Guaranteed Obligations shall exclude all Excluded Swap Obligations. The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


-153





--------------------------------------------------------------------------------





Section 11.02.    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment when due and not of
collection and to the fullest extent permitted by applicable Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full), including any
defense of setoff, counterclaim, recoupment or termination. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be amended or waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
extended or renewed or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.09, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be or remain perfected or the existence of any intervening Lien or
security interest; or
(e)    the release of any other Guarantor pursuant to Section 11.09.
The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.


-154





--------------------------------------------------------------------------------





Section 11.03.    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
Section 11.04.    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed
Obligations (other than Cash Management Obligations, obligations pursuant to
Secured Hedge Agreements and contingent obligations, in each case not yet due
and owing, and Letters of Credit that have been Cash Collateralized or
backstopped) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation,
contribution or otherwise, against the Borrower or a Subsidiary Guarantor of any
of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
Section 11.05.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.
Section 11.06.    [Reserved].
Section 11.07.    Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 11.08.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the liability under
this Guaranty and the right of contribution established in Section 11.10, but
before giving effect to any other guarantee) that is valid and enforceable and
not subordinated to the claims of other creditors as determined in such action
or proceeding.
Section 11.09.    Release of Guarantors and Collateral. If, in compliance with
the terms and provisions of the Loan Documents, (i) all or substantially all of
the Equity Interests of any Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Loan Party in a transaction permitted
hereunder or (ii) any Guarantor ceases to be a Restricted Subsidiary as a result
of a transaction permitted hereunder, such Guarantor shall be automatically
released from its obligations under this Agreement (including under Section
10.05 hereof) and the other Loan Documents, including its obligations to pledge
and grant any Collateral owned by it pursuant to any Collateral Document and the
pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents.


-155





--------------------------------------------------------------------------------





When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted, Cash
Management Obligations and obligations pursuant to Secured Hedge Agreements),
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.
In addition: (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent obligations as to which no claim
has been asserted, Cash Management Obligations and obligations pursuant to
Secured Hedge Agreements) and the expiration or termination of all Letters of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements reasonably satisfactory to the Administrative Agent
and the L/C Issuers shall have been made), all Liens on all property granted to
or held by the Collateral Agent under any Loan Document shall automatically be
released, (ii) at the time the property subject to such Lien is Disposed as part
of or in connection with any Disposition permitted hereunder, the Lien on such
property granted to or held by the Collateral Agent under any Loan Document
shall automatically be released, (iii) subject to Section 10.01, if the release
of a Lien on any property granted to or held by the Collateral Agent under any
Loan Document is approved, authorized or ratified in writing by the Required
Lenders, such Lien on such property shall automatically be released upon the
date so approved, authorized or ratified, or (iv) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to the first paragraph of this Section
11.09, all Liens on the property of such Guarantor granted to or held by the
Collateral Agent under any Loan Document shall automatically be released.
Section 11.10.    Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its Proportionate Share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its Proportionate Share of such payment. With respect to any Guarantor, its
“Proportionate Share” shall be an amount equal to the amount of any payment made
by any Guarantor in respect of any Guaranteed Obligations in each case
multiplied by a fraction, of which the numerator shall be the net worth of such
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 6.11, the date of the supplement
hereto executed and delivered by such Guarantor). Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent, the L/C Issuers and
the Lenders, and each Guarantor shall remain liable to the Administrative Agent,
the L/C Issuers and the Lenders for the full amount guaranteed by such Guarantor
hereunder.
Section 11.11.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.11, or otherwise under this Guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.11 shall remain in full force and effect until all Commitments hereunder have
terminated, and all Loans or other Obligations hereunder which are accrued and
payable have been paid or satisfied (other than Cash Management Obligations and
Obligations arising under any Secured Hedge Agreement), and no Letter of Credit
remains outstanding (except any Letter of Credit the Outstanding Amount of which
the Obligations related thereto has been Cash Collateralized or for which a
backstop letter of credit reasonably satisfactory to the applicable L/C


-156





--------------------------------------------------------------------------------





Issuer has been put in place). Each Qualified ECP Guarantor intends that this
Section 11.11 constitute, and this Section 11.11 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
[Signature Pages Follow]




-157





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BLUCORA, INC.
By:            
    Name:    
    Title:    
TAXACT HOLDINGS, INC.
By:            
    Name:    
    Title:    
TAXACT, INC.
By:            
    Name:    
    Title:    
PROJECT BASEBALL SUB, INC.
By:            
    Name:    
    Title:    
H.D. VEST, INC.
By:            
    Name:    
    Title:    
HDV HOLDINGS, INC.
By:            
    Name:    
    Title:    


[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------





H.D. VEST ADVISORY SERVICES, INC.
By:            
    Name:    
    Title:    
H.D. VEST INSURANCE AGENCY, L.L.C.
By:            
    Name:    
    Title:    
H.D. VEST INSURANCE AGENCY, LIMITED LIABILITY COMPANY
By:            
    Name:    
    Title:    
H.D. VEST INSURANCE AGENCY, LLC
By:            
    Name:    
    Title:    


[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent, L/C Issuer and Lender
By:            
    Name:    
    Title:    
By:            
    Name:    
    Title:    


[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as L/C Issuer and Lender
By:            
    Name:    
    Title:    


[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







SUNTRUST ROBINSON HUMPHREY, INC.,
as Lender
By:            
    Name:    
    Title:    




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------






Schedule I: Subsidiary Guarantors
No.
Subsidiary Guarantors
1.
TaxACT Holdings, Inc., a Delaware corporation
2.
TaxACT Inc., a Delaware corporation
3.
Project Baseball Sub, Inc.
4.
H.D. Vest, Inc.
5.
HDV Holdings, Inc.
6.
H.D. Vest Advisory Services, Inc., a Texas corporation
7.
H.D. Vest Insurance Agency, LLC, a Texas limited liability company
8.
H.D. Vest Insurance Agency, L.L.C.., a Massachusetts limited liability company
9.
H.D. Vest Insurance Agency, Limited Liability Company., a Montana limited
liability company








